Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                         Entered 12/05/18 23:51:09                Page 1 of 122



  THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. If you are in
  any doubt as to the action you should take or the contents of this document, you are recommended to seek your
  own independent financial advice immediately from your stockbroker, bank, solicitor, accountant, or other
  appropriate independent financial adviser, who is authorised under the Financial Services and Markets Act
  2000, as amended (“FSMA”) if you are in the United Kingdom, or from another appropriately authorised
  independent financial adviser if you are in a territory outside the United Kingdom.
  A copy of this document, which comprises an offering memorandum (the “Offering Memorandum”) relating
  to Highland CLO Funding, Ltd. (the “Company”) in connection with the issue of Placing Shares in the
  Company, is available at the Company’s registered office upon request.
  The Placing Shares are only suitable for investors: (i) who understand the potential risk of capital loss and that
  there may be limited liquidity in the underlying investments of the Company; (ii) for whom an investment in
  the Placing Shares is part of a diversified investment programme; and (iii) who fully understand and are willing
  to assume the risks involved in such an investment programme. It should be remembered that the price of the
  Placing Shares and the income from them can go down as well as up and that investors may not receive, on the
  sale or cancellation of the Placing Shares, the amount that they invested.
  The Company and its directors (whose names appear in the section of this Offering Memorandum entitled “Company
  Directors and Administration”) (the “Directors”) accept responsibility for the information contained in this Offering
  Memorandum. To the best of the knowledge of the Company and the Directors (who have taken all reasonable care
  to ensure that such is the case), the information contained in the Offering Memorandum is in accordance with the facts
  and contains no omission likely to affect its import. The Directors have taken all reasonable care to ensure that the
  facts stated in the Offering Memorandum are true and accurate in all material respects, and that there are no other facts
  the omission of which would make misleading any statement in this Offering Memorandum, whether of facts or of
  opinion. All the Directors accept responsibility accordingly.
  Potential investors should read the whole of this Offering Memorandum when considering an investment in
  the Placing Shares and, in particular, attention is drawn to the section of this Offering Memorandum entitled
  “Risk Factors” on pages 18 to 47 of this Offering Memorandum.
   ____________________________________________________________________________________________

                                     HIGHLAND CLO FUNDING, LTD.
    (a closed-ended investment company limited by shares incorporated under the laws of Guernsey with registered
                                                  number 60120)
                            Placing for a target issue of U.S. $153,000,000 of Placing Shares
   ____________________________________________________________________________________________
  This Offering Memorandum does not constitute or form part of any offer or invitation to sell, or the solicitation of an
  offer to acquire or subscribe for, any securities other than the securities to which it relates or any offer or invitation to
  sell or issue, or any solicitation of any offer to purchase or subscribe for such securities by any person in any
  circumstances in which such offer or solicitation is unlawful.
  The Placing Shares have not been and will not be registered under the U.S. Securities Act of 1933 (the “U.S. Securities
  Act”) or under the securities laws of any state or other jurisdiction of the United States. The Placing Shares may not
  be offered, sold, exercised, resold, transferred or delivered, directly or indirectly, within the United States or to, or for
  the account or benefit of, U.S. Persons, except pursuant to an exemption from, or in a transaction not subject to, the
  registration requirements of the U.S. Securities Act and in compliance with any applicable securities laws of any state
  or other jurisdiction in the United States.
  The Company has not been and will not be registered under the U.S. Investment Company Act of 1940, as amended
  (the “U.S. Investment Company Act”) and investors will not be entitled to the benefits of the U.S. Investment
  Company Act. There will be no public offer of the Placing Shares in the United States.
  Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state securities commission has
  approved or disapproved of the Placing Shares or passed upon or endorsed the merits of the offering of the
  Placing Shares or the adequacy or accuracy of this Offering Memorandum. Any representation to the contrary
  is a criminal offence in the United States.
  Except with the express written consent of the Company given in respect of an investment in the Company, the Placing
  Shares may not be acquired by: (i) investors using assets of: (A) an “employee benefit plan” as defined in Section 3(3)



                                                           Exhibit D
                                                         Page 1 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                Page 2 of 122



  of the United States Employee Retirement Income Security Act of 1974, as amended (“ERISA”) that is subject to
  Title I of ERISA; (B) a “plan” as defined in Section 4975 of the United States Internal Revenue Code of 1986, as
  amended (the “U.S. Tax Code”), including an individual retirement account or other arrangement that is subject to
  Section 4975 of the U.S. Tax Code; or (C) an entity whose underlying assets are considered to include “plan assets”
  by reason of investment by an “employee benefit plan” or “plan” described in preceding clause (A) or (B) in such
  entity pursuant to the U.S. Plan Assets Regulations; or (ii) a governmental, church, non-U.S. or other employee benefit
  plan that is subject to any federal, state, local or non-U.S. law that is substantially similar to the provisions of Title I
  of ERISA or Section 4975 of the U.S. Tax Code, unless its purchase, holding, and disposition of the Placing Shares
  will not constitute or result in a non-exempt violation of any such substantially similar law.
  The distribution of this Offering Memorandum and the offer of the Placing Shares in certain jurisdictions may be
  restricted by law. No action has been or will be taken to permit the possession, issue or distribution of this Offering
  Memorandum (or any other offering or publicity material relating to the Placing Shares) in any jurisdiction where
  action for that purpose may be required or doing so is restricted by law. Accordingly, neither this Offering
  Memorandum, nor any advertisement, nor any other offering material may be distributed or published in any
  jurisdiction except under circumstances that will result in compliance with any applicable laws and regulations.
  Persons into whose possession this Offering Memorandum comes should inform themselves about and observe any
  such restrictions. None of the Company or any of its affiliates or advisors accepts any legal responsibility for any
  breach by any person, whether or not a prospective investor, of any such restrictions.
  In addition, the Placing Shares are subject to restrictions on transferability and resale in certain jurisdictions
  and may not be transferred or resold except as permitted under applicable securities laws and regulations.
  Investors may be required to bear the financial risks of their investment in the Placing Shares for an indefinite
  period of time. Any failure to comply with these restrictions may constitute a violation of the securities laws of
  any such jurisdictions. For further information on restrictions on offers, sales and transfers of the Placing
  Shares, please refer to the section of this Offering Memorandum entitled “Purchase and Transfer Restrictions”
  in “Placing Arrangements”.
  In making an investment decision, each investor must rely on their own examination, analysis and enquiry of the
  Company and the terms of the Placing including the merits and risks involved. The investors also acknowledge that
  they have relied only on the information contained in this document. No person has been authorised to give any
  information or make any representations other than those contained in this Offering Memorandum and, if given or
  made, such information or representations must not be relied on as having been so authorised. Neither the delivery of
  this Offering Memorandum nor any subscription or sale made under it shall, under any circumstances, create any
  implication that there has been no change in the affairs of the Company since the date of this document or that the
  information in it is correct as of any subsequent time.
  None of the Company or any of its representatives is making any representation to any prospective investor in respect
  of the Placing Shares regarding the legality of an investment in the Placing Shares by such prospective investor under
  the laws applicable to such prospective investor.
  The contents of this Offering Memorandum should not be construed as legal, financial or tax advice. Each prospective
  investor should consult his, her or its own legal, financial or tax adviser for legal, financial or tax advice.
  The Company is a registered closed-ended collective investment scheme pursuant to The Protection of Investors
  (Bailiwick of Guernsey) Law, 1987, as amended and the Registered Collective Investment Schemes Rules 2015 issued
  by the Guernsey Financial Services Commission. Neither the Guernsey Financial Services Commission nor the States
  of Guernsey take any responsibility for the soundness of the Company or for the correctness of any statements made
  or opinions expressed with regard to it.
  If you are in any doubt about the contents of this Offering Memorandum you should consult your accountant, legal or
  professional adviser or financial adviser.
  This Offering Memorandum has not been reviewed by the Guernsey Financial Services Commission and, in granting
  registration, the Guernsey Financial Services Commission has relied upon specific warranties provided by State Street
  (Guernsey) Limited, the Company’s designated administrator.
  It should be remembered that the price of securities and the income from them can go down as well as up.
  You are wholly responsible for ensuring that all aspects of the Company are acceptable to you. Investment in
  the Company may involve special risks that could lead to a loss of all or a substantial portion of such investment.




                                                           Exhibit D
                                                         Page 2 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18               Entered 12/05/18 23:51:09         Page 3 of 122



  Unless you fully understand and accept the nature of the Company and the potential risks inherent in this
  Company you should not invest in the Company.
  This Offering Memorandum is dated November 15, 2017.




                                                  Exhibit D
                                                Page 3 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 4 of 122



                                                IMPORTANT NOTICES

  Investors should rely only on the information contained in this Offering Memorandum. No person has been
  authorised to give any information or to make any representations in connection with the Placing other than
  those contained in this Offering Memorandum and, if given or made, such information or representations must
  not be relied upon as having been authorised by or on behalf of the Company. Neither the delivery of this
  Offering Memorandum nor any subscription or sale made under this Offering Memorandum shall, under any
  circumstances, create any implication that there has been no change in the business or affairs of the Company
  since the date of this Offering Memorandum or that the information contained in this Offering Memorandum
  is correct as of any time subsequent to its date.

  The contents of this Offering Memorandum are not to be construed as legal, financial, business, investment or tax
  advice. Each prospective investor should consult his or her own legal adviser, financial adviser or tax adviser for
  legal, financial or tax advice in relation to any purchase or proposed purchase of Placing Shares.

  An investment in the Placing Shares is suitable only for institutional, professional and high net worth investors, private
  client fund managers and brokers and other investors who are capable of evaluating the merits and risks of such an
  investment and/or who have received advice from their fund manager or broker regarding such an investment and who
  have sufficient resources to be able to bear losses (which may equal the whole amount invested) that may result from
  such an investment. An investment in the Placing Shares should constitute part of a diversified investment portfolio.
  Accordingly, typical investors in the Company are expected to be institutional, professional and high net worth
  investors, private client fund managers and brokers and other investors who understand the risks involved in investing
  in the Company and/or who have received advice from their fund manager or broker regarding investment in the
  Company.

  In making an investment decision, each investor must rely on their own examination, analysis and enquiry of the
  Company and the terms of the Placing including the merits and risks involved. Investors who purchase Placing Shares
  will be deemed to have acknowledged that no person has been authorised to give any information or make any
  representations other than those contained in this Offering Memorandum and, if given or made, such information or
  representations must not be relied on as having been authorised by the Company.

  General

  Prospective investors should not treat the contents of this Offering Memorandum as advice relating to legal, taxation,
  investment or any other matters. Prospective investors should inform themselves as to: (a) the legal requirements
  within their own countries for the purchase, holding, transfer, redemption or other disposal of Placing Shares; (b) any
  foreign exchange restrictions applicable to the purchase, holding, transfer, redemption or other disposal of Placing
  Shares which they might encounter; and (c) the income and other tax consequences which may apply in their own
  countries as a result of the purchase, holding, transfer, redemption or other disposal of Placing Shares. Prospective
  investors must rely on their own representatives, including their own legal advisers, financial advisers and accountants,
  as to legal, tax, investment or any other related matters concerning the Company and an investment therein.

  Statements made in this Offering Memorandum are based on the law and practice currently in force and are subject to
  changes therein. This Offering Memorandum should be read in its entirety before making any application for Placing
  Shares.

  Application will be made to the appropriate securities exchange for the Placing Shares to be admitted when deemed
  appropriate by the Company.

  All times and dates referred to in this Offering Memorandum are, unless otherwise stated, references to Guernsey
  times and dates and are subject to change without further notice.




                                                          Exhibit
                                                            -i-D
                                                        Page 4 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 5 of 122



  Capitalised terms contained in this Offering Memorandum shall have the meanings set out in the Offering
  memorandum and/or in the section of this Offering Memorandum entitled “Definitions”, save where the
  context indicates otherwise.

  Restrictions on distribution and sale

  The distribution of this Offering Memorandum and the offering and sale of securities offered hereby in certain
  jurisdictions may be restricted by law. Persons in possession of this Offering Memorandum are required to inform
  themselves about and observe any such restrictions. This Offering Memorandum may not be used for, or in connection
  with, and does not constitute, any offer to sell, or solicitation to purchase, any such securities in any jurisdiction in
  which solicitation would be unlawful.

  For a description of restrictions on offers, sales and transfers of Shares, please refer to the sections of this
  Offering Memorandum entitled “Selling restrictions” below and “Purchase and Transfer Restrictions” in
  “Placing Arrangements”. Save as set out in these sections, there are no restrictions on the transfer of Shares
  under the Articles.

  Forward-looking statements

  This Offering Memorandum includes statements that are, or may be deemed to be, “forward-looking statements”.
  These forward-looking statements can be identified by the use of forward-looking terminology, including the terms
  “believes”, “estimates”, “anticipates”, “expects”, “intends”, “plans”, “projects”, “targets”, “aims”, “may”, “will” or
  “should” or, in each case, their negative or other variations or comparable terminology. These forward-looking
  statements include all matters that are not historical facts. They appear in a number of places throughout this Offering
  Memorandum and include statements regarding the intentions, beliefs or current expectations of the Company
  concerning, amongst other things, the investment objective and investment policy, investment strategy, financing
  strategies, investment performance, results of operations, financial condition, prospects, and dividend/distribution
  policy of the Company, and the markets in which the Company, and their respective portfolios of investments, invest
  and/or operate. By their nature, forward-looking statements involve risks (including those set out in the section of this
  Offering Memorandum entitled “Risk Factors”) and uncertainties because they relate to events and depend on
  circumstances that may or may not occur in the future. Forward-looking statements are not guarantees of future
  performance. The Company’s actual investment performance, results of operations, financial condition, dividend
  policy and the development of its investment strategy financing strategies may differ materially from the impression
  created by the forward-looking statements contained in this Offering Memorandum. In addition, even if the
  investment performance, results of operations, financial condition of the Company, and the development of its
  financing strategies, are consistent with the forward-looking statements contained in this Offering Memorandum,
  those results or developments may not be indicative of results or developments in subsequent periods. Important
  factors that could cause these differences include, but are not limited to:

          changes in economic conditions generally and the Company’s ability to achieve its investment objective and
           target returns and target dividends for investors;

          the ability of the Company to invest the cash on its balance sheet and the proceeds of the Placing on a timely
           basis within the investment objective and investment policy;

          foreign exchange mismatches with respect to exposed assets;

          changes in the interest rates and/or credit spreads, as well as the success of the Company’s investment strategy
           in relation to such changes and the management of the un-invested proceeds of the Placing;

          impairments in the value of the investments;

          the availability and cost of capital for future investments;

          the departure of key personnel employed by the Portfolio Manager;




                                                          Exhibit
                                                            - ii - D
                                                        Page 5 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09              Page 6 of 122



          changes in laws or regulations, including tax laws, or new interpretations or applications of laws and
           regulations, that are applicable to the Company; and

          general economic trends and other external factors, including those resulting from war, incidents of terrorism
           or responses to such events.

  Given these uncertainties, prospective investors are cautioned not to place any undue reliance on such forward-looking
  statements. Prospective investors should carefully review the “Risk Factors” section of this Offering Memorandum
  before making an investment decision. Forward-looking statements speak only as at the date of this Offering
  Memorandum. Although the Company undertakes no obligation to revise or update any forward-looking statements
  contained herein (save where required by the Offering Memorandum Rules), whether as a result of new information,
  future events, conditions or circumstances, any change in the Company’s expectations with regard thereto or
  otherwise, prospective investors are advised to consult any communications made directly to them by the Company
  and/or any additional disclosures through announcements that the Company may make through a website to be created
  or through the Administrator.

  Selling Restrictions

  This Offering Memorandum does not constitute, and may not be used for the purposes of, an offer or an
  invitation to apply for any Placing Shares by any person: (i) in any jurisdiction in which such offer or invitation
  is not authorised; or (ii) in any jurisdiction in which the person making such offer or invitation is not qualified
  to do so; or (iii) to any person to whom it is unlawful to make such offer or invitation. The distribution of this
  Offering Memorandum and the offering of Placing Shares in certain jurisdictions may be restricted.
  Accordingly, persons into whose possession this Offering Memorandum comes are required to inform
  themselves about and observe any restrictions as to the offer or sale of Placing Shares and the distribution of
  this Offering Memorandum under the laws and regulations of any jurisdiction in connection with any
  applications for Placing Shares, including obtaining any requisite governmental or other consent and observing
  any other formality prescribed in such jurisdiction.

  Bailiwick of Guernsey

  The Company has been established in Guernsey as a registered collective investment scheme under the RCIS Rules.

  Further information in relation to the regulatory treatment of registered closed-ended investment funds domiciled in
  Guernsey may be found on the website of the Guernsey Financial Services Commission at www.gfsc.gg.

  This Offering Memorandum is prepared, and a copy of it has been sent to the Guernsey Financial Services
  Commission, in accordance with the RCIS Rules.

  The Commission takes no responsibility for the financial soundness of the Company or for the correctness of any
  statements made or opinions expressed with regard to it.

  The applicant is strongly recommended to read and consider this Offering Memorandum before completing an
  application.

  This Offering Memorandum has not been approved by the GFSC and neither the GFSC nor the States of Guernsey
  Policy Council takes any responsibility for the financial soundness of the Company or for the correctness of any of
  the statements made or opinions expressed with regard to it.

  European Economic Area

  In relation to each member state of the European Economic Area which has implemented the Prospectus Directive
  (each, a “Relevant Member State”), no Placing Shares have been offered or will be offered pursuant to the Placing
  to the public in that Relevant Member State prior to the publication of a prospectus in relation to the Placing Shares
  which has been approved by the competent authority in that Relevant Member State, or, where appropriate, approved
  in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in
  accordance with the Prospectus Directive, except that offers of Placing Shares to the public may be made at any time




                                                         Exhibit
                                                          - iii - D
                                                       Page 6 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 7 of 122



  under the following exemptions under the Prospectus Directive, if they are implemented in that Relevant Member
  State:

  (a)      to any legal entity which is a qualified investor as defined in the Prospectus Directive;

  (b)      to fewer than 150 natural or legal persons (other than qualified investors as defined in the Prospectus
           Directive) in such Relevant Member State; or

  (c)      in any other circumstances falling within Article 3(2) of the Prospectus Directive,

  provided that no such offer of Placing Shares shall result in a requirement for the publication of a prospectus pursuant
  to Article 3 of the Prospectus Directive or a supplemental prospectus pursuant to Article 16 of the Prospectus Directive
  or any measure implementing the Prospectus Directive in a Relevant Member State and each person who initially
  acquires any Placing Shares or to whom any offer is made under the Placing will be deemed to have represented,
  acknowledged and agreed that it is a “qualified investor” within the meaning of Article 2(1)(e) of the Prospectus
  Directive.

  For the purposes of this provision, the expression an “offer to the public” in relation to any offer of Placing Shares
  in any Relevant Member State means a communication in any form and by any means presenting sufficient
  information on the terms of the offer and any Placing Shares to be offered so as to enable an investor to decide to
  purchase or subscribe for the Placing Shares, as the same may be varied in that Relevant Member State by any measure
  implementing the Prospectus Directive in that Relevant Member State and the expression “Prospectus Directive”
  means Directive 2003/71/EC (and the amendments thereto, including 2010 PD Amending Directive, to the extent
  implemented in the Relevant Member State) and includes any relevant implementing measure in each Relevant
  Member State and the expression “2010 PD Amending Directive” means Directive 2010/73/EU.

  The distribution of this Offering Memorandum in other jurisdictions may be restricted by law and therefore persons
  into whose possession this Offering Memorandum comes should inform themselves about and observe any such
  restrictions.

  The Company is an alternative investment fund for the purpose of the AIFMD. The Placing Shares may only be
  marketed to prospective investors which are domiciled or have a registered office in a member state of the European
  Economic Area (“EEA Persons”) in which marketing has been registered or authorised (as applicable) under the
  relevant national implementation of Article 42 of AIFMD and in such cases only to EEA Persons which are
  Professional Investors or any other category of person to which such marketing is permitted under the national laws
  of such member state.

  This Offering Memorandum is not intended for, should not be relied on by and should not be construed as an offer (or
  any other form of marketing) to any other EEA Person.

  A “Professional Investor” is an investor who is considered to be a professional client or who may, on request, be
  treated as a professional client within the relevant national implementation of Annex II of Directive 2004/39/EC
  (Markets in Financial Instruments Directive) and the AIFMD.

  Each EEA Person who initially acquires Placing Shares or to whom any offer is made will be deemed to have
  represented, warranted to and agreed with the entity placing such shares and the Company that (a) it is a “qualified
  investor” within the meaning of the law in that relevant member state implementing Article 2.1(e) of the Prospectus
  Directive and (b) , that it is a Professional Investor or other person to whom Placing Shares in the Company may
  lawfully be marketed under the AIFMD or under the national laws of that relevant member state.

  The distribution of this Offering Memorandum in other jurisdictions may be restricted by law and therefore persons
  into whose possession this Offering Memorandum comes should inform themselves about and observe any such
  restrictions

  Switzerland

  This Offering Memorandum may only be freely circulated and Shares in the Company may only be freely offered,
  distributed or sold to regulated financial intermediaries such as banks, securities dealers, fund management companies,



                                                         Exhibit
                                                          - iv - D
                                                       Page 7 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                         Entered 12/05/18 23:51:09                Page 8 of 122



  asset managers of collective investment schemes and central banks as well as to regulated insurance companies.
  Circulating this Offering Memorandum and offering, distributing or selling Shares in the Company to other persons
  or entities including qualified investors as defined in the Federal Act on Collective Investment Schemes (“CISA”)
  and its implementing Ordinance (“CISO”) may trigger, in particular, (i) licensing/prudential supervision requirements
  for the distributor, (ii) a requirement to appoint a representative and paying agent in Switzerland and (iii) the necessity
  of a written distribution agreement between the representative in Switzerland and the distributor. Accordingly, legal
  advice should be sought before providing this Offering Memorandum to and offering, distributing, selling or on-selling
  Shares of the Company to any other persons or entities. This Offering Memorandum does not constitute an issuance
  prospectus pursuant to Articles 652a or 1156 of the Swiss Code of Obligations and may not comply with the
  information standards required thereunder. The Shares will not be listed on the SIX Swiss Exchange, and
  consequently, the information presented in this document does not necessarily comply with the information standards
  set out in the relevant listing rules. The documentation of the Company has not been and will not be approved, and
  may not be able to be approved, by the Swiss Financial Market Supervisory Authority (“FINMA”) under the CISA.
  Therefore, investors do not benefit from protection under the CISA or supervision by the FINMA. This Offering
  Memorandum does not constitute investment advice. It may only be used by those persons to whom it has been
  handed out in connection with the Shares and may neither be copied or directly/indirectly distributed or made available
  to other persons.

  United States

  The Placing Shares have not been and will not be registered under the U.S. Securities Act or with any securities
  regulatory authority of any state or other jurisdiction of the United States and the Placing Shares may not be offered,
  sold, exercised, resold, transferred or delivered, directly or indirectly, within the United States or to, or for the account
  or benefit of, U.S. Persons, except pursuant to an exemption from, or in a transaction not subject to, the registration
  requirements of the U.S. Securities Act and in compliance with any applicable securities laws of any state or other
  jurisdiction in the United States. There will be no public offer of the Placing Shares in the United States.

  Subject to certain exceptions as described herein, the Placing is only being made outside the United States to non-U.S.
  Persons in reliance on Regulation S under the U.S. Securities Act.

  In addition, prospective investors should note that, except with the express written consent of the Company given in
  respect of an investment in the Company, the Placing Shares may not be acquired by: (i) investors using assets of:
  (A) an “employee benefit plan” as defined in Section 3(3) of ERISA that is subject to Title I of ERISA; (B) a “plan”
  as defined in Section 4975 of the U.S. Tax Code, including an individual retirement account or other arrangement that
  is subject to Section 4975 of the U.S. Tax Code; or (C) an entity whose underlying assets are considered to include
  “plan assets” by reason of investment by an “employee benefit plan” or “plan” described in preceding clause (A) or
  (B) in such entity pursuant to the U.S. Plan Assets Regulations; or (ii) a governmental, church, non-U.S. or other
  employee benefit plan that is subject to any federal, state, local or non-U.S. law that is substantially similar to the
  provisions of Title I of ERISA or Section 4975 of the U.S. Tax Code, unless its purchase, holding, and disposition of
  the Placing Shares will not constitute or result in a non-exempt violation of any such substantially similar law.

  If 25 per cent or more of any class of equity in the Company is owned, directly or indirectly, by U.S. Plan Investors
  that are subject to Title I of ERISA or Section 4975 of the U.S. Tax Code, the assets of the Company will be deemed
  to be “plan assets”, subject to the constraints of ERISA and Section 4975 of the U.S. Tax Code. This would result,
  among other things, in: (i) the application of the prudence and fiduciary responsibilities standards of ERISA to
  investments made by the Company, and (ii) the possibility that certain transactions that the Company and its
  subsidiaries might enter into, or may have entered into in the ordinary course of business, might constitute or result in
  non-exempt prohibited transactions under Section 406 of ERISA and/or Section 4975 of the U.S. Tax Code and might
  have to be rescinded. A non-exempt prohibited transaction may also result in the imposition of an excise tax under
  the U.S. Tax Code upon a “party in interest” (as defined in ERISA) or “disqualified person” (as defined in the U.S.
  Tax Code), with whom a plan engages in the transaction. The Company will use commercially reasonable efforts to
  restrict ownership by U.S. Plan Investors of equity in the Company. However, no assurance can be given that
  investment by U.S. Plan Investors will not exceed 25 per cent or more of any class of equity in the Company.

  For a description of restrictions on offers, sales and transfers of Placing Shares, please refer to the section of this
  Offering Memorandum entitled “Purchase and Transfer Restrictions” in “Placing Arrangements”.




                                                           Exhibit
                                                             -v-D
                                                         Page 8 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                                                  Entered 12/05/18 23:51:09                                Page 9 of 122



                                                                    TABLE OF CONTENTS

                                                                                                                                                                      Page

  IMPORTANT NOTICES. ..............................................................................................................................................i
  SUMMARY. .................................................................................................................................................................1
  RISK FACTORS. ........................................................................................................................................................19
  COMPANY, ITS INVESTMENT OBJECTIVE, POLICY AND STRATEGY .........................................................48
  THE CURRENT CLO PORTFOLIO. .........................................................................................................................55
  MARKET OPPORTUNITY........................................................................................................................................56
  INVESTMENT PROCESS .........................................................................................................................................57
  COMPANY DIRECTORS AND ADMINISTRATION. ............................................................................................ 61
  PLACING ARRANGEMENTS. .................................................................................................................................65
  TAXATION. ............................................................................................................................................................... 70
  SHAREHOLDERS OF THE COMPANY. .................................................................................................................75
  ADDITIONAL INFORMATION ON THE COMPANY. .......................................................................................... 76
  TERMS AND CONDITIONS OF THE PLACING. .................................................................................................100
  PLACING STATISTICS...........................................................................................................................................105
  DEFINITIONS. .........................................................................................................................................................106
  DIRECTORS, ADVISERS AND SERVICE PROVIDERS. ....................................................................................113




                                                                                Exhibit
                                                                                 - vi - D
                                                                              Page 9 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                     Entered 12/05/18 23:51:09              Page 10 of
                                        122


                                                   SUMMARY

The following is an overview of the transaction structure and is qualified in its entirety by, and should be read in
conjunction with, the more detailed information appearing elsewhere in this Offering Memorandum and related
documents referred to herein. Capitalised terms not specifically defined in this Offering Memorandum have the
meanings set out in the section of this Offering Memorandum entitled “Definitions” below. For a discussion of certain
risk factors to be considered in connection with an investment in the Shares, see “Risk Factors”.

 The Company:                          Highland CLO Funding, Ltd. (formerly known as Acis Loan Funding, Ltd.)
                                       (the “Company”) is a closed-ended investment company limited by shares
                                       incorporated on 30 March 2015 under the laws of Guernsey with registered
                                       number 60120. The Company changed its name from Acis Loan Funding,
                                       Ltd. to Highland CLO Funding, Ltd. on October 27, 2017.

                                       The Company holds a partial, indirect ownership in Highland CLO
                                       Management, LLC (“Highland CLO Management”), a Delaware series
                                       limited liability company established to manage Highland CLOs, act as a
                                       “majority-owned affiliate” for purposes of the U.S. Risk Retention Rules and
                                       as an “originator” for purposes of EU Retention Requirements and to hold
                                       with respect to Highland CLOs the required risk retention interests required
                                       under, and in accordance with, the U.S. Retention Rules and/or the EU
                                       Retention Requirements, as applicable (such interests with respect to any
                                       CLO, the applicable “Retention Interest”). Highland CLO Management is
                                       also partly held (on an indirect basis through Highland HCF Advisor) by
                                       Highland Capital Management, L.P. (“Highland”), a Delaware limited
                                       partnership, which controls the major economic decisions of Highland CLO
                                       Management.

                                       The Company holds a partial, indirect ownership in ACIS CLO Management,
                                       LLC (“Acis CLO Management” and together with Highland CLO
                                       Management, the “Management Companies” and each, a “Management
                                       Company”), a Delaware series limited liability company established to
                                       manage Acis CLO 2017-7, Ltd. (“Acis CLO 7”), act as a “majority-owned
                                       affiliate” for purposes of the U.S. Risk Retention Rules and to hold the
                                       Retention Interests with respect to Acis CLO 7 required under, and in
                                       accordance with, the U.S. Retention Rules. Acis CLO Management is also
                                       partly held (on an indirect basis) by Acis Capital Management, L.P. (“Acis”),
                                       a Delaware limited partnership, which controls the major economic decisions
                                       of Acis CLO Management.

                                       Each of Highland or Acis, as applicable, may hold their respective indirect
                                       ownership interests in the applicable Management Companies through, or
                                       transfer such interests to, affiliates that are intended to be, directly or
                                       indirectly, majority controlled, are majority controlled by or are under
                                       common majority control with, Highland or Acis, as applicable, with the
                                       intention that the Management Companies will remain their respective
                                       “majority-owned affiliates” for purposes of the U.S. Risk Retention Rules.

 Investment Objective:                 The Company’s investment objective is to provide Shareholders with stable
                                       and growing income returns, and to grow the capital value of the investment
                                       portfolio through opportunistic exposure to CLO Notes, investments in new
                                       issue CLOs sponsored by Highland and Acis CLO 7 through its interests in
                                       the Management Companies and CLO Income Notes, respectively, and senior
                                       secured loans primarily for the purpose of enabling Highland CLO
                                       Management to qualify as an “originator” for purposes of the EU Retention
                                       Requirements, on both a direct basis and indirect basis, through the use of the
                                       investments described in its investment policy and through use of leverage,



                                                       -1-D
                                                     Exhibit
                                                   Page 10 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18          Entered 12/05/18 23:51:09               Page 11 of
                                        122


                            including, any Revolving Credit Facility, Warehouse Loan Facilities, total
                            return swaps or repurchase agreements, in addition to secured loan facilities.
                            With respect to the Company’s investments, except with respect to Designated
                            CLO Resets or Designated CLO Refinancings, if applicable, it is expected that
                            the Portfolio Manager intends to seek monetization of such investments in the
                            ordinary course in its discretion; provided that at the end of the Term, the
                            Portfolio Manager, in its reasonable discretion may postpone dissolution of
                            the Company for up to 180 days to facilitate the orderly liquidation of the
                            investments.

 Investment policy:         The Company’s investment policy is to focus on synergistic investments in
                            the following areas.

                            Loan Investments

                            The Company will invest on an indirect basis in a diverse portfolio of
                            predominantly floating rate senior secured loans (or on a direct basis for the
                            primary purpose of enabling Highland CLO Management to qualify as an
                            “originator” for purposes of the EU Retention Requirements), all of which
                            will have at least one rating, which may be public or private, from Moody’s
                            Investor Services, Inc. (“Moody’s”), Standard & Poor’s Financial Services
                            LLC (“S&P”) or Fitch Group, Inc. (“Fitch”). Initially, the Company’s loan
                            investments will be focused in the U.S., but depending on market conditions
                            the Company may also invest in similar types of loans in Europe.
                            Accordingly, there is no limit on the maximum U.S. or European exposure.
                            Investments in U.S. or European loans may be made through a U.S or
                            European originator subsidiary of the Company. The Company intends to
                            invest directly only in those senior secured loans to obligors with total
                            potential indebtedness under all applicable loan agreements, indentures and
                            other underlying instruments at least $250,000,000 that would generally
                            satisfy the eligibility criteria for Highland CLOs and (without limiting the
                            foregoing):

                                -    Such loan is not currently deferring the payment of any accrued and
                                     unpaid interest that otherwise would have been due and continues to
                                     remain unpaid;

                                -    Such loan provides for a fixed amount of principal payable in cash
                                     on scheduled payment dates and/or at maturity and does not by its
                                     terms provide for earlier amortization or prepayment at a price less
                                     than par;

                                -    Such loan is not an obligation issued by Highland, any of its
                                     controlled affiliates that are investment funds or any other investment
                                     fund whose investments are primarily managed by Highland or any
                                     affiliate or company that is controlled by Highland, an affiliate
                                     thereof, or an account, fund, client or portfolio established and
                                     controlled by Highland or an affiliate thereof (a “Related
                                     Obligation”);

                                -    Such loan is neither an equity security nor by its terms is convertible
                                     into or exchangeable for an equity security and does not include an
                                     attached warrant to purchase equity securities;

                                -    Such loan is not a bridge loan; and




                                            -2-D
                                          Exhibit
                                        Page 11 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18          Entered 12/05/18 23:51:09                 Page 12 of
                                        122


                                -    Such loan is not a zero coupon loan.

                            Financing of Loan Portfolios / Securitization

                            It is intended that the Company will periodically seek to sell or securitise all
                            or a portion of its loan portfolio, held directly or indirectly, into new Highland
                            CLOs where Highland CLO Management acts as CLO Manager. In doing so,
                            Highland CLO Management may seek to adopt the “originator” model to
                            address the Origination Requirements (as defined below) applicable to such
                            Highland CLOs to the extent such Highland CLOs sought to comply with EU
                            Retention Requirements. As a result, Highland CLO Management will be
                            required to commit to: (a) establishing the relevant CLO and (b) selling
                            certain loan investments to the relevant CLO which it has purchased for its
                            own account initially. In addition, under current guidance, prior to closing
                            date of the relevant CLO, Highland CLO Management expects to sell
                            investments to the relevant CLO such that the required percentage of the total
                            securitised exposures held by the CLO issuer will have come from Highland
                            CLO Management (collectively, the “Origination Requirements”).

                            CLO Notes

                            The Company will from time to time invest directly or indirectly (through
                            affiliates and subsidiaries, including the Management Companies, as more
                            fully described below) in CLO Notes issued by Acis CLO 7, Highland CLOs,
                            CLOs where Acis is the CLO Manager, (“Acis Legacy CLOs”), CLOs where
                            Highland is the CLO Manager, (“Highland Legacy CLOs” and together with
                            the Highland CLOs, Acis CLO 7 and the Acis Legacy CLOs, the “Managed
                            CLOs”) or CLOs managed by other asset managers.

                            With respect to each such investment, Highland CLO Management, and Acis
                            CLO Management with respect to Acis CLO 7, will acquire the percentages
                            and tranches of CLO Notes necessary to enable the related CLO to meet the
                            U.S. Risk Retention Rules and, if applicable, the EU Retention Requirements.

                            With respect to any such investments in Highland CLOs where Highland CLO
                            Management acts as CLO Manager, it is expected that Highland CLO
                            Management will be a “relying adviser” of Highland. With respect to Acis
                            CLO 7, Acis CLO Management is a “relying adviser” of Acis. It is further
                            expected that Highland or Acis, as applicable, will act as a “sponsor” of such
                            Managed CLOs for purposes of the U.S. Risk Retention Rules and will treat
                            the applicable Management Company as its “majority-owned affiliate” under
                            the U.S. Risk Retention Rules. All management and incentive fees received
                            from such Managed CLO will be paid to the applicable Management
                            Company pursuant to the relevant portfolio management agreement, which
                            will then pay the majority of such fees to Highland or Acis, as applicable, in
                            its roles as Staff and Services Provider and as Sub-Advisor. The applicable
                            Management Company may also seek to act as “originator” for purposes of
                            the EU Retention Requirements with respect to such Managed CLOs as
                            described above.

                            Each CLO in which the Company directly or indirectly holds CLO Notes will
                            have its own eligibility criteria and portfolio limits. These limits are designed
                            to ensure the portfolio of loans within the CLO meets a prescribed level of
                            diversity and quality as set by the relevant rating agencies rating securities
                            issued by such CLO. The applicable CLO Manager, including Highland CLO
                            Management with respect to new Highland CLOs or Acis CLO Management
                            with respect to Acis CLO 7, intends to identify and actively manage loans



                                            -3-D
                                          Exhibit
                                        Page 12 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18          Entered 12/05/18 23:51:09                  Page 13 of
                                        122


                            which meet those criteria and limits within each CLO. The eligibility criteria
                            and portfolio limits within a CLO will typically include the following required
                            criteria and may include some or all of the following expected criteria:

                                •     a limit on the weighted average life of the portfolio;

                                •     a limit on the weighted average rating of the portfolio;

                                •     a limit on the maximum amount of portfolio assets with a rating
                                      lower than B-/B3/B-; and

                                •     a limit on the minimum diversity of the portfolio.

                                •     a limit on the minimum weighted average of the prescribed rating
                                      agency recovery rate;

                                •     a limit on the minimum amount of senior secured assets;

                                •     a limit on the maximum aggregate exposure to second lien loans,
                                      high yield bonds, mezzanine loans and unsecured loans;

                                •     a limit on the maximum portfolio exposure to covenant-lite loans;

                                •     an exclusion of project finance loans;

                                •     an exclusion of structured finance securities;

                                •     an exclusion on investing in the debt of companies domiciled in
                                      countries with a local currency sub investment grade rating; and

                                •     an exclusion of leases.

                            The above are not intended to be an exhaustive list of the eligibility criteria
                            and portfolio limits within a typical CLO and the inclusion or exclusion of
                            such limits and their absolute levels are subject to change depending on
                            market conditions.

                            Act as Risk Retention Provider

                            The Company may also invest in, provide loans to, or purchase performance-
                            linked notes from, asset management subsidiaries, affiliated with the
                            Company, the Portfolio Manager, Highland, Acis or the Management
                            Companies and which may act as the asset manager of certain U.S. or
                            European CLOs in order to satisfy the U.S. Risk Retention Rules or EU
                            Retention Requirements.

                            Allocation of Investment Opportunities

                            Highland CLO Management will serve as CLO Manager to each newly-issued
                            Highland CLO during the Investment Period.

                            During the Investment Period, the Company shall receive priority allocations
                            with respect to all CLO Income Note investment opportunities with respect to
                            new issue Highland CLOs, over the account of the Portfolio Manager, its
                            affiliates and other clients, including other investment funds and client
                            accounts, including those which follow an investment program substantially
                            similar to that of the Business (such other clients, funds and accounts,
                            collectively, the “Other Accounts”). For the avoidance of doubt, the Portfolio




                                            -4-D
                                          Exhibit
                                        Page 13 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18         Entered 12/05/18 23:51:09              Page 14 of
                                        122


                            Manager shall otherwise allocate investment opportunities among the
                            Company and Highland and its affiliates and Other Accounts in accordance
                            with its allocation policy which requires allocations among clients to be fair
                            and equitable over time. See “Risk Factors—Risks Relating to Conflicts of
                            Interest—The Company will be subject to various conflicts of interest
                            involving the Portfolio Manager and its affiliates”.

 Investment Restrictions:   During the Investment Period, the Company may invest up to $250,000,000
                            in CLO Income Notes for new Highland CLOs as follows: (a) up to
                            $150,000,000 in the aggregate from new capital contributions; and (b) up to
                            $100,000,000 in the aggregate from proceeds received from existing seed
                            portfolio investments and investments in new Highland CLOs, net of
                            dividends paid, and amortization and interest payments on Company
                            borrowings from committed credit facilities.

                            The Company may not, without the consent of the Advisory Board, invest in
                            any CLO Notes or CLO Income Notes of new Highland CLOs that are not
                            Qualifying CLOs. A “Qualifying CLO” is a Highland CLO (a) pursuant to
                            which Highland, the Portfolio Manager, Highland CLO Management or any
                            of its affiliates does not charge subordinate management fees in excess of
                            0.00%, senior management fees in excess of 0.15% or incentive management
                            fees in excess of 0.00% and (b) which does not have a reinvestment period
                            longer than 5 years; provided that, if the Portfolio Manager has provided
                            reasonable evidence to the Advisory Board that a substantial portion of new
                            issue CLOs have reinvestment periods longer than 5 years (the “RP
                            Condition”), the consent of the Advisory Board to invest in any Highland
                            CLO that meets clause (a) of the definition of Qualifying CLOs only shall not
                            be unreasonably withheld, conditioned or delayed.

                            During the Investment Period, the Company shall be permitted to invest in a
                            refinancing or “reset” with respect to the following CLOs (which may extend
                            the re-investment period and/or term of such CLOs, subject to the proviso
                            below) managed by Highland affiliates (the “Designated CLO Resets”):

                            Acis CLO 2013-1, Ltd.
                            Acis CLO 2014-3, Ltd.
                            Acis CLO 2014-4, Ltd.
                            Acis CLO 2014-5, Ltd.
                            Acis CLO 2015-6, Ltd.

                            provided that, with respect to Acis CLO 2014-3, Ltd., Acis CLO 2014-4, Ltd.
                            and Acis CLO 2014-5, Ltd., any such Designated CLO Reset may not extend
                            the re-investment period beyond 2.25 years of the date of such Designated
                            CLO Reset.

                            During the Investment Period, the Company shall be permitted to invest in a
                            refinancing with respect to Acis CLO 7 (which may not extend the re-
                            investment period or term of such CLO) (the “Designated CLO
                            Refinancing”).



                            For the avoidance of doubt, following the expiration of the Investment Period,
                            the Company shall not consummate an investment in any “reset” with respect
                            to CLO Income Notes held by the Company. In addition, the Company shall
                            not permit a reset with respect to any CLO Income Notes of Managed CLOs




                                            -5-D
                                          Exhibit
                                        Page 14 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18          Entered 12/05/18 23:51:09               Page 15 of
                                        122


                            that it holds, unless such CLO Income Notes of Managed CLOs are fully
                            redeemed.

                            The Company shall not invest in the CLO Income Notes of a new issue
                            Highland CLO unless it is the 100% owner of the CLO Income Notes not
                            forming part of the Retention Interest acquired by Highland CLO
                            Management.

                            Indirect Actions

                            Neither the Portfolio Manager nor the Company may take any action
                            indirectly through controlled subsidiaries that either the Portfolio Manager or
                            the Company is not permitted to undertake directly as set forth herein.

 Borrowing:                 It is expected that the Company will have access to one or more committed
                            credit facilities and will use advances under such facilities, together with the
                            proceeds of the Shares, to purchase future senior secured loans (for the
                            primary purpose of enabling Highland CLO Management to qualify as an
                            “originator” for purposes of the EU Retention Requirements) or other assets.
                            Such facilities may take the form of any Revolving Credit Facility, Warehouse
                            Loan Facilities, total return swaps or repurchase agreements, in addition to
                            secured loan facilities. In addition to such facilities, the Company will be
                            permitted to borrow money for day to day administration and cash
                            management purposes.

                            Borrowing Limits

                            Notwithstanding the foregoing or anything to the contrary set forth herein, as
                            of the time any such debt is incurred, the Company’s maximum gross leverage
                            exposure (excluding the Warehouse Loan Facilities) pursuant to (a)
                            committed secured loan facilities and any other borrowing (other than
                            described in clause (b)) shall not exceed (i) during the Investment Period, the
                            greater of (x) 15% of the Company’s gross asset value and (y) $50,000,000
                            and (ii) after the Investment Period, 15% of the Company’s gross asset value,
                            and (b) repurchase agreements shall not exceed 75% of the Company’s gross
                            asset value.

                            For purposes of the limits regarding repurchase agreements set forth in clause
                            (b) above, the “gross asset value” of the Company shall exclude financing for
                            CLO Notes held by a Management Company as part of a “vertical” Retention
                            Interest (including for the Designated CLO Resets), the NexBank Credit
                            Facility, any Warehouse Loan Facilities and cash equivalents.

                            Warehouse Loan Facilities

                            One or more multi-currency warehouse lending facilities may be entered into
                            from time to time between (i) the Company and (ii) a warehouse provider (the
                            “Warehouse Loan Facilities”), pursuant to which the Company is able to
                            draw multi-currency loans from time to time in order to purchase assets for its
                            portfolio. The Warehouse Loan Facilities will be entered into on market
                            standard terms, as negotiated between the Company and the relevant
                            warehouse provider in each case and will include a senior security package in
                            favour of the warehouse provider.

                            Hedging and Derivatives




                                            -6-D
                                          Exhibit
                                        Page 15 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18            Entered 12/05/18 23:51:09              Page 16 of
                                        122


                            Without the consent of the Advisory Board, the Company may only use
                            hedging or derivatives to hedge investments consistent with the Company’s
                            investment objectives, and not for speculative purposes.

                            Repurchase Agreements

                            The Company may not use repurchase agreements to finance the purchase of
                            CLO Income Notes, however, the Company may pledge any already owned
                            CLO Income Notes as additional collateral under repurchase agreements.

                            Revolving Credit Facility

                            The Company may enter into a secured revolving credit facility with a
                            committed amount of $50,000,000 for working capital purposes (a
                            “Revolving Credit Facility”)

                            NexBank Credit Facility

                            The Company currently has a secured term credit facility provided by
                            NexBank SSB, a Texas savings bank, with a principal amount of $22,158,337,
                            as of September 30, 2017 (the “NexBank Credit Facility”). The Company
                            may, from time to time, increase its borrowing under the NexBank Credit
                            Facility up to a maximum principal amount of $30,000,000 at any time
                            without the consent of the Advisory Board, but subject to the limitations set
                            forth above in “—Borrowing Limits”. The terms of the NexBank Credit
                            Facility, and of any increase in the principal amount thereto, shall be at or
                            better than market standard terms and shall be promptly disclosed to the
                            Advisory Board (any such amended terms, the “Permitted NexBank Credit
                            Facility Amendments”).

 Advisory Board:            The Company shall form and assemble an advisory board (the “Advisory
                            Board”) composed of individuals who shall be representatives of certain
                            Shareholders selected by the Portfolio Manager in its sole discretion in order
                            to (a) provide advice to the Portfolio Manager with respect to certain issues
                            involving conflicts of interest in any transaction or relationship between the
                            Company and the Portfolio Manager or any of its employees or affiliates that
                            are presented to the Advisory Board by the Portfolio Manager, and (b) be
                            required to approve the following actions:

                                -    Any extension of the Investment Period;

                                -    Any extension of the Term (other than an automatic extension
                                     following an extension of the Investment Period that has been
                                     approved by the Advisory Board);

                                -    Any allotment of additional equity securities by the Company; and

                                -    Any investment in a Related Obligation or any other transaction
                                     between the Company or any entity in which the Company holds a
                                     direct or indirect interest, on the one hand, and Highland or any of its
                                     affiliates, on the other hand.

                            Notwithstanding the foregoing or anything to the contrary set forth herein, no
                            transaction that is specifically authorized in the governing documents of the
                            Company shall require approval of the Advisory Board, including, without
                            limitation, sales or securitizations of all or a portion of the Company’s loan
                            portfolio into new Qualifying CLOs (i.e. the transfer of warehoused assets into




                                            -7-D
                                          Exhibit
                                        Page 16 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18          Entered 12/05/18 23:51:09               Page 17 of
                                        122


                            new Qualifying CLOs), investments in CLO Notes issued by CLOs managed
                            by Highland affiliates, and the NexBank Credit Facility and any Permitted
                            NexBank Credit Facility Amendments.

                            No voting member of the Advisory Board shall be a controlled affiliate of
                            Highland, it being understood that none of CLO Holdco, Ltd., its wholly-
                            owned subsidiaries or any of their respective directors or trustees shall be
                            deemed to be a controlled affiliate of Highland due to their pre-existing non-
                            discretionary advisory relationship with Highland.

                            Each member of the Advisory Board shall owe no fiduciary or other duties to
                            the Company or the shareholders and may act solely in the interest of the
                            shareholder that it represents.

                            Neither the Advisory Board nor any member thereof shall have the power to
                            bind or act for or on behalf of the Company in any manner, and no shareholder
                            who appoints a member of the Advisory Board shall be deemed to be an
                            affiliate of the Company, the Portfolio Manager or Highland solely by reason
                            of such appointment.

 Investment Period:         The Company’s assets may be invested and, subject to the terms and
                            conditions set forth in the “Dividend Policy” section below, reinvested for a
                            period commencing on the Closing Date of the Placing and ending on April
                            30, 2020 (the “Investment Period”), subject to two additional one-year
                            extensions with the consent of the Advisory Board (as hereinafter defined)
                            and the Portfolio Manager; provided that the Term will automatically be
                            extended by an identical length of time in the event of an extension of the
                            Investment Period.

                            Termination of Investment Period following Key Person Event

                            The Portfolio Manager will promptly provide each Shareholder with written
                            notice in the event that any two of James Dondero, Mark Okada, Trey Parker
                            or Hunter Covitz (collectively, the “Key Persons”) cease to devote such time
                            to the affairs of the Company as is sufficient to effectively manage the
                            operations of the Company (a “Key Person Event”), as determined by the
                            Portfolio Manager in its reasonable discretion, taking into account such factors
                            as it shall deem relevant in its reasonable discretion. The Portfolio Manager
                            will promptly provide each Shareholder with written notice in the event of the
                            termination of employment of any Key Person.

                            The Investment Period will be terminated immediately upon a Key Person
                            Event. The Investment Period shall resume in the event that (i) the Portfolio
                            Manager obtains or receives notice of the written election or vote of the
                            Advisory Board to reinstate the Investment Period, or (ii) one or more
                            Qualified Replacements (as defined below) are appointed in place of (or in
                            addition to) the then existing Key Persons to cure the Key Person Event, in
                            which event the Investment Period will continue until its termination as
                            otherwise described herein without further regard to such Key Person Event.

                            For purposes of this Offering Memorandum, a “Qualified Replacement”
                            means a person nominated by the Portfolio Manager and approved by the
                            Advisory Board, such approval not to be unreasonably withheld, conditioned
                            or delayed, as a replacement for any existing Key Person or as an additional
                            Key Person; provided that the Advisory Board will provide notice of its




                                            -8-D
                                          Exhibit
                                        Page 17 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                Entered 12/05/18 23:51:09              Page 18 of
                                        122


                                  approval or disapproval of any person nominated to be a Qualified
                                  Replacement within 10 business days of such nomination.

                                  For the avoidance of doubt, during any cessation of the Investment Period
                                  following a Key Person Event, (i) the Portfolio Manager may continue to
                                  require Placees to purchase Shares pursuant to the subscription and transfer
                                  agreement to fund (a) any indebtedness of the Company permitted hereunder
                                  incurred prior to the end of the Investment Period (including to repay
                                  outstanding indebtedness under any Warehouse Loan Facilities) or (b) the
                                  completion, no later than 180 days after the expiration of the Investment
                                  Period, new issue Highland CLOs that were in process at the time of such Key
                                  Person Event and (ii) the Company shall not receive priority allocations with
                                  respect to all CLO Income Note investment opportunities with respect to new
                                  issue Highland CLOs until the Investment Period resumes.

 Term:                            The term of the Company will end (and the Company thereafter will be wound
                                  up and dissolved) on the ten-year anniversary of the date of the Placing (the
                                  “Term”), subject to (a) automatic extension in the event of an extension of
                                  the Investment Period and (b) two additional one-year extension with the
                                  consent of the Portfolio Manager and the Advisory Board, or such earlier date
                                  after the end of the Investment Period on which the Portfolio Manager
                                  determines to terminate and wind up the Company following the receipt by
                                  the Company of all amounts reasonably expected by the Portfolio Manager to
                                  be received with respect to the Company’s assets or the sale thereof during the
                                  term and in a manner that will not cause the Company, the Portfolio Manager,
                                  Highland, Acis, the Management Companies or any subsidiary thereof to
                                  violate any applicable law or contract.

                                  The Company has been established as a closed-ended vehicle. Accordingly,
                                  there is no right or entitlement attaching to Shares that allows them to be
                                  redeemed or repurchased by the Company at the option of the Shareholder.

 Placing Arrangements –           The Company is seeking aggregate subscriptions to purchase Placing Shares
 Investment Period Subscription   in an aggregate amount of up to approximately U.S. $153 million.
 Commitment:
                                  Placees will commit under a subscription and transfer agreement to purchase
                                  Shares to be settled from time to time during the Investment Period. The
                                  Portfolio Manager may call such Shares for settlement from time to time on a
                                  pro rata basis upon 10 Business Days’ notice to the Placees in such amounts
                                  as may be specified by the Portfolio Manager.

                                  Upon the expiration of the Investment Period, all Placees will be released from
                                  any further obligation with respect to purchase Shares under their
                                  subscriptions, except to the extent necessary to:

                                  (i) complete, no later than 180 days after the expiration of the Investment
                                  Period, the purchase of Shares pursuant to written commitments, letters of
                                  intent or similar contractual commitments that were in process as of the end
                                  of the Investment Period; and

                                  (ii) fund any indebtedness of the Company permitted hereunder incurred prior
                                  to the end of the Investment Period (including to repay outstanding
                                  indebtedness under any Warehouse Loan Facilities).

                                  Shares will be issued at a price per Share based on the most recent quarterly
                                  determined NAV of the Company.




                                                  -9-D
                                                Exhibit
                                              Page 18 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                 Entered 12/05/18 23:51:09                 Page 19 of
                                        122


                                  The maximum number of Shares to be issued by the Company is an amount
                                  of Shares equal to U.S. $153 million and there is no minimum number of
                                  Shares. Fractions of Placing Shares will be issued.

                                  On the Closing Date, Placees will acquire Shares of existing Shareholders at
                                  a price per Share based on the NAV of the Company as of September 30,
                                  2017, adjusted with respect to a dividend of $9,000,000 on October 10, 2017,
                                  and a buyback of the Shares of Acis Capital Management, L.P. on October 24,
                                  2017 (the “Adjusted NAV”) such that Placees and existing Shareholders will
                                  hold currently existing Shares on a pro rata basis and existing Shareholders
                                  will commit, as Placees under a subscription and transfer agreement, to
                                  purchase Shares such that new and existing Shareholders will hold both
                                  existing Shares and commitments on pro rata basis.

                                  The Board may deduct from any dividend payable to any Shareholder on or
                                  in respect of a Share all sums of money (if any) presently payable by him to
                                  the Company on account of calls with respect to existing Shares, or calls of
                                  commitments to purchase Shares pursuant to the subscription and transfer
                                  agreement or otherwise.

                                  A Shareholder that defaults in respect of its obligation to purchase Shares
                                  pursuant to the terms of the subscription and transfer agreement will be subject
                                  to customary default provisions.

                                  The Board may retain any dividend or other monies payable on or in respect
                                  of a Share on which the Company has a lien and may apply the same in or
                                  towards satisfaction of the liabilities or obligations in respect of which the lien
                                  exists.

                                  Highland Principal Commitment

                                  Certain principals of Highland will subscribe, directly or indirectly, for
                                  $3,000,000 of Shares in the aggregate.

 Regulatory status:               The Company is a registered closed-ended investment company incorporated
                                  in Guernsey with limited liability on 30 March 2015 under the provisions of
                                  the Companies Law, with registered number 60120. The Company is
                                  regulated by the GFSC, and is not regulated by any regulator other than the
                                  GFSC.

 Typical investors:               Investment in the Company is only suitable for Professional Investors as
                                  defined in the AIFMD and any other person to whom the Placing Shares may
                                  be lawfully offered.

 Applicant’s service providers:   Portfolio Manager

                                  Highland HCF Advisor, Ltd. (“Highland HCF Advisor”) has been appointed
                                  as the Portfolio Manager to the Company pursuant to the Portfolio
                                  Management Agreement. In that capacity, the Portfolio Manager will select
                                  the portfolio of investments and instruct the Custodian with respect to any
                                  acquisition, disposition or sale of investments and provide certain support and
                                  assistance (including back and middle office functions), personnel and credit
                                  and market research and analysis in connection with the origination and
                                  ongoing management of the portfolio by the Company. Under the Portfolio
                                  Management Agreement, the Company shall pay to the Portfolio Manager an
                                  amount equivalent to all reasonable third party costs and expenses incurred by




                                                 - 10 -D
                                                Exhibit
                                              Page 19 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18         Entered 12/05/18 23:51:09              Page 20 of
                                        122


                            the Portfolio Manager in the performance of its obligations thereunder,
                            together with any irrecoverable VAT arising on such costs and expenses.

                            The Portfolio Manager has entered into a Master Sub-Advisory Agreement
                            (the “HCF Sub-Advisory Agreement”) and a Staff and Services Agreement
                            (the “HCF Staff and Services Agreement”, together with the Sub-Advisory
                            Agreement, the “HCF Services Agreements”) with Highland Capital
                            Management, L.P. under which Highland Capital Management, L.P. provides
                            investment research and recommendations and operational support to the
                            Portfolio Manager, including services that may be used in connection with the
                            Portfolio Manager’s recommendations regarding the composition, nature and
                            timing of changes to the Company’s portfolio, the due diligence of actual or
                            potential investments, the execution of investment transactions, and certain
                            loan services and administrative services.

                            Highland CLO Management has a Master Sub-Advisory Agreement (the
                            “HCLOM Sub-Advisory Agreement”) and a Staff and Services Agreement
                            (the “HCLOM Staff and Services Agreement”, together with the HCLOM
                            Sub-Advisory Agreement, the “HCLOM Services Agreements”) in place
                            with Highland, pursuant to which Highland provides credit research and
                            operational support to Highland CLO Management, including services in
                            connection with determining the composition, nature and timing of changes
                            to portfolios of Highland CLOs for which Highland CLO Management acts
                            as CLO Manager, the due diligence of actual or potential investments, the
                            execution of investment transactions approved by the Highland CLO
                            Management, and certain loan services and administrative services.

                            Acis (an affiliate of Highland) has entered into a Master Sub-Advisory
                            Agreement (the “ACM Sub-Advisory Agreement”) and a Staff and Services
                            Agreement (the “ACM Staff and Services Agreement”, together with the
                            ACM Sub-Advisory Agreement, the “ACM Services Agreements”) with
                            Highland under which Highland provides investment research and
                            recommendations and operational support to Acis, including services in
                            connection with determining the composition, nature and timing of changes
                            to portfolios of Acis CLOs for which Acis acts as CLO Manager, the due
                            diligence of actual or potential investments, the execution of investment
                            transactions approved by Acis, and certain loan services and administrative
                            services.

                            Acis CLO Management has entered into a Master Sub-Advisory Agreement
                            (the “ACLOM Sub-Advisory Agreement”, and together with the HCF Sub-
                            Advisory Agreement, the HCLOM Sub-Advisory Agreement and the ACM
                            Sub-Advisory Agreement, the “Sub-Advisory Agreements”) and a Staff and
                            Services Agreement (the “ACLOM Staff and Services Agreement”, and the
                            ACLOM Staff and Services Agreement together with the HCF Staff and
                            Services Agreement, the HCLOM Staff and Services Agreement and the
                            ACM Staff and Services Agreement, the “Staff and Services Agreements”,
                            and the ACLOM Staff and Services Agreement together with the ACLOM
                            Sub-Advisory Agreement, the “ACLOM Services Agreements” and the
                            ACLOM Services Agreements with the HCF Services Agreements, the
                            HCLOM Services Agreements and the ACM Services Agreements, the
                            “Services Agreements”) in place with Acis, pursuant to which Acis provides
                            credit research and operational support to Acis CLO Management, including
                            services in connection with determining the composition, nature and timing
                            of changes to portfolios of Acis CLO 7 for which Acis CLO Management acts
                            as CLO Manager, the due diligence of actual or potential investments, the




                                           - 11 -D
                                          Exhibit
                                        Page 20 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18          Entered 12/05/18 23:51:09                Page 21 of
                                        122


                            execution of investment transactions approved by Acis CLO Management,
                            and certain loan services and administrative services.

                            No management fees will be payable by the Company pursuant to any
                            Services Agreement; it being understood that each of the Management
                            Companies will pay (i) eleven-fifteenths (11/15ths) of the total 0.15% senior
                            management fee received from Acis CLO 7 and the Highland CLOs to
                            affiliates of Highland pursuant to the applicable Services Agreements, and (ii)
                            following any Designated CLO Reset, a portion of the management fees
                            received from any CLO subject to such Designated CLO Reset to affiliates of
                            Highland pursuant to the applicable Services Agreements, other than an
                            amount equivalent to a senior management fee of 0.04%.

                            Administrator

                            State Street (Guernsey) Limited has been appointed as administrator to the
                            Company pursuant to the Administration Agreement. In such capacity, the
                            Administrator is responsible for the day-to-day administration of the
                            Company.       Under the terms of the Administration Agreement, the
                            Administrator is entitled to an annual administration fee of up to 7 bps per
                            annum of the Net Asset Value of the Company calculated and payable
                            monthly in arrears, and other miscellaneous fees and expenses reimbursed, in
                            each case, as determined in the Administration Agreement.

 Operating Expenses:        Except as provided below, the Portfolio Manager will pay all of its own
                            Overhead without reimbursement by the Company.

                            Subject to the following paragraph, the Company shall pay or reimburse the
                            Portfolio Manager and its affiliates for all Operating Expenses. See
                            “Company Directors and Administration—The Portfolio Manager—Highland
                            Fees”.

 Exculpation:               The Portfolio Manager will assume no responsibility under the Portfolio
                            Management Agreement other than to render the services called for
                            thereunder and affecting the duties and functions that have been delegated to
                            it thereunder in good faith and, subject to the standard of conduct described in
                            the next succeeding sentence. The Portfolio Manager will not be responsible
                            for any action or inaction of the Company in declining to follow any advice,
                            recommendation or direction of the Portfolio Manager.

                            The Portfolio Manager, its affiliates, any officer, director, secretary, manager,
                            employee or any direct or indirect partner, member, stockholder, agent or legal
                            representative (e.g., executors, guardians and trustees) of the Portfolio
                            Manager and its affiliates, including persons formerly serving in such
                            capacities, any person who serves at the request of the Portfolio Manager or
                            the Board pursuant to the Articles, on behalf of the Company as an officer,
                            director, secretary, manager, partner, member, employee, stockholder, agent
                            or legal representative of any other person serving at the request of the
                            Portfolio Manager or the Board pursuant to the Articles on behalf of the
                            Company in such capacity as listed above, each member of the Advisory
                            Board and each member of any subcommittee thereof and any assignees or
                            successors of the foregoing (each, an “Indemnified Person”) will incur no
                            liability to the Company or any Shareholder in the absence of a finding by any
                            court or governmental body of competent jurisdiction in a final, non-
                            appealable judgment that the commission by such person of an action, or the
                            omission by such person to take an action, constitutes bad faith, gross




                                           - 12 -D
                                          Exhibit
                                        Page 21 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                 Entered 12/05/18 23:51:09                Page 22 of
                                        122


                                   negligence or wilful misconduct (a “Triggering Event”), except as otherwise
                                   required by applicable law (including the Companies Law). Any claims
                                   arising from a Triggering Event shall be limited to actual out-of-pocket
                                   damages incurred as a direct consequence of the Triggering Event, and shall
                                   not include punitive, consequential or other damages or lost profits.

 Indemnification:                  To the fullest extent permitted by applicable law, the Company will be
                                   required to indemnify each Indemnified Person against all losses, liabilities,
                                   damages, expenses or costs (including any claim, judgment, award,
                                   settlement, reasonable legal and other professional fees and disbursements and
                                   other costs or expenses incurred in connection with the defence of any
                                   proceeding, whether or not matured or unmatured or whether or not asserted
                                   or brought due to contractual or other restrictions, joint or several) other than
                                   those arising from suits, disputes or actions by Highland, its affiliates or
                                   principals, Other Accounts or CLO HoldCo, Ltd. (collectively, the
                                   “Indemnified Losses”) incurred by such Indemnified Person or to which such
                                   Indemnified Person may be subject by reason of its activities in connection
                                   with the conduct of the business or affairs of the Company, unless such losses
                                   result from an Indemnified Person’s Triggering Event.

                                   The Indemnified Persons shall be entitled to advancement of expenses as they
                                   are incurred in connection with the investigation, defence or resolution of any
                                   claim that may be subject to indemnification, subject to providing an
                                   undertaking to repay any amounts ultimately determined not to be subject to
                                   indemnification due to a Triggering Event.

                                   Each member of the Advisory Board and each member of any subcommittee
                                   thereof and, solely in connection with matters relating to the Advisory Board
                                   or such subcommittee, the Shareholder and/or other person or entity on whose
                                   behalf such Advisory Board member or subcommittee member serves, will
                                   have the benefit of similar exculpation and indemnification rights unless it has
                                   not acted in good faith.

                                   Notwithstanding the foregoing or anything to the contrary set forth herein, the
                                   Company will not provide for the exculpation or indemnification of any
                                   Indemnified Person for any liability (including liability under U.S. federal
                                   securities laws which, under certain circumstances, impose liability even on
                                   persons that act in good faith), to the extent that such liability may not be
                                   waived, modified or limited under applicable law.

                                   Under the Companies Law, any indemnity provided (directly or indirectly) by
                                   the Company to a Director, or an associated company, or a body corporate
                                   which is an overseas company and a subsidiary of the company, against any
                                   liability attaching to him in connection with any negligence, default, breach
                                   of duty or breach of trust in relation to the Company is void, except in certain
                                   circumstances.


 Regulatory status of Portfolio    Highland HCF Advisor is a relying adviser of Highland Capital Management,
 Manager:                          L.P., an investment adviser registered under the Investment Advisers Act of
                                   1940, as amended (the “Investment Advisers Act”) and, as such, is subject
                                   to the provisions of the Investment Advisers Act.

 Regulatory status of Custodian:   The Custodian of the Company is State Street Custodial Services (Ireland)
                                   Limited, which is authorised as an Investment Business Firm under Section




                                                  - 13 -D
                                                 Exhibit
                                               Page 22 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                    Entered 12/05/18 23:51:09                Page 23 of
                                        122


                                     10 of the Irish Investment Intermediaries Act, 1995 (as amended), will provide
                                     custody and banking services.

 Calculation of Net Asset Value:     The Company intends to publish the Net Asset Value per Share on a quarterly
                                     basis, within 15 Business Days following the relevant quarter-end. Notice
                                     will be provided by the Administrator by e-mail.

 Portfolio:                          The Company is currently invested in CLO Income Notes in the following
                                     Managed CLOs in the following amounts:

                                     Acis CLOs:                     Aggregate Outstanding Amount (U.S.$)

                                     ACIS CLO 2013-1 Ltd.                                     $18,558,000.00
                                     ACIS CLO 2014-3 Ltd.                                     $39,750,000.00
                                     ACIS CLO 2014-4 Ltd.                                     $50,750,000.00
                                     ACIS CLO 2014-5 Ltd.                                     $53,000,000.00
                                     ACIS CLO 2015-6, Ltd.                                    $51,850,000.00

                                     Highland Legacy CLOs: Aggregate Outstanding Amount (U.S.$)

                                     Rockwall CDO, Ltd.                                       $14,000,000.00
                                     Brentwood CLO, Ltd.                                      $12,000,000.00
                                     Grayson CLO, Ltd.                                         $5,900,000.00
                                     Liberty CLO, Ltd.                                        $17,000,000.00
                                     HP CDO, Ltd.                                              $1,621,542.70
                                     Greenbriar CLO, Ltd.                                     $18,000,000.00
                                     Gleneagles CLO, Ltd.                                      $1,250,000.00

                                     ACIS CLO Management Aggregate Outstanding Amount (U.S.$)

                                     Acis CLO 7                                               $17,850,000.00

 Net Asset Value:                    As of September 30, 2017, the unaudited net asset value per share of the Net
                                     Asset Value was US $157,081,118.91. A special dividend in the aggregate
                                     amount of US $9,000,000 was paid on October 10, 2017, and a buyback of
                                     Shares from Acis Capital Management, L.P. was made on October 24, 2017,
                                     for an aggregate purchase price of $991,180.13.

 Type and class of securities:       The Shares being offered under the Placing are ordinary shares of no par value
                                     in the capital of the Company.

 Currency of the securities issue:   U.S. Dollar

 Number of securities in issue:      The issued share capital of the Company (all of which shares have been fully
                                     paid) as of the date of this Offering Memorandum consists of 143,454,001
                                     million Shares.

                                     There are no non-paid up Shares in issue.

 Description of the rights           The holders of the Shares shall be entitled to receive, and to participate in, any
 attaching to the securities:        dividends declared in relation to the Shares that they hold.

                                     On a winding-up or a return of capital by the Company, the net assets of the
                                     Company attributable to the Shares shall be divided pro rata among the
                                     holders of the Shares.




                                                      - 14 -D
                                                     Exhibit
                                                   Page 23 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                    Entered 12/05/18 23:51:09                Page 24 of
                                        122


                                      The Shares shall carry the right to receive notice of, attend and vote at general
                                      meetings of the Company.

                                      Unless otherwise authorised by a special resolution, the Company shall not
                                      allot equity securities on any terms unless the Company has first made an offer
                                      to each person who holds Shares to allot to him, on the same or more
                                      favourable terms, such proportion of those equity securities that is as nearly
                                      as practicable (fractions being disregarded) equal to the proportion held by the
                                      relevant person of the Shares.

 Restrictions on the free             The Company has elected to impose certain restrictions (pursuant to its
 transferability of the securities:   Articles) on the Placing and on the future trading of the Shares so that the
                                      Company will not be required to register the offer and sale of the Shares under
                                      the U.S. Securities Act, so that the Company will not have an obligation to
                                      register as an investment company under the U.S. Investment Company Act
                                      and related rules and to address certain ERISA, U.S. Tax Code and other
                                      considerations. These transfer restrictions, which will remain in effect until
                                      the Company determines in its sole discretion to remove them, may adversely
                                      affect the ability of Shareholders to trade the Shares. Due to the restrictions
                                      described below, potential investors in the United States and U.S. Persons
                                      (including persons acting for the account or benefit of any U.S. Person) are
                                      advised to consult legal counsel prior to making any offer, resale, exercise,
                                      pledge or other transfer of the Shares.

                                      Subject to certain exceptions, the Placing is only being made outside the
                                      United States to non-U.S. Persons in reliance on Regulation S under the U.S.
                                      Securities Act.

 Dividend policy:                     Whilst not forming part of the investment objective or policy of the Company,
                                      dividends will be payable in respect of each calendar quarter, payable in the
                                      month following the end of such quarter. During the Investment Period, any
                                      interest, proceeds from the realization of portfolio investments or other cash
                                      generated by the portfolio in excess of the dividends paid to Shareholders as
                                      provided below will be reinvested by the Company with the objective of
                                      growing the NAV.

                                      During the Investment Period, on the 15th of February, May, August and
                                      November of each calendar year, beginning May 15, 2018 (each a “Quarterly
                                      Dividend Date”), after satisfaction of all expenses, debts, liabilities and
                                      obligations of the Company, the Company will pay a dividend to each
                                      Shareholder at a rate of at least 8% per annum, based on such Shareholder’s
                                      aggregate capital contributions as of the prior Quarterly Dividend Date (the
                                      “Target Dividend”).

                                      Following the Investment Period, after satisfaction of all expenses, debts,
                                      liabilities and obligations of the Company, any interest, proceeds from the
                                      realization of portfolio investments or other cash generated by the portfolio
                                      will be distributed by the Company to the Shareholders as a dividend on each
                                      Quarterly Dividend Date in accordance with the distribution priority as
                                      follows (the “Distribution Priority”):

                                      First, 100% to the Shareholders pro rata based on the number of Shares held
                                      until each Shareholder has received (i) pursuant to this clause (i), aggregate
                                      distributions from the Company equal to all capital contributions made by
                                      such Shareholder plus (ii) an amount necessary for such Shareholder to




                                                     - 15 -D
                                                    Exhibit
                                                  Page 24 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                   Entered 12/05/18 23:51:09               Page 25 of
                                        122


                                     receive a cumulative rate of return of 8.0% per annum, compounded annually,
                                     on such Shareholder’s aggregate capital contributions;

                                     Second, 100% to the Portfolio Manager until the Portfolio Manager has
                                     received aggregate distributions from the Company equal to 20% of the sum
                                     of all distributions made in excess of aggregate capital contributions made by
                                     Shareholders;

                                     Third, 80% to the Shareholders pro rata based on the number of Shares held
                                     and 20% to the Portfolio Manager until each Shareholder has received
                                     aggregate distributions from the Company equal to all capital contributions
                                     made by such Shareholder plus an amount necessary for such Shareholder to
                                     receive a cumulative rate of return of 16% per annum, compounded annually,
                                     on such Shareholder’s aggregate capital contributions; and

                                     Thereafter, 70% to the Shareholders pro rata based on the number of Shares
                                     held and 30% to the Portfolio Manager.

                                     For purposes of this section, references herein to a “Shareholder” shall include
                                     Highland HCF Advisor in its capacity as a shareholder of the Company, if
                                     applicable, and references to “aggregate distributions” received by the
                                     “Portfolio Manager” shall not include any distributions received by Highland
                                     HCF Advisor in its capacity as a Shareholder.

 The total net proceeds and an       The Net Placing Proceeds are expected to be approximately U.S. $153 million.
 estimate of the total expenses of
 the issue/offer, including          The initial expenses of the Company are those which are necessary for the
 estimated expenses charged to       Placing, and shall not exceed U.S. $750,000. These expenses will be paid on
 the investor by the issuer or the   or around the Placing and will include, without limitation: the cost of
 offeror:                            settlement and escrow arrangements; printing, advertising and distribution
                                     costs; legal fees; and any other applicable expenses.

 Reasons for the offer and use of    The Company is making the offer in order to raise the Net Placing Proceeds
 proceeds:                           which will be invested in accordance with the Company’s investment
                                     objective and policy, including its indirect investment in the Management
                                     Companies.

 Expenses related to the Placing:    All costs associated with the Placing will be borne by the Company after the
                                     Placing and therefore the Net Placing Proceeds will be lower than the Gross
                                     Placing Proceeds immediately following the Placing.



 Ongoing annual expenses:            The Company currently estimates that its total annual expenses for 2017 will
                                     be approximately $525,000 per annum, and will provide the Advisory Board
                                     with updated estimates and reasonable detail from time to time upon request.
                                     For the avoidance of doubt, except as expressly set forth in the section titled
                                     “Company Directors and Administration—Portfolio Manager—Highland
                                     Fees”, the Portfolio Manager will pay all of its own operating, overhead and
                                     administrative expenses, including all costs and expenses on account on
                                     employee compensation, employee benefits and rent without reimbursement
                                     by the Company

                                     These expenses will include the following:

                                     The Portfolio Manager, Highland, Acis and the Management Companies




                                                    - 16 -D
                                                   Exhibit
                                                 Page 25 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18            Entered 12/05/18 23:51:09              Page 26 of
                                        122


                               Please see below in section titled “Company Directors and Administration—
                               Portfolio Manager—Highland Fees”.

                               Administrator

                               Under the terms of the Administration Agreement, the Administrator is
                               entitled to an annual administration fee of up to 7 bps of the Net Asset Value
                               of the Company per annum, payable monthly in arrears, and other
                               miscellaneous fees and expenses reimbursed, in each case, as determined in
                               the agreement.

                               Custodian

                               Under the terms of the Custody Agreement, the Custodian is entitled to receive
                               transaction charges and sub custodian charges will be recovered by the
                               Custodian from the Company as they are incurred by the relevant sub
                               custodian. All such charges shall be charged at normal commercial rates.

                               Directors

                               The Directors are remunerated for their services at a fee of £35,000 per annum
                               (£40,000 for the Chairman). For more information in relation to the
                               remuneration of the Directors, please refer to the section of this Offering
                               Memorandum entitled “Memorandum and Articles” in “Additional
                               Information on the Company”.

                               Operating Expenses

                               All Operating Expenses shall be borne by the Company. All reasonably and
                               properly incurred out-of-pocket expenses of the Administrator, the Custodian,
                               and the Directors relating to the Company are borne by the Company.

                               The amount of charges and expenses which are borne by an investor may vary
                               from year to year.

                               For more information on expenses charged during the most recent financial
                               year, prospective investors should review the Company’s annual audited
                               financial statements (if any) for the prior financial year.

 Terms and conditions of the   An amount of Shares equal to U.S. $153 million are being marketed and are
 offer:                        available for subscription of commitments under the Placing until the Closing
                               Date.

                               Shares will be issued under the Placing at a price per Share based on the most
                               recent quarterly determined NAV of the Company. The maximum number of
                               Shares to be issued by the Company is an amount of Shares equal to U.S. $153
                               million and there is no minimum number of Shares.

                               Placees may acquire Shares pursuant to a combination of issuance and transfer
                               from existing Shareholders.

                               Placees may also enter into commitments to acquire Shares pursuant to a
                               combination of issuance and transfer from existing Shareholders.

                               The Placing is not being underwritten.

 Press Releases:               Neither the Portfolio Manager, the Company nor any Shareholder shall issue
                               or approve any press release or other announcement referring to the identity



                                              - 17 -D
                                             Exhibit
                                           Page 26 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18       Entered 12/05/18 23:51:09        Page 27 of
                                        122


                            of a Shareholder without the prior written consent of the applicable
                            Shareholder.




                                         - 18 -D
                                        Exhibit
                                      Page 27 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                         Entered 12/05/18 23:51:09                 Page 28 of
                                        122


                                                    RISK FACTORS

Investment in the Company should be regarded as long term in nature and involving a high degree of risk.
Accordingly, prospective investors should consider carefully all of the information set out in this Offering
Memorandum and the risks relating to the Company and the Shares including, in particular, the risks
described below which are not presented in any order of priority and may not be an exhaustive list or
explanation of all the risks which investors may face when making an investment in the Shares and should be
used as guidance only.

Only those risks which are believed to be material and currently known to the Company in relation to itself
and its industry as at the date of this Offering Memorandum have been disclosed. Additional risks and
uncertainties not currently known, or deemed immaterial at the date of this Offering Memorandum, may also
have an adverse effect on the business, results of operations, financial conditions and prospects of the Company
and its net asset value. Potential investors should review this Offering Memorandum carefully and in its
entirety and consult with their professional advisers before making an application to invest in the Shares.

Prospective investors should note that the risks relating to the Company and the Shares summarised in the
section of this document headed “Summary” are the risks that the Directors believe to be the most essential to
an assessment by a prospective investor of whether to consider an investment in the Shares. However, as the
risks which the Company faces relate to events and depend on circumstances that may or may not occur in the
future, prospective investors should consider not only the information on the key risks summarised in the
section of this document headed “Summary” but also, among other things, the risks and uncertainties described
below.

RISKS RELATING TO THE COMPANY

The Company is a recently incorporated company incorporated under the laws of Guernsey with limited history

The Company was incorporated under the laws of Guernsey on 30 March 2015. It commenced operations after the
initial Placing in August 2015. As the Company has a limited operating history, investors have limited information
on which to evaluate the Company’s ability to achieve its investment objective or implement its investment strategy
and provide a satisfactory investment return. An investment in the Company is therefore subject to all the risks and
uncertainties associated with a recently formed business, including the risk that the Company will not achieve its
investment objective and that the value of an investment in the Company could decline substantially as a consequence.
Any failure by the Company to do so may adversely affect its business, financial condition, results of operations and/or
its NAV.

The Company’s returns and operating cash flows depend on many factors, including the price and performance of the
investments, the availability and liquidity of investment opportunities falling within the Company’s investment
objective and policy, the level and volatility of interest rates, readily accessible short-term borrowings, the conditions
in the financial markets and economy, the financial performance of obligors under the investments and the Company’s
ability successfully to operate its business and execute its investment strategy. There can be no assurance that the
Company’s investment strategy will be successful.

The Company’s target return and target dividend yield are based on estimates and assumptions that are inherently
subject to significant business and economic uncertainties and contingencies, and the actual return and dividend
yield may be materially lower than the target return and target dividend yield and could be negative

The Company’s target return and target dividend yield set forth in this Offering Memorandum are targets only and are
based on estimates and assumptions concerning the performance of its investment portfolio which will be subject to a
variety of factors including, without limitation, the availability of investment opportunities, asset mix, value, volatility,
holding periods, performance of underlying portfolio debt issuers, investment liquidity, borrower default, changes in
current market conditions, interest rates, government regulations or other policies, the worldwide economic
environment, changes in law and taxation, natural disasters, terrorism, social unrest and civil disturbances or the
occurrence of risks described elsewhere in this Offering Memorandum, which are inherently subject to significant
business, economic and market uncertainties and contingencies, all of which are beyond the control of the Company
and which may adversely affect the Company’s ability to achieve its target return and target dividend yield. Such




                                                          - 19 -D
                                                         Exhibit
                                                       Page 28 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                         Entered 12/05/18 23:51:09                 Page 29 of
                                        122


targets are based on market conditions and the economic environment at the time of assessing the proposed targets
and the assumption that the Company will be able to implement its investment policy and strategy successfully, and
are therefore subject to change. There is no guarantee or assurance that the target return and/or target dividend yield
can be achieved at or near the levels set forth in this Offering Memorandum. Accordingly, the Company’s actual rate
of return and actual dividend yield achieved may be materially lower than the targets, or may result in a loss. A failure
to achieve the target return and/or target dividend yield set forth in this Offering Memorandum may adversely affect
the Company’s business, financial condition, results of operations and/or its NAV.

An investment in the Company will be a speculative investment of a long-term nature and involving a high degree of
risk. Shareholders could lose all or a substantial portion of their investment in the Company. Shareholders must have
the financial ability, sophistication, experience and willingness to bear the risks of an investment in the Company.

Material changes affecting global debt and equity capital markets may have a negative effect on the Company’s
business, financial condition, results of operations, and/or its NAV

The global financial markets have experienced extreme volatility and disruption in recent years, as evidenced by a
lack of liquidity in the equity and debt capital markets, significant write-offs in the financial services sector, the
repricing of credit risk in the credit market and the failure of major financial institutions. Despite actions of
governmental authorities, these events contributed to general economic conditions that have materially and adversely
affected the broader financial and credit markets and reduced, and in certain circumstances, significantly reduced, the
availability of debt and equity capital.

Further, within the banking sector, the default of any institution could lead to defaults by other institutions. Concerns
about, or default by, one institution could lead to significant liquidity problems, losses or defaults by other institutions,
because the commercial soundness of many financial institutions may be closely related as a result of their credit,
trading, clearing or other relationships. This risk is sometimes referred to as “systemic risk” and may adversely affect
other third parties with whom the Company deals. The Company may therefore be exposed to systemic risk when the
Company deals with various third parties whose creditworthiness may be exposed to such systemic risk.

Recurring market deterioration may materially adversely affect the ability of an issuer whose debt obligations form
part of the Company’s portfolio, or an issuer whose debt obligations form part of a CLO in which the Company holds
CLO Notes, to service its debts or refinance its outstanding debt. Further, such financial market disruptions may have
a negative effect on the valuations of the investments (and, by extension, on the Company’s NAV), and on the potential
for liquidity events involving such investments. In the future, non-performing assets in the Company’s portfolio may
cause the value of that portfolio to decrease (and, by extension and/or its the NAV to decrease). Adverse economic
conditions may also decrease the value of any security obtained in relation to any of the investments.

Conversely, in the event of sustained market improvement, the Company may have access to a reduced number of
attractive potential investment opportunities, which also may result in limited returns to Shareholders.

The Company’s NAV is subject to valuation risk and the Company can provide no assurance that the NAVs it
records from time to time will ultimately be realised

The Company’s NAV will be calculated by third parties and will be subject to valuation risk (see the risk factor entitled
“The investments may be difficult to value accurately and, as a result, the Company may be subject to valuation risk”).
If a valuation estimate provided to the Company by a third party subsequently proves to be incorrect, no adjustment
to any previously calculated NAV will be made. Any acquisitions or disposals of Shares based on previous erroneous
NAVs may result in losses for shareholders.

The investments held by the Company will be valued quarterly and the Company’s Net Asset Value will be calculated
based on these values. Therefore, the actual value of the investments at any given time may be different from the
value based on which the Company’s latest Net Asset Value has been calculated.

Investors should note that where a loan becomes subject to a Forward Purchase Agreement (described further in the
section of this Offering Memorandum entitled “Additional Information on the Company”) the Company will (subject
to certain conditions as set out in the section of this Offering Memorandum entitled “Additional Information on the




                                                          - 20 -D
                                                         Exhibit
                                                       Page 29 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 30 of
                                        122


Company”) neither receive the gain nor bear the loss that occurs between the date when the loan is added to the
Forward Purchase Agreement and the date when the transfer occurs.

Each of the Company, the Portfolio Manager, Acis and the Management Companies is reliant on Highland (acting
in its different capacities), asset management subsidiaries and other third party service providers to carry on their
businesses and a failure by one or more service providers may materially disrupt the business of the Company and
or the Management Companies

The Company has no employees and its directors have all been appointed on a non-executive basis. Highland HCF
Advisor will, as part of the services to be provided under the terms of the Portfolio Management Agreement, be
responsible for selecting the portfolio of investments and the acquisition, disposition or sale of investments and
providing the Company with the necessary personnel, credit research and other resources to perform the functions
necessary to the business of the Company. In addition, Highland or its affiliates, including the Portfolio Manager,
Acis or the Management Companies, may also act as CLO Manager in respect of the Managed CLOs from time to
time. The Company may also invest in, provide debt financing to, or purchase performance-linked notes from, asset
management subsidiaries, affiliated with the Company, the Portfolio Manager, Highland or Acis, including the
Management Companies, and which may act as the asset manager of certain U.S. or European CLOs in order to satisfy
certain U.S. or European risk retention requirements. Therefore, the Company is reliant upon the performance of
Highland and/or its affiliates, asset management subsidiaries of the Company and other third party service providers
for the performance of certain functions.

Highland CLO Management relies on Highland for access to its employees (which are shared with Highland). Acis
CLO Management relies on Acis for access to its employees (which are shared with Acis). Highland and Acis, as
applicable, will, as part of the services to be provided under the terms of the Staff and Services Agreements, be
responsible for providing the Company with the necessary credit research, back office and other resources to perform
the functions necessary to the business of each of the Management Companies, including its management of CLOs.
Therefore, each of the Management Companies is reliant upon the performance of Highland and Acis, as applicable,
for the performance of essential functions, and may be unable to properly manage CLOs without the support of
Highland or Acis, as applicable.

Failure by any service provider to carry out its obligations to the Company or the applicable Management Company
in accordance with the applicable duty of care and skill, or at all, or termination of any such appointment may adversely
affect the Company’s or the applicable Management Company’s, as applicable, business, financial condition, results
of operations and/or its NAV.

In the event that it is necessary for the Company or the applicable Management Company to replace any third party
service provider, it may be that the transition process takes time, increases costs and may adversely affect the
Company’s or the applicable Management Company’s, as applicable, business, financial condition, results of
operations and/or its NAV.

The Shares will be subordinated to the rights of any secured Warehouse Loan Facility Provider or holder of any
other future indebtedness or preference shares of the Company.

The Company is permitted to issue preference shares and incur indebtedness, including secured debt in the form of
one or more Warehouse Loan Facilities or other lending facilities. Such preference shares and indebtedness will rank
ahead of the Shares in respect of any distributions or payments by the Company to Shareholders. In an enforcement
scenario under any Warehouse Loan Facility, the provider(s) of such facilities will have the ability to enforce their
security over the assets of the Company and to dispose of or liquidate (on their own behalf or through a security trustee
or receiver) the assets of the Company in a manner which is beyond the control of the Company. In such an
enforcement scenario, there is no guarantee that there will be sufficient proceeds from the disposal or liquidation of
the Company assets to repay any amounts due and payable on the Shares and this may adversely affect the performance
of the Company’s business, financial condition, results of operations and/or its NAV.

Exculpation and Indemnification

The Articles contain provisions that, subject to applicable law, reduce or modify the duties that the Indemnified
Persons would otherwise owe to the Company and the Shareholders. The Portfolio Manager will assume no




                                                        - 21 -D
                                                       Exhibit
                                                     Page 30 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 31 of
                                        122


responsibility under the Portfolio Management Agreement other than to render the services called for thereunder and
affecting the duties and functions that have been delegated to it thereunder in good faith and, subject to the standard
of conduct described in the next succeeding sentence. The Portfolio Manager will not be responsible for any action
or inaction of the Company in declining to follow any advice, recommendation or direction of the Portfolio Manager.
Further, Indemnified Persons will incur no liability to the Company or any Shareholder in the absence of a Triggering
Event, except as otherwise required by applicable law (including the Companies Law). Any claims arising from a
Triggering Event shall be limited to actual out-of-pocket damages incurred as a direct consequence of the Triggering
Event, and shall not include punitive, consequential or other damages or lost profits.

Under the Articles, the Company, to the fullest extent permitted by applicable law (including the Companies Law),
will indemnify each Indemnified Person against all Indemnified Losses to which an Indemnified Person may become
subject by reason of any acts or omissions or any alleged acts or omissions arising out of such Indemnified Person’s
or any other person’s activities in connection with the conduct of the business or affairs of the Company and/or an
investment, unless such Indemnified Losses result from any action or omission which constitutes, with respect to such
person, a Triggering Event; provided, that notwithstanding the foregoing, the members of the Advisory Board or
members of any subcommittee thereof shall be subject only to a duty of good faith (it being understood that, to the
fullest extent permitted by applicable law, any such member, in determining to take or refrain from taking any action,
shall be permitted to take into consideration only the interests of the Shareholder and/or other person represented by
such member and, in so doing, shall, to the fullest extent permitted by applicable law, be considered to have acted in
good faith). Any claims arising from a Triggering Event shall be limited to actual out-of-pocket damages incurred as
a direct consequence of the Triggering Event, and shall not include punitive, consequential or other damages or lost
profits.

The fees, costs and expenses (whether or not advanced) and other liabilities resulting from the Company’s
indemnification obligations are generally operating expenses and will be paid by or otherwise satisfied out of the
assets of the Company. The application of the foregoing standards may result in Shareholders having a more limited
right of action in certain cases than they would in the absence of such standards. In particular, a “gross negligence”
standard of care has been held in some jurisdictions to involve conduct that is closer to wilful misconduct. Even
though such provisions in the Articles will not act as a waiver on the part of any Shareholder of any of its rights under
applicable U.S. securities laws or other laws, the applicability of which is not permitted to be waived, the Company
may bear significant financial losses even where such losses were caused by the negligence (even if heightened) of
such Indemnified Persons.

RISKS RELATING TO THE INVESTMENT STRATEGY

General Background relating to the United States and European Risk Retention Requirements

Effective for CLOs on December 24, 2016, the so-called “risk retention” rules promulgated by U.S. federal regulators
under the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) require a
“securitizer” or “sponsor” (which in the case of a CLO is considered the collateral manager) to retain directly or
through a “majority-owned affiliate” at least 5% of the credit risk of the securitized assets. Highland CLO Management
is being formed with intention of acting as a “majority-owned affiliate” of Highland as a “sponsor” for purposes of
holding the applicable Retention Interest under U.S. Risk Retention Rules with respect to Managed CLOs and to
provide a vehicle whereby the Company can invest in Managed CLOs. Acis CLO Management is intended to act as
a “majority-owned affiliate” of Acis as a “sponsor” for purposes of holding the applicable Retention Interest under
U.S. Risk Retention Rules with respect to Acis CLO 7 and to provide a vehicle whereby the Company can invest in
Acis CLO 7.

The CLOs in which the Company invests may be structured with the intent to be compliant with the European risk
retention requirements for securitisation transactions, meaning, collectively, (i) Articles 404-410 of Regulation (EU)
No 575/2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU)
No. 648/2012 (the “CRR”) as supplemented by Commission Delegated Regulation (EU) No. 625/2014 (the “CRR
Retention Requirements”) (ii) Articles 51-54 of the Commission Delegated Regulation (EU) No 231/2013 (the
“AIFMD Level 2 Regulation”) implementing Article 17 of Directive 2011/61/EU on Alternative Investment Fund
Managers (the “AIFMD”), and (iii) Article 254-257 of the Commission Delegated Regulation (EU) 2015/35
implementing Article 135(2) of Directive 2009/138/EC on the taking-up and pursuit of the business of Insurance and
Reinsurance, as amended by Directive 201/51/EU (and as supplemented by Articles 254-257 of Commission



                                                        - 22 -D
                                                       Exhibit
                                                     Page 31 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 32 of
                                        122


Delegated Regulation (EU) 2015/35) (the “Solvency II Level 2 Regulation”), each together with any applicable
guidance, technical standards and related documents published by any European regulator in relation thereto and any
implementing laws or regulations in force in any Member State of the European Union (together with the CRR
Retention Requirements and the AIFMD Level 2 Regulation, the “EU Retention Requirements” and, together with
the risk retention requirements under the U.S. Risk Retention Rules, the “Retention Requirements”). Any such
Company investments in CLOs intended to be compliant with the EU Retention Requirements will continue to be
subject to the EU Retention Requirements. However, it is expected that, going forward, the Company’s investments
in CLOs will be done primarily on an indirect basis through its indirect interest in the Management Companies. As
used herein, any reference to the Company’s investments in CLOs or CLO Retention Notes shall be deemed to refer
primarily to (i) prior to the formation of the Management Companies, the CLO securities the Company acquired
directly and (ii) following the formation of the Management Companies, the indirect interests in CLOs it intends to
hold through the applicable Management Company. Furthermore, any reference to Managed CLOs or CLOs managed
by Highland, Acis, the Portfolio Manager and the Management Companies shall be deemed to refer primarily to (i)
for CLOs formed prior to the formation of Acis, CLOs managed by Highland (ii) for CLOs formed after the formation
of Acis and prior to the formation of Acis CLO Management, CLOs managed by Acis, (iii) for CLOs formed following
the formation of Acis CLO Management and prior to the formation of Highland CLO Management, CLOs managed
by Acis CLO Management and (iv) for CLOs formed following the formation of Highland CLO Management, CLOs
managed by Highland CLO Management.

Although the Company, the Portfolio Manager, Highland, Acis and the Management Companies intend to comply
with the Retention Requirements, there has been no explicit guidance regarding how entities may be structured for
this purpose and therefore the regulatory environment in which the CLOs intend to operate is highly uncertain. There
can be no assurance that applicable governmental authorities will agree that any of the transactions, structures or
arrangements entered into by the Company, Highland, Acis or the applicable Management Company, and the manner
in which it expects to hold retention interests, will satisfy the Retention Requirements, including any transactions
pursuant to which Highland or Acis, as applicable, may hold their respective indirect ownership interests in the
applicable Management Companies through, or transfer such interests to, affiliates that are intended to be, directly or
indirectly, majority controlled, are majority controlled by or are under common majority control with, Highland or
Acis, as applicable, with the intention that the Management Companies will remain their respective “majority-owned
affiliates” for purposes of the U.S. Risk Retention Rules. If such transactions, structures or arrangements are
determined not to comply with the Retention Requirements, Highland, Acis, the applicable Management Company or
the Company (as applicable) could become subject to regulatory action which could in turn materially and adversely
affect the Company and/or the potential return to shareholders. The impact of the Retention Requirements on the
securitization market is also unclear and such rules may negatively impact the value of the CLOs and their underlying
assets.

The investments may be difficult to value accurately and, as a result, the Company may be subject to valuation risk

The Company’s portfolio may at any given time include, directly and indirectly, securities or other financial
instruments or obligations which are very thinly traded, for which no market exists or which are restricted as to their
transferability under applicable securities laws. These investments may be extremely difficult to value accurately.
Further, because of overall size or concentration in particular markets of positions held by the Company, the value of
its investments which can be liquidated may differ, sometimes significantly, from their valuations. Third party pricing
information may not be available for certain positions held by the Company. Investments to be held by the Company
may trade with significant bid-ask spreads. The Company is entitled to rely, without independent investigation, upon
pricing information and valuations furnished by third parties, including pricing services and valuation sources. In the
absence of fraud, gross negligence (under New York law), bad faith or manifest error, valuation determinations in
accordance with the Company’s valuation policy will be conclusive and binding.

Market factors may result in the failure of the investment strategy

Strategy risk is associated with the failure or deterioration of an investment strategy such that most or all investment
managers employing that strategy suffer losses. Strategy-specific losses may result from excessive concentration by
multiple market participants in the same investment or general economic or other events that adversely affect particular
strategies (for example the disruption of historical pricing relationships). Furthermore, an imbalance of supply and
demand favouring borrowers could result in yield compression, higher leverage and less favourable terms to the
detriment of all investors in the relevant asset class. The investment strategy employed by the Company is speculative



                                                        - 23 -D
                                                       Exhibit
                                                     Page 32 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 33 of
                                        122


and involves substantial risk of loss in the event of a failure or deterioration in the financial markets, although the
Company has certain investment limits which define to a degree how it invests. As a result, the Company’s investment
strategy may fail, and it may be difficult for the Company to amend its investment strategy quickly or at all should
certain market factors appear, which may adversely affect the Company’s business, financial condition, results of
operations and/or its NAV.

The investment strategy of the Company includes investing predominantly in CLO Notes, and, under certain
circumstances, asset management subsidiaries, all of which are subject to a risk of loss of principal

The investment strategy of the Company consists of investing predominantly in CLO Notes, directly and indirectly
through its investment in the Management Companies, and, under certain circumstances, asset management
subsidiaries. The company may also invest in senior secured loans (for the primary purpose of enabling Highland
CLO Management to qualify as an “originator” for purposes of the EU Retention Requirements). Such investments
may be considered to be subject to a level of risk in the case of deterioration of general economic conditions, which
might increase the risk of loss of principal or investment. This could result in losses to the Company which could
have a material adverse effect on the Company’s business, financial condition, results of operations and/or its NAV.

In the event of a default in relation to an investment, the Company or the CLO in which the Company holds CLO
Notes will bear a risk of loss of principal, and accrued interest

Performance and investor yield on the Company’s investments (including both direct investments by the Company in
senior secured loans (for the primary purpose of enabling Highland CLO Management to qualify as an “originator”
for purposes of the EU Retention Requirements) and investments in senior secured loans held by CLOs in which the
Company holds CLO Notes) may be affected by the default or perceived credit impairment of such investments and
by general or sector specific credit spread widening. Credit risks associated with the investments include (among
others): (i) the possibility that earnings of an obligor may be insufficient to meet its debt service obligations; (ii) an
obligor’s assets declining in value; and (iii) the declining creditworthiness, default and potential for insolvency of an
obligor during periods of rising interest rates and economic downturn. An economic downturn and/or rising interest
rates could severely disrupt the market for the investments and adversely affect the value of the investments and the
ability of the obligors thereof or the CLO to repay principal and interest. In turn, this may adversely affect the
Company’s business, financial condition, results of operations and/or its NAV.

In the event of a default in relation to an investment held by the Company or a CLO in which the Company holds CLO
Notes, the Company will bear a risk of loss of principal and accrued interest on that investment. Any such investment
may become defaulted for a variety of reasons, including non-payment of principal or interest, as well as breaches of
contractual covenants. A defaulted investment may become subject to workout negotiations or may be restructured
by, for example, reducing the interest rate, a write-down of the principal, and/or changes to its terms and conditions.
Any such process may be extensive and protracted over time, and therefore may result in substantial uncertainty with
respect to the ultimate recovery on the defaulted investment. In addition, significant costs might be imposed on the
lender, further affecting the value of the investment. The liquidity in such defaulted investments may also be limited
and, where a defaulted investment is sold, it is unlikely that the proceeds from such sale will be equal to the amount
of unpaid principal and interest owed on that investment. This would adversely affect the value of the Company’s
investment portfolio and, by extension, its business, financial condition, results of operations and/or its NAV.

In the case of secured loans, restructuring can be an expensive and lengthy process which could have a material
negative effect on the Company’s anticipated return on the restructured loan. By way of example, it would not be
unusual for any costs of enforcement to be paid out in full before the repayment of interest and principal. This would
substantially reduce the Company’s anticipated return on the restructured loan.

The illiquidity of investments may have an adverse impact on their price and the Company’s ability to trade in them
or require significant time for capital gains to materialise

Credit markets may from time to time become less liquid, leading to valuation losses on the investments making it
difficult to acquire or dispose of them at prices the Company considers their fair value. Accordingly, this may impair
the Company’s ability to respond to market movements and the Company may experience adverse price movements
upon liquidation of such investments. Liquidation of portions of the portfolio under these circumstances could produce
realised losses. The size of the Company’s positions may magnify the effect of a decrease in market liquidity for such



                                                        - 24 -D
                                                       Exhibit
                                                     Page 33 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                Page 34 of
                                        122


instruments. Settlement of transactions may be subject to delay and uncertainty. Such illiquidity may result from
various factors, such as the nature of the instrument being traded, or the nature and/or maturity of the market in which
it is being traded, the size of the position being traded, or lack of an established market for the relevant securities.
Even where there is an established market, the price and/or liquidity of instruments in that market may be materially
affected by certain factors.

The investment objective of the Company is to provide investors with stable income returns and capital appreciation
from exposure on an indirect basis to a portfolio of predominantly floating rate senior secured loans, CLO Notes and,
under certain circumstances, asset management subsidiaries. Investments which are in the form of loans are not as
easily purchased or sold as publicly traded securities due to the unique and more customised nature of the debt
agreement and the private syndication process. As a result, there may be a significant period between the date that
the Company makes an investment and the date that any capital gain or loss on such investment is realised. Moreover,
the sale of restricted and illiquid securities may result in higher brokerage charges or dealer discounts and other selling
expenses than the sale of securities eligible for trading on national securities exchanges or in the over-the-counter
markets. Further, the Company may not be able readily to dispose of such illiquid investments and, in some cases,
may be contractually prohibited from disposing of such investments for a specified period of time, which could
materially and adversely affect the Company’s business, financial condition, results of operations and/or its NAV.
See further the risk factor titled “The Company will be unable to liquidate, sell, hedge or otherwise mitigate its credit
risk under or associated with the CLO Retention Notes until such time as the securities of the relevant CLO have been
redeemed in full (whether at final maturity or early redemption)” below.

The Company may hold a relatively concentrated portfolio

The Company may hold a relatively concentrated portfolio. There is a risk that the Company could be subject to
significant losses if any obligor, especially one with whom the Company had a concentration of investments, were to
default or suffer some other material adverse change. The level of defaults in the portfolio and the losses suffered on
such defaults may increase in the event of adverse financial or credit market conditions. Any of these factors could
adversely affect the value of the Company’s investment portfolio and, by extension, its business, financial condition,
results of operations and/or its NAV.

A significant portion of the Company’s investment portfolio is expected to comprise directly or indirectly of Managed
CLOs advised by Highland, Acis, the Portfolio Manager or a Management Company, as the CLO Manager. The
performance of the Company’s portfolio depends heavily on the skills of Highland, Acis, the Portfolio Manager and
the Management Companies, as applicable, in analyzing, selecting and managing the relevant CLOs. See further the
sections titled “Risks Relating to Highland and Acis” and “Conflicts of Interest” below.

The Company may be exposed to foreign exchange risk, which may have an adverse impact on the value of its
assets and on its results of operations

The base currency of the Company is the U.S. Dollar. Certain of the Company’s assets may be invested in securities
and other investments which are denominated in other currencies. Accordingly, the Company will necessarily be
subject to foreign exchange risks and the value of its assets may be affected unfavourably by fluctuations in currency
rates. Although the Company may utilise financial instruments to hedge against declines in the value of such assets
as a result of changes in currency exchange rates, it is not obliged to do so and may terminate any hedge contract at
any time. Moreover, it may not be possible for the Company to hedge against a particular change or event at an
acceptable price or at all. In addition, there can be no assurance that any attempt to hedge against a particular change
or event would be successful, and any such hedging failure could materially and adversely affect the Company’s
business, financial condition, results of operations and/or its NAV.

The hedging arrangements of the Company may not be successful

The Company’s economic risks cannot be effectively hedged. However, in connection with the financing of certain
investments, the Company may employ hedging techniques designed to reduce the risks of adverse movements in
interest rates, securities’ prices and/or currency exchange rates. However, some residual risk may remain as a result
of imperfections and inconsistencies in the market and/or in the hedging contract. While such hedging transactions
may reduce certain risks, they create others. The Company directly or indirectly (through affiliates and subsidiaries)
will not be permitted to enter into hedging with respect to the CLO Retention Notes.



                                                         - 25 -D
                                                        Exhibit
                                                      Page 34 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                 Page 35 of
                                        122


The Company may utilise certain derivative instruments (including, without limitation, single-name credit default
swaps, credit default swap and loan credit default swap indexes, equity futures and equity indexes) for hedging
purposes. However, even if used primarily for hedging purposes, the prices of derivative instruments are highly
volatile, and acquiring or selling such instruments involves certain leveraged risks. There may be an imperfect
correlation between the instrument acquired for hedging purposes and the investments or market sectors being hedged,
in which case, a speculative element is added to the highly leveraged position acquired through a derivative instrument
primarily for hedging purposes. In particular, the investments which are in the form of loans may, in certain
circumstances, be repaid at any time on short notice at no cost, and accordingly the hedging of interest rate or currency
risk in such circumstances may be less precise than is the case with investments in the public securities market.

Furthermore, default by any hedging counterparty in the performance of its obligations could subject the investments
to unwanted credit and market risks. Accordingly, although the Company may benefit from the use of hedging
strategies, failure to properly hedge the market risk in the investments and/or default of a counterparty in the
performance of its obligations under a hedging contract may have a material adverse effect on the Company’s business,
financial condition, results of operations and/or its NAV, and such material adverse effects may exceed those which
may have resulted had no hedging strategy been employed.

Under certain hedging contracts that the Company may enter into, the Company may be required to grant security
interests over some of its assets to the relevant counterparty as collateral

In connection with certain hedging contracts, the Company may be required to grant security interests over some of
its assets to the relevant counterparty to such hedging contract as collateral. Such hedging contracts typically will
give the counterparty the right to terminate the agreement upon the occurrence of certain events. Such termination
events may include, among others, a failure by the Company to pay amounts owed when due, a failure to provide
required reports or financial statements, a decline in the value of the investments secured as collateral, a failure to
maintain sufficient collateral coverage, a failure by the Company to comply with its investment policy and any
investment restrictions, key changes in the Company’s management, a significant reduction in the Company’s Net
Asset Value, and material violations of the terms, representations, warranties or covenants contained in the hedging
contract, as well as other events determined by the counterparty. If a termination event were to occur, there may be a
material adverse effect on the Company’s business, financial condition, results of operations and/or its NAV.

The use of leverage by the Company may increase the volatility of returns and providers of leverage would rank
ahead of investors in the Company in the event of insolvency

The Company may employ leverage in order to increase investment exposure with a view to achieving its target return,
in the form of one or more committed credit facilities. Leverage may come in the form of CLO securitizations.

While leverage presents opportunities for increasing total returns, it can also have the effect of increasing the volatility
of the Shares, including the risk of total loss of the amount invested. If income and capital appreciation on investments
made with borrowed funds are less than the costs of the leverage, the Net Asset Value will decrease. The effect of the
use of leverage is to increase the investment exposure, the result of which is that, in a market that moves adversely,
the possible resulting loss to investors’ capital would be greater than if leverage were not used. As a result of leverage,
small changes in the value of the underlying assets may cause a relatively large change in the value of the Company.
Many financial instruments used to employ leverage are subject to variation or other interim margin requirements,
which may force premature liquidation of investments. Investors should be aware that the use of leverage by the
Company can be considered to multiply the leverage effect on their investment returns in the Company. As described
above, while this effect may be beneficial when markets’ movements are favourable, it may result in a substantial loss
of capital when markets’ movements are unfavourable.

In addition, such leverage may involve granting of security or the outright transfer of specific investments in the
portfolio. Since there is no security created in respect of the Shares, any insolvency of the Shareholders could rank
behind the Company’s financing and hedging counterparties, whose claims will be considered as indebtedness of the
Company and may be secured. Leverage does create opportunities for greater total returns on the investments but
simultaneously may create special risk considerations by magnifying changes in the total value of the Net Asset Value
and in the yield on the investments held by the Company.




                                                         - 26 -D
                                                        Exhibit
                                                      Page 35 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                          Entered 12/05/18 23:51:09                Page 36 of
                                        122


In addition, to the extent leverage is employed, the Company may be required to refinance transactions from time to
time. On each refinancing, the applicable counterparty may choose to re-negotiate the terms of each transaction or
indeed not to refinance the transaction at all. To the extent refinancing facilities are not available in the market at
economic rates or at all, the Company may be required to sell assets at disadvantageous prices. Any such deleveraging
may result in losses on investments which could be severe and accordingly could have a material adverse effect on
the Company’s business, financial condition, results of operations and/or its NAV.

Interest rate fluctuations could expose the Company to additional costs and losses

The prices of the investments that may be held by the Company tend to be sensitive to interest rate fluctuations and
unexpected fluctuations in interest rates could cause the corresponding prices of a position to move in directions which
were not initially anticipated. In addition, interest rate increases generally will increase the interest carrying costs of
borrowed securities and leveraged investments. Further, the Company may invest in both floating and fixed rate
securities and interest rate movements will affect those respective securities differently. In particular, when interest
rates rise significantly the value of fixed interest rate securities often fall. Furthermore, to the extent that interest rate
assumptions underlie the hedging of a particular position, fluctuations in interest rates could invalidate those
underlying assumptions and expose the Company to additional costs and losses. Any of the above factors could
materially and adversely affect the Company’s business, financial condition, results of operations and/or its NAV.

Additional Information about LIBOR

In a speech on 27 July 2017, Andrew Bailey, the Chief Executive of the Financial Conduct Authority (“FCA”),
announced the FCA’s intention to cease sustaining LIBOR from the end of 2021.

The FCA has statutory powers to compel panel banks to contribute to LIBOR where necessary. The FCA has decided
not to ask, or to require, that panel banks continue to submit contributions to LIBOR beyond the end of 2021. The
FCA has indicated that the current panel banks will voluntarily sustain LIBOR until the end of 2021. The FCA does
not intend to sustain LIBOR through using its influence or legal powers beyond that date. The FCA’s intention is that
after 2021, it will no longer be necessary for the FCA to persuade, or to compel, banks to submit to LIBOR due to the
development of alternative benchmark rates, which the FCA suggested should be based on transactions and not on
reference rates that do not have active underlying markets to support them. As of the date of this Offering
Memorandum, no specific alternative rates have been generally agreed in the CLO market.

It is possible that the LIBOR administrator, ICE Benchmark Administration, and the panel banks could continue to
produce LIBOR on the current basis after 2021, if they are willing and able to do so. However, the survival of LIBOR
in its current form, or at all, is not guaranteed after 2021 and, if LIBOR in its current form does not survive, it could
cause a disruption in the credit markets generally, which could negatively impact the market value and/or
transferability of the Notes.

It is currently unclear how LIBOR would be determined pursuant to existing underlying CLO indentures if LIBOR
ceased to exist. If an alternative or a successor benchmark rate were determined, it may increase the risk of a mismatch
between the interest rate applicable to the underlying loan assets and the interest rate applicable to the underlying
collateral obligations of the CLOs held by the Company. Such mismatch could have a material adverse effect on the
value and liquidity of the CLO Notes held by the Company.

Investors should be aware that: (a) any of these changes or any other changes to LIBOR could affect the level of the
published rate, including to cause it to be lower and/or more volatile than it would otherwise be; (b) if the applicable
rate of interest on any collateral obligation held by the Company is calculated with reference to a currency or tenor
which is discontinued, such rate of interest will then be determined by the provisions of the affected collateral
obligation, which may include determination by the relevant calculation agent in its discretion; (c) the administrator
of LIBOR will not have any involvement in the collateral obligations or notes linked to those obligations and may
take any actions in respect of LIBOR without regard to the effect of such actions on the collateral obligations or the
notes; and (d) any uncertainty in the value of LIBOR or the admissions made by financial institutions that LIBOR has
been manipulated or any uncertainty in the prominence of LIBOR as a benchmark interest rate due to the recent
regulatory reforms may adversely affect liquidity of the collateral obligations or the notes in the secondary market and
their market value. Any of the above or any other significant change to the setting of LIBOR could materially and
adversely affect the Company’s business, financial condition, results of operations and/or its NAV.



                                                          - 27 -D
                                                         Exhibit
                                                       Page 36 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 37 of
                                        122


In the event of the insolvency of an obligor in respect of an investment, or of an underlying obligor in respect of
an investment, the return on such investment to the Company may be adversely impacted by the insolvency regime
or insolvency regimes which may apply to that obligor or underlying obligor and any of their respective assets

In the event of the insolvency of an obligor in respect of an investment (and in the case of the CLO Notes, the obligors
of the assets within the relevant CLO’s portfolio), the Company’s (or the CLO issuer’s, in the case of CLO Notes)
recovery of amounts outstanding in insolvency proceedings may be impacted by the insolvency regimes in force in
the jurisdiction of incorporation of such obligor or in the jurisdiction in which such obligor mainly conducts its
business (if different from the jurisdiction of incorporation), and/or in the jurisdiction in which the assets of such
obligor are located. Such insolvency regimes impose rules for the protection of creditors and may adversely affect
the ability to recover such amounts as are outstanding from the insolvent obligor under the investment, which may
adversely affect the Company’s business, financial condition, results of operations and/or its NAV.

Similarly, the ability of obligors to recover amounts owing to them from insolvent underlying obligors may be
adversely impacted by any such insolvency regimes applicable to those underlying obligors, which in turn may
adversely affect the abilities of those obligors to make payments due under the investment to the Company on a full
or timely basis.

In particular, it should be noted that the United States and a number of European jurisdictions operate unpredictable
insolvency regimes which may cause delays to the recovery of amounts owed by insolvent obligors or underlying
obligors subject to those regimes. The different insolvency regimes applicable in the different jurisdictions result in
a corresponding variability of recovery rates for senior secured loans, entered into or issued in such jurisdictions, any
of which may have a material adverse effect on the performance of a CLO and, by extension, the Company’s business,
financial condition, results of operations and/or its NAV.

A CLO issuer may be subject to losses on investments as a result of insolvency or clawback legislation and/or
fraudulent conveyance findings by courts

Various laws enacted for the protection of creditors and stakeholders may apply to certain investments that are debt
obligations, although the existence and applicability of such laws will vary between jurisdictions. For example, if a
court were to find that an obligor did not receive fair consideration or reasonably equivalent value for incurring
indebtedness evidenced by an investment and the grant of any security interest securing such investment, and, after
giving effect to such indebtedness, the obligor: (i) was insolvent; (ii) was engaged in a business for which the assets
remaining in such obligor constituted unreasonably small capital; or (iii) intended to incur, or believed that it would
incur, debts beyond its ability to pay such debts as they mature, such court may: (a) invalidate such indebtedness and
such security interest as a fraudulent conveyance; (b) subordinate such indebtedness to existing or future creditors of
the obligor; or (c) recover amounts previously paid by the obligor (including to a CLO issuer) in satisfaction of such
indebtedness or proceeds of such security interest previously applied in satisfaction of such indebtedness. In addition,
if an obligor in whose debt a CLO issuer has an investment becomes insolvent, any payment made on such investment
may be subject to avoidance, cancellation and/or clawback as a “preference” if made within a certain period of time
(which for example under some current laws may be as long as two years) before insolvency.

In general, if payments on an investment are voidable, whether as fraudulent conveyances, extortionate transactions
or preferences, such payments may be recaptured either from the initial recipient or from subsequent transferees of
such payments. To the extent that any such payments are recaptured from a CLO issuer, there will be an adverse
effect on the performance of the CLO issuer and, by extension, on the Company’s business, financial condition, results
of operations and/or its NAV.

The due diligence process that the Company plans to undertake in evaluating specific investment opportunities
may not reveal all facts that may be relevant in connection with such investment opportunities and any corporate
mismanagement, fraud or accounting irregularities may materially affect the integrity of the Company’s due
diligence on investment opportunities

When conducting due diligence and making an assessment regarding an investment, the Company will be required to
rely on resources available to it, including internal sources of information as well as information provided by existing
and potential obligors, any equity sponsor(s), lenders and other independent sources. The due diligence process may
at times be required to rely on limited or incomplete information.



                                                        - 28 -D
                                                       Exhibit
                                                     Page 37 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                Page 38 of
                                        122


The Portfolio Manager will select investments on the Company’s behalf in part on the basis of information and data
relating to potential investments filed with various government regulators and publicly available or made directly
available to the Portfolio Manager by the entities filing such information or third parties. Although the Portfolio
Manager will evaluate all such information and data and seek independent corroboration when it considers it
appropriate and reasonably available, the Portfolio Manager will not be in a position to confirm the completeness,
genuineness or accuracy of such information and data. The Portfolio Manager is dependent upon the integrity of the
management of the entities filing such information and of such third parties as well as the financial reporting process
in general.

The value of an investment made by the Portfolio Manager on the Company’s behalf may be affected by fraud,
misrepresentation or omission on the part of an obligor, underlying obligor, any related parties to such obligor or
underlying obligor, or by other parties to the investment (or any related collateral and security arrangements). Such
fraud, misrepresentation or omission may adversely affect the value of the investment and/or the value of the collateral
underlying the investment in question and may adversely affect the ability of the Portfolio Manager’s on the
Company’s behalf to enforce its contractual rights relating to that investment or the relevant obligor’s ability to repay
the principal or interest on the investment.

Investment analysis and decisions by the Portfolio Manager may be undertaken on an expedited basis in order to make
it possible for the Portfolio Manager to take advantage of short-lived investment opportunities. In such cases, the
available information at the time of an investment decision may be limited, inaccurate and/or incomplete.
Furthermore, the Portfolio Manager may not have sufficient time to evaluate fully such information even if it is
available.

Accordingly, the Portfolio Manager cannot guarantee that the due diligence investigation it carries out with respect to
any investment opportunity will reveal or highlight all relevant facts that may be necessary or helpful in evaluating
such investment opportunity. Any failure by the Portfolio Manager to identify relevant facts through the due diligence
process may cause it to make inappropriate investment decisions, which may have a material adverse effect on the
Company’s business, financial condition, results of operations and/or its NAV.

The collateral and security arrangements attached to an investment may not have been properly created or
perfected, or may be subject to other legal or regulatory restrictions

The collateral and security arrangements in relation to secured obligations in which the Company may invest (and the
security arrangements relating to the underlying assets of CLOs) will be subject to such security or collateral having
been correctly created and perfected and any applicable legal or regulatory requirements which may restrict the giving
of collateral or security by an obligor, such as, for example, thin capitalisation, over-indebtedness, financial assistance
and corporate benefit requirements. If the investments do not benefit from the expected collateral or security
arrangements, this may adversely affect the value of, or in the event of a default, the recovery of principal or interest
from, such investments. Accordingly, any such failure properly to create or perfect collateral and security interests
attaching to the investments may adversely affect the performance of the CLO issuer and/or the Company and, by
extension, the Company’s business, financial condition, results of operations and/or its NAV.

The investments will be based in part on valuations of collateral which are subject to assumptions and factors that
may be incomplete, inherently uncertain or subject to change

A component of the Company’s analysis of the desirability of making a given investment relates to the estimated
residual or recovery value of such investments in the event of the insolvency of the obligor (and in the case of the
CLO Notes, the obligors of the assets within the relevant CLO’s portfolio). This residual or recovery value will be
driven primarily by the value of the anticipated future cash flows of the obligor’s business and by the value of any
underlying assets constituting the collateral for such investment. The anticipated future cash flows of the obligor’s
business and the value of collateral can, however, be extremely difficult to predict as in certain circumstances market
quotations and third party pricing information may not be available. If the recovery value of the collateral associated
with the investments in which the Company or a CLO issuer invests decreases or is materially worse than expected
by the Company or a CLO issuer (as applicable), such a decrease or deficiency may affect the value of the investments
made by the Company or a CLO issuer. Accordingly, there will be an adverse effect on the performance of the CLO
issuer and/or the Company and, by extension, on the Company’s business, financial condition, results of operations
and/or its NAV.



                                                         - 29 -D
                                                        Exhibit
                                                      Page 38 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                Page 39 of
                                        122


CLO Income Notes are volatile and interest and principal payments payable on the CLO Income Notes are not
fixed

CLO Income Notes are the most subordinated tranche of a CLO and all payments of principal and interest on such
CLO Income Notes are fully subordinated. Interest and principal payments are not fixed but are based on residual
amounts available to make such payments. As a result, payments on such CLO Income Notes will be made by the
CLO issuer to the extent of available funds, and no payments thereon will be made until amongst other things (a) the
payment of certain costs, fees and expenses have been made and (b) interest and principal (respectively) has been paid
on the more senior notes of the CLO. Non-payment of interest or principal on such CLO Income Notes will be unlikely
to cause an event of default in relation to the CLO issuer.

CLO Income Notes represent a highly leveraged investment in the underlying assets of the CLO issuer. Accordingly,
it is expected that changes in the market value of such CLO Income Notes will be greater than changes in the market
value of the underlying assets of the CLO issuer, which themselves are subject to credit, liquidity, interest rate and
other risks. Utilisation of leverage is a speculative investment technique and involves certain risks to investors and
will generally magnify the CLO Income Notes investors’ opportunities for gain and risk of loss. In certain scenarios,
the CLO Income Notes may be subject to a partial or a 100 per cent loss of invested capital. CLO Income Notes
represent the most junior securities in a leveraged capital structure. As a result, any deterioration in performance of
the asset portfolio of a CLO issuer, including defaults and losses, a reduction of realised yield or other factors, will be
borne first by holders of such CLO Income Notes prior to the rest of the capital structure.

CLO Income Notes are a limited recourse obligation of the CLO issuer

CLO Income Notes are a limited recourse obligation of a CLO issuer and amounts payable on CLO Income Notes are
payable solely from amounts received in respect of the collateral of the CLO issuer. Payments on CLO Income Notes
prior to and following enforcement of the security over the collateral of a CLO issuer are subordinated to the prior
payment of certain costs, fees and expenses of, or payable by, the CLO issuer and to payment of principal and interest
on more senior notes of the CLO issuer. The holders of CLO Income Notes must rely solely on distributions on the
collateral of the CLO for payment of principal and interest, if any, on the CLO Income Notes. There can be no
assurance that the distributions on the collateral of a CLO will be sufficient to make payments on the CLO Income
Notes. If distributions are insufficient to make payments on the CLO Income Notes, no other assets of the CLO issuer
will be available for payment of the deficiency and following realisation of the collateral and the application of the
proceeds thereof, the obligations of the CLO issuer to pay such deficiency shall be extinguished. Such shortfall will
be borne in the first instance by the CLO Income Notes.

In addition, at any time whilst the CLO Income Notes are outstanding in a CLO, no CLO Income Notes holder shall
be entitled to institute against the related CLO issuer, or join in any institution against such CLO issuer of, any
bankruptcy, reorganization, arrangement, insolvency, examinership, winding up or liquidation proceedings under any
applicable bankruptcy or similar law in connection with any obligations of the CLO issuer relating to the CLO Income
Notes or otherwise owed to the CLO Income Notes holder, save for lodging a claim in the liquidation of the CLO
issuer which is initiated by another party or taking proceedings to obtain a declaration as to the obligations of the CLO
issuer, nor shall it have a claim arising in respect of the share capital of the CLO issuer.

Furthermore, following the establishment of the Management Companies, CLO Income Notes may not be held directly
by the Company. As such the Company’s interest in the CLO Income Notes may be indirect, and the Management
Company, not the Company, will be entitled to exercise voting rights associated with the CLO Income Notes.

CLO Notes have limited liquidity

In addition to the restrictions mentioned in the section titled “The Company will be unable to liquidate, sell, hedge or
otherwise mitigate its credit risk under or associated with the CLO Retention Notes until such time as the securities
of the relevant CLO have been redeemed in full (whether at final maturity or early redemption)”, there will usually be
a limited market for notes representing collateralised loan obligations (including the CLO Notes). There is no
guarantee that any party to a CLO transaction will make a secondary market in relation to the CLO Notes. There can
be no assurance that a secondary market for any CLO Notes will develop or, if a secondary market does develop, that
it will provide the holders of CLO Notes with liquidity of investment or that it will continue for the life of such notes.
As a result, the Company may have to hold the CLO Notes for an indefinite period of time or until their early



                                                         - 30 -D
                                                        Exhibit
                                                      Page 39 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                          Entered 12/05/18 23:51:09                Page 40 of
                                        122


redemption date or maturity date. Where a market does exist, to the extent that an investor wants to sell the CLO
Notes, the price may, or may not, be at a discount from the outstanding principal amount. There may be additional
restrictions on divestment in the terms and conditions of CLO Notes.

Investments in asset management subsidiaries may subject the Company to increased regulatory scrutiny or
disputes related to CLOs or other investments managed by such asset management subsidiaries

As part of its business, the Portfolio Manager may advise the Company to invest in asset management subsidiaries,
affiliated with the Company, Highland, Acis, the Portfolio Manager or the Management Companies and which may
act as the asset manager of certain U.S. or European CLOs in order to satisfy certain U.S. or European risk retention
requirements. Asset managers of U.S. or European CLOs operate in a highly regulated environment, and are subject
to a comprehensive statutory and regulatory regime as well as oversight by governmental agencies. In light of the
current conditions in the global financial markets and economy, regulators have increased their focus on the regulation
of asset managers in the U.S. and Europe. New or modified regulations and related regulatory guidance, including
under Basel III and the Dodd-Frank Act, may have unforeseen or unintended adverse effects on asset managers of
CLOs. These international regulations could limit an asset management subsidiary from pursuing certain business
opportunities and/or impose additional costs, and otherwise indirectly materially adversely affect the Company’s
business operations and have other negative consequences.

Investors will not have control over the CLO management activities of the Portfolio Manager, Highland, Acis or
the Management Companies in CLOs

The Portfolio Manager, Highland, Acis and/or the Management Companies, in the capacity of CLO Manager of a
CLO, will have the discretion to make collateral management decisions for such CLO, including with respect to asset
selection, disposition and amendments of the underlying loans. In exercising such discretion, the Portfolio Manager,
Highland, Acis and/or the applicable Management Company will be responsible to act solely in the best interests of
the applicable CLO issuer, not the Company or any Investor. Any amendment, waiver or modification of an
investment could postpone the receipt of payments in respect of such investment and/or reduce distributions to
Investors. The shareholders will have no right to compel the Portfolio Manager, Highland, Acis or the Management
Companies, in their roles as CLO Manager to take or refrain from taking any actions or decisions, and the actions or
decisions taken by the Portfolio Manager, Highland, Acis or the Management Companies as CLO Manager may
expose the Investors to losses on their investment.

United States retention requirements may affect future actions of the Company and negatively impact the leveraged
loan market

As part of its business, the Company may invest in asset management subsidiaries, affiliated with the Company, the
Portfolio Manager, Highland, Acis or the Management Companies and which may act as the asset manager of certain
CLOs in order to satisfy the U.S. Risk Retention Rules.

On October 21, 2014, the U.S. Risk Retention Rules were issued and became effective on December 24, 2016 with
respect to asset-backed securities collateralized by assets other than residential mortgages. The statements contained
herein regarding how compliance with the U.S. Risk Retention Rules may be achieved by a CLO are solely based on
publicly available information as of the date hereof. Except with respect to asset-backed securities transactions that
satisfy certain exemptions, the U.S. Risk Retention Rules generally require one of the sponsors of asset-backed
securities or a “majority-owned affiliate” thereof to retain not less than 5% of the credit risk of the assets collateralizing
asset-backed securities. The preamble to the rule text in the U.S. Risk Retention Rules indicates that a party that
organizes and initiates a securitization would be the “sponsor.” In the case of many collateralized loan obligation
transactions, the entity acting as collateral manager typically organizes and initiates a transaction and, therefore, would
be considered the “sponsor” for U.S. Risk Retention Rules purposes, as further discussed in the preamble. The U.S.
Risk Retention Rules provide that if there is more than one “sponsor” of a securitization transaction, each “sponsor”
is to ensure that at least one “sponsor” (or its “majority-owned affiliate”) retains the requisite U.S. Retention Interest.

It is expected that Highland or Acis, as applicable, will agree to act as “sponsor” for purposes of Managed CLOs in
which the Company invests, but there can be no assurance, and no representation, made that any Governmental
Authority will agree that such is the case. Each of Highland and Acis intends to treat the applicable Management
Company as its “majority-owned affiliate” due to holding by it (or by affiliates that are intended to be, directly or



                                                          - 31 -D
                                                         Exhibit
                                                       Page 40 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                         Entered 12/05/18 23:51:09                Page 41 of
                                        122


indirectly, majority controlled, are majority controlled by or are under common majority control with Highland or
Acis, as applicable) of a controlling financial interest in such Management Company as determined under GAAP,
although there can be no assurance that such Management Companies will maintain treatment as a “majority-owned
affiliates” of Highland or Acis as “sponsors” given the lack of guidance in the U.S. Risk Retention Rules with respect
to such affiliated situations. Moreover, there can be no guarantee that Highland or Acis will be able to maintain the
treatment of such Management Company as a “majority-owned affiliate,” particularly if GAAP regulations or
interpretations change over time.

Each of Highland or Acis, as applicable, may also hold their respective indirect ownership interests in the applicable
Management Companies through, or transfer such interests to, affiliates that are intended to be, directly or indirectly,
majority controlled, are majority controlled by or are under common majority control with, Highland or Acis, as
applicable, with the intention that the Management Companies will remain their respective “majority-owned affiliates”
for purposes of the U.S. Risk Retention Rules. There can be no assurance that following any such transfer any
Governmental entity will agree that the applicable Management Company will remain a “majority-owned affiliate” of
Highland or Acis, as applicable.

At this time, each potential investor should understand that there is uncertainty with respect to what is required to
comply with the U.S. Risk Retention Rules in certain circumstances, and therefore there can be no assurance that, with
respect to any Managed CLO or other CLO in which the Company invests, the applicable credit risk retention and
disclosures with respect to such CLO will enable the applicable CLO Manager or U.S. retention holder to comply with
the U.S. Risk Retention Rules.

In addition, there are a number of future uncertainties surrounding, U.S. Risk Retention Rules for CLO Managers,
including: (i) the ultimate results of litigation currently in process brought by the Loan Syndications and Trading
Association (LSTA), a major industry trade association, challenging, among other things, the regulators’ application
of U.S. Risk Retention Rules to collateral managers of typical so-called open market CLOs, (ii) proposed legislation
designed to exclude from U.S. Risk Retention Rules, collateral managers of certain defined “QCLOs” (qualified
CLOs) and (iii) future directives and interpretations by Governmental Authorities with respect to the U.S. Risk
Retention Rules. If such publicly available information is altered as a result of the foregoing (or anything else), there
can be no assurance that, with respect to any Managed CLO or other CLO in which the Company invests, the
applicable credit risk retention and disclosures would be viewed by any Governmental Authority as sufficient to meet
the requirements under the U.S. Risk Retention Rules. The failure to satisfy the requirements of the U.S. Risk
Retention Rules may have a material and adverse effect on the market value and/or liquidity of the applicable CLO
Notes and on Highland, Acis and the Management Companies and the Company’s investments therein.

The failure by the Portfolio Manager, Highland, Acis and/or the Management Companies to comply with the U.S.
Risk Retention Rules may have a material and adverse effect on the Company and/or the Portfolio Manager

The failure by the Portfolio Manager, Highland, Acis and/or the applicable Management Company to comply with
the U.S. Risk Retention Rules with respect to any Managed CLO may result in regulatory actions and other
proceedings being brought against the Portfolio Manager, Highland, Acis and/or the applicable Management
Company, which could result in such person being required, among other things, to pay damages, transfer interests
and/or acquire additional CLO Notes (which may or may not be available at such time for acquisition) or be subject
to cease and desist orders or other regulatory action. In addition, a failure to remedy non-compliance with the U.S.
Risk Retention Rules may also trigger a “cause” event under the applicable CLO Management Agreement and/or
subject the Portfolio Manager, Highland, Acis and/or the applicable Management Company to adverse publicity and
reputational risk resulting from such non-compliance. In addition, given the lack of clarity under the U.S. Risk
Retention Rules with respect to the identity of the party responsible for holding U.S. risk retention interests upon a
resignation or removal of a CLO Manager or an if the Portfolio Manager, Highland, Acis and/or the applicable
Management Company resigns or the applicable holders of CLO Notes desire to remove the Portfolio Manager in
connection with any such “cause” event, there may be no successor CLO Manager willing to accept appointment as
such, in which case the Portfolio Manager, Highland, Acis and/or the applicable Management Company will be
required to continue to act as CLO Manager under the applicable CLO Management Agreement. Further, given such
lack of clarity under the U.S. Risk Retention Rules with respect to the identity of the party responsible for holding
U.S. risk retention interests, there can be no assurance that Highland or Acis, as applicable, will be able to maintain
compliance with the U.S. Risk Retention Rules following any transfer of ownership interests in an entity holding
Retention Interests by Highland or Acis to their respective affiliates that are, directly or indirectly, majority controlled,



                                                          - 32 -D
                                                         Exhibit
                                                       Page 41 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 42 of
                                        122


are majority controlled by or are under common majority control with, Highland or Acis, as applicable, particularly
in situations involving CLOs which have already been issued when the related transfer occurs. As a result of any of
the foregoing, the failure of the Portfolio Manager, Highland, Acis and/or the applicable Management Company to
comply with the U.S. Risk Retention Rules may have a material and adverse effect on the market value and/or liquidity
of the Company’s investment in the applicable CLO Notes as well as on the business, condition (financial or
otherwise), assets, operations or prospects of the Portfolio Manager, Highland, Acis and/or the applicable Management
Company and the Company.

The Company will be unable to liquidate, sell, hedge or otherwise mitigate its credit risk under or associated with
the CLO Retention Notes until such time as the securities of the relevant CLO have been redeemed in full (whether
at final maturity or early redemption)

In connection with the intention to comply with the Retention Requirements, each Management Company will need
to, amongst other things, (a) on the closing date of a Managed CLO, commit to purchase and retain CLO Notes held
in the form and at least the minimum required under the applicable Retention Requirements, as applicable, for the
relevant CLO (the “CLO Retention Notes”) and (b) undertake that, for so long as any securities of the CLO remain
outstanding (including the CLO Retention Notes), it will retain its interest in the CLO Retention Notes and will not
(except to the extent permitted by the EU Retention Requirements, the accompanying regulatory technical standards
or any other related guidance published by the European Securities and Markets Authority) sell, hedge or otherwise
mitigate its credit risk under or associated with such CLO Retention Notes. The Company or the applicable
Management Company, as applicable, may make certain representations and/or give certain undertakings in favour of
Managed CLOs (and/or certain other transaction parties) in respect of its ongoing retention of the CLO Retention
Notes and regarding its agreement to sell certain assets to such Managed CLOs from time to time. There are currently
transactions in the market which are similar to the Managed CLOs, however if an applicable regulatory authority
supervising investors in a Managed CLO were to conclude that the applicable Management Company was not holding
the CLO Retention Notes in accordance with the CRR, it is possible, but far from certain, that this may negatively
impact the investors in such Managed CLO. If such investors decided to take action against the Company or the
applicable Management Company as a result of any negative impact, this may have an adverse effect on the
Company’s financial performance and prospects.

In addition, with the intention of achieving classification as an “originator” (as defined in the CRR) and complying
with the CRR Retention Requirements if applicable to the relevant CLO, the applicable Management Company would
be required to meet the Origination Requirements.

As a result of the above commitments, the applicable Management Company will be unable to liquidate, sell, hedge
or otherwise mitigate its credit risk under or associated with the CLO Retention Notes until such time as the securities
of the relevant CLO have been redeemed in full (whether at final maturity or early redemption). Consequently, if any
shares were to become due and repayable in connection with any resolution for their redemption, the Company, the
applicable Management Company will not be obliged to immediately sell, transfer or liquidate the CLO Retention
Notes and the proceeds of such CLO Retention Notes (if any) will not be available until the final maturity or early
redemption in full of the securities of the relevant CLO. In addition, cash held by the Company will not be able to be
used to repay any shares to the extent that such repayment could leave the Company unable to continue to originate
and sell assets to the CLO issuers in order to ensure that during the relevant CLO’s reinvestment period the Company,
the applicable Management Company has met the Origination Requirements.

The Company or the applicable Management Company directly or indirectly, may hold a controlling equity stake in
the Managed CLOs; accordingly, upon exercise by the Company or the applicable Management Company an early
redemption option will result in a full redemption of the applicable CLO securities. Neither the Company nor the
applicable Management Company will generally be able to exercise any early redemption options during a “non-call
period” (generally lasting two years) after the closing date of the CLO. As a result of this feature and the EU Retention
Requirements, the relevant CLO Retention Notes will not be permitted to be sold, transferred or liquidated during this
time. In addition, even after an early redemption option is permitted to be exercised, such an option usually contains
a number of conditions to its exercise including, but not limited to, a threshold that the liquidation value of the CLO
collateral exceed an amount which would pay (a) all expenses of the CLO and (b) principal and accrued interest on
the CLO Notes senior to the CLO Income Notes. If the liquidation value of the portfolio will not achieve this threshold
at the time the Company intends to exercise its early redemption option, the CLO will not be able to be optionally
redeemed by the Company at such time. In such circumstances, the Company or the applicable Management Company



                                                        - 33 -D
                                                       Exhibit
                                                     Page 42 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 43 of
                                        122


may not redeem the CLO Retention Notes until their final stated maturity (which may be in excess of 12 years),
therefore producing no proceeds to pay to Shareholders until this point.

Potential non-compliance with or changes to the United States and European risk retention requirements

The purchase and retention of the CLO Retention Notes in a CLO will be undertaken by the Company or the applicable
Management Company with the intention of achieving compliance with the U.S. Risk Retention Rules and/or the EU
Retention Requirements by the relevant CLO.

The U.S. Risk Retention Rules and/or EU Retention Requirements may be amended, supplemented or revoked from
time to time. There is no guarantee that existing CLOs or future CLOs will be grandfathered into the regime which
results from such amendments, supplements or revocations and, as such, the CLOs in which the applicable
Management Company is retaining the CLO Retention Notes, may become non-compliant with the U.S. Risk
Retention Rules and/or EU Retention Requirements.

Liability for breach of a risk retention letter

The arranger of a CLO and certain other parties of a CLO in which a Management Company agrees to hold the CLO
Retention Notes (in such capacity, the “Retention Holder”) will require the applicable Management Company to
execute a risk retention letter. Under a risk retention letter the applicable Retention Holder will typically be required
to, amongst other things, make certain representations, warranties and undertakings: (a) in relation to its acquisition
and retention of the CLO Retention Notes for the life of the CLO; and (b) regarding its agreement to sell assets to the
relevant CLO from time to time. If the applicable Retention Holder sells or is forced to sell the CLO Retention Notes
prior to the maturity of the relevant CLO, or the applicable Retention Holder holds insufficient cash or investments to
continually sell the assets to the CLO as described above or for any other reason the applicable Retention Holder is
not considered to be an “originator” (as such term is defined in the CRR), the Company may be in breach of the terms
of the related risk retention letter. In such circumstances the arranger of the relevant CLO and the other parties to the
related risk retention letter would have recourse to the applicable Retention Holder for losses incurred as a result of
such breach. Such claims may reduce, or entirely diminish any cash or assets of the Company which may have been
available to make payments on the Shares.

RISKS RELATING TO HIGHLAND AND ACIS

Past Performance Not Indicative of Future Results

The past performance of Highland and Acis and their principals and affiliates in other portfolios or investment
vehicles, including, without limitation their outstanding CLO transactions, may not be indicative of the results that
the Company may be able to achieve. Similarly, the past performance of Highland, Acis and their principals and
affiliates over a particular period may not necessarily be indicative of the results that may be expected in future
periods. Furthermore, the nature of, and risks associated with, the Company’s investments may differ substantially
from those investments and strategies undertaken historically by Highland, Acis and their principals and affiliates.
There can be no assurance that Highland’s or Acis’ investment recommendations will perform as well as past
investments of Highland or Acis or their principals and affiliates, that the Company will be able to avoid losses
or that the Company will be able to make investments similar to the past investments of Highland, Acis and their
principals and affiliates. In addition, such past investments may have been made utilizing a leveraged capital
structure, an asset mix and fee arrangements that are different from the anticipated capital structure, asset mix and
fee arrangements of the Company. Moreover, because the investment criteria that govern investments in the
Company’s portfolio do not govern the investments and investment strategies of Highland, Acis and their principals
and affiliates generally, such investments conducted in accordance with such criteria, and the results they yield, are
not directly comparable with, and may differ substantially from other investments undertaken by Highland, Acis
and their principals and affiliates.

Acis, as CLO Manager, Relies on Highland to Perform Certain Services

Acis currently relies on Highland, a U.S. SEC-registered investment adviser under common control with Acis,
pursuant to the ACM Services Agreements, to provide investment research and recommendations and operational
support to Acis, including services in connection with credit research, due diligence of actual or potential investments,



                                                        - 34 -D
                                                       Exhibit
                                                     Page 43 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 44 of
                                        122


the execution of investment transactions, and certain loan services and administrative services. If Highland does not
continue to provide such services to Acis, or there is a departure or inability of certain Highland personnel to provide
such services to Acis, there can be no assurances that Acis would be able to find a substitute service provider with the
same experience as, or on the same terms as its ACM Services Agreements with, Highland. The inability of Acis to
perform its duties under the applicable CLO Management Agreements or the ACLOM Services Agreements in
accordance with the standard of care specified therein due to the termination of the Services Agreements could result
in removal of Acis or Acis CLO Management, as applicable, under the applicable CLO Management Agreements for
the Acis CLOs and Acis CLO 7.

Litigation Involving Highland and Acis

Highland and Acis currently are and have been previously subject to various legal proceedings, many of which
have been due to the nature of operating in the distressed loan business in the U.S. The legal process is often the
route of last resort to recover amounts due from delinquent borrowers. Shareholders have had an opportunity to
discuss with Highland to their satisfaction all litigation matters against Highland and its affiliates unrelated to its
distressed business. We currently do not anticipate these proceedings will have a material negative impact to the
Company.


Failure to Comply with Investment Advisers Act May Have an Adverse Effect on the Portfolio Manager’s
Performance

Highland HCF Advisor and Highland CLO Management are relying advisers of Highland, and Highland is a
registered investment adviser registered under the Investment Advisers Act and, as such, is subject to the
provisions of the Investment Advisers Act. Acis CLO Management is a relying adviser of Acis, and Acis is a
registered investment adviser registered under the Investment Advisers Act and, as such, is subject to the
provisions of the Investment Advisers Act. Failure to comply with the requirements imposed on the Portfolio
Manager, Highland, Acis and/or the Management Companies under the Investment Advisers Act may have a
significant adverse effect on the Portfolio Manager, Highland, Acis and/or the applicable Management Company.
The Portfolio Manager, Highland’s, Acis’ and/or the applicable Management Company’s ability to act as CLO
Manager for Managed CLOs in which the Company holds CLO Notes may also be adversely affected by negative
publicity arising from any regulatory compliance failures or other inappropriate behavior attributed to or any
other negative publicity related to the Portfolio Manager, Highland, Acis and/or the applicable Management
Company, any affiliate thereof or any of their respective investment professionals.

SEC enforcement actions

There can be no assurance that the Portfolio Manager, Highland, Acis and/or the Management Companies or their
affiliates will avoid regulatory examination and possibly enforcement actions. Recent SEC enforcement actions and
settlements involving U.S.-based private fund advisers have involved a number of issues, including the undisclosed
allocation of the fees, costs and expenses related to unconsummated co-investment transactions (i.e., the allocation
of broken deal expenses), undisclosed legal fee arrangements affording the applicable adviser with greater discounts
than those afforded to funds advised by such adviser. Although each of the Portfolio Manager, Highland, Acis and
the Management Companies believe the foregoing practices to have been common historically amongst private fund
advisers within the U.S. private funds industry, if the SEC or any other governmental authority, regulatory agency or
similar body may take issue with, or in the case of insufficient disclosure regarding acceleration of certain special
fees as described below, may continue to take issue with, past or future practices of the Portfolio Manager, Highland,
Acis or the Management Companies or any of their affiliates as they pertain to any of the foregoing. In such instances,
the Portfolio Manager, Highland, Acis or the Management Companies and/or such affiliates may be at risk for
regulatory sanction. Even if an investigation or proceeding did not result in a sanction or the sanction imposed against
the Portfolio Manager, Highland, Acis or the Management Companies was small in monetary amount, the Portfolio
Manager, Highland, Acis and/or the applicable Management Company or their respective affiliates may be subject
to adverse publicity relating to the investigation, proceeding or imposition of any such sanction.

Potential litigation and regulatory actions may materially and adversely affect the Portfolio Manager, Highland,
Acis and/or the Management Companies




                                                        - 35 -D
                                                       Exhibit
                                                     Page 44 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 45 of
                                        122



There can be no assurance that the Portfolio Manager, Highland, Acis and/or the Management Companies or their
affiliates will avoid potential third party or other litigation or regulatory actions under existing laws (including the
U.S. Risk Retention Requirements) or laws enacted in the future. Recent SEC enforcement actions and settlements
involving U.S.-based private fund advisers have involved a number of issues, including undisclosed legal fee
arrangements affording the applicable adviser with greater discounts than those afforded to funds advised by such
adviser and the undisclosed acceleration of certain special fees. In addition, the failure by the Portfolio Manager,
Highland, Acis and/or the Management Companies to comply with the U.S. Risk Retention Rules may result in
regulatory actions and other proceedings being brought against the Portfolio Manager, Highland, Acis and/or the
Management Companies. If the SEC or any other Governmental Authority takes issue with the practices of the
Portfolio Manager, Highland, Acis and/or the Management Companies or any of their affiliates as they pertain to any
of the foregoing, the Portfolio Manager, Highland, Acis and/or the Management Companies and/or any such affiliates
will be at risk for regulatory sanction. Even if an investigation or proceeding did not result in a sanction or the
sanction imposed against the Portfolio Manager, Highland, Acis and/or the Management Companies and/or such
affiliates was small in monetary amount, the adverse publicity relating to the investigation, proceeding or imposition
of these sanctions could harm the Company, the Portfolio Manager, Highland, Acis and/or the Management
Companies and/or their respective affiliates’ reputations which may adversely affect the market value and/or liquidity
of the Debt. There is also a material risk that Governmental Authorities in the United States and beyond will continue
to adopt new laws or regulations (including tax laws or regulations), or change existing laws or regulations, or
enhance the interpretation or enforcement of existing laws and regulations including the U.S. Risk Retention Rules.
Any such events or changes could occur during the term of the Debt and may materially and adversely affect the
Portfolio Manager, Highland, Acis and/or the Management Companies and its ability to operate and/or pursue its
management strategies on behalf of the Issuer. Such risks are often difficult or impossible to predict, avoid or mitigate
in advance.

Dependence on Highland, Acis and other collateral managers of CLOs
A significant portion of the Company’s investment portfolio will comprise of its investment in the Management
Companies and in Managed CLOs. The Company’s investment portfolio may also include CLOs managed by
other asset managers. The performance of the Company’s portfolio depends heavily on the skills of the Portfolio
Manager, Highland, Acis, the Management Companies or such other asset managers in analyzing, selecting and
managing the relevant CLOs. As a result, the Company and the CLOs will be highly dependent on the financial
and managerial experience of certain investment professionals associated with the Portfolio Manager, Highland, Acis,
the Management Companies and the other asset managers, none of whom is under any contractual obligation to the
Company or such CLOs to continue to be associated with the Portfolio Manager, Highland, Acis, the applicable
Management Company or such other collateral manager for the term of the Company or any particular CLO. The loss
of one or more of these individuals could have a material adverse effect on the performance of the Company and the
relevant CLO.

Furthermore, the Portfolio Manager has informed the Company that these investment professionals are also actively
involved in other investment activities and will not be able to devote all of their time to the Company’s business and
affairs. In addition, individuals not currently associated with the Portfolio Manager may become associated with
the Portfolio Manager and the performance of the Company and the Managed CLOs may also depend on the
financial and managerial experience of such individuals. Moreover, the Portfolio Management Agreement may be
terminated under certain circumstances.

The Company generally may not terminate the Portfolio Management Agreement, even in the event of the
Portfolio Manager’s poor performance

The Portfolio Management Agreement was negotiated between related parties and its terms may not be as favorable
as if it had been negotiated with unaffiliated third parties. The Company may choose not to enforce, or to enforce
less vigorously, certain of its rights under the Portfolio Management Agreement in an effort to maintain its ongoing
relationship with the Portfolio Manager or Highland Capital Management, L.P., as the case may be.

Termination of the Portfolio Management Agreement is difficult and costly. In order to terminate the Portfolio
Management Agreement without cause, the Company must (i) be required to register as an investment company
under the provisions of the Investment Company Act of 1940 and it must notify the Portfolio Manager of such



                                                        - 36 -D
                                                       Exhibit
                                                     Page 45 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 46 of
                                        122


requirement, (ii) the portfolio must be liquidated in full and its financing arrangements must have been terminated or
redeemed in full, or (iii) it must reach a mutual agreement with the Portfolio Manager to terminate the agreement.
The initial term of the Portfolio Management Agreement is three years, with automatic renewals of three years
thereafter. The Company may not choose to not renew the Portfolio Management Agreement.

The Company’s ability to terminate the Portfolio Management Agreement for “cause” is limited, including grounds
of wilful violation of the Portfolio Management Agreement by the Portfolio Manager and fraud or criminal activity.
However, poor performance by the Portfolio Manager is not grounds for termination for cause under the Portfolio
Management Agreement. See “Material Contracts”

RISKS RELATING TO CONFLICTS OF INTEREST

Various Potential and Actual Conflicts of Interest

Various potential and actual conflicts of interest may arise from the overall investment activity of the Portfolio
Manager, Highland, its clients and its affiliates. The following briefly summarizes some of these conflicts, but is
not intended to be an exhaustive list of all such conflicts.

The Company will be subject to various conflicts of interest involving the Portfolio Manager and its affiliates

The following briefly summarizes certain potential and actual conflicts of interest which may arise from the overall
investment activity of the Portfolio Manager, Highland, its clients and its affiliates, but is not intended to be
an exhaustive list of all such conflicts. The scope of the activities of the Portfolio Manager, Highland, its affiliates,
and the funds and clients managed or advised by Highland or any of its affiliates may give rise to conflicts of interest
or other restrictions and/or limitations imposed on the Company in the future that cannot be foreseen or mitigated at
this time.

As part of their regular business, the Portfolio Manager, Highland, its affiliates and their respective officers,
directors, trustees, shareholders, members, partners, personnel and employees and their respective funds and
investment accounts (collectively, the “Related Parties”) hold, purchase, sell, trade or take other related actions
both for their respective accounts and for the accounts of their respective clients, on a principal or agency basis, with
respect to loans, securities and other investments and financial instruments of all types. The Portfolio Manager, its
affiliates and their respective officers, directors, shareholders, members, partners, personnel and employees also
provide investment advisory services, among other services, and engage in private equity, real estate and capital
markets-oriented investment activities. The Related Parties will not be restricted in their performance of any such
services or in the types of debt or equity investments which they may make. The Related Parties may have
economic interests in or other relationships with obligors or issuers in whose obligations or securities or credit
exposures the Company and/or the Managed CLOs may invest. In particular, the Related Parties may make and/or
hold an investment in an obligor’s or issuer’s securities that may be pari passu, senior or junior in ranking to an
investment in such obligor’s or issuer’s securities made and/or held by the Company and/or the Managed CLOs, or
in which partners, security holders, members, officers, directors, agents, personnel or employees of such Related
Parties serve on boards of directors or otherwise have ongoing relationships. Each of such ownership and other
relationships may result in securities laws restrictions on transactions in such securities by the Company and/or the
Managed CLOs and otherwise create conflicts of interest for the Company and/or the Managed CLOs. In such
instances, the Related Parties may in their discretion make investment recommendations and decisions that may be
the same as or different from those made with respect to the Company’s and/or the Managed CLOs’ investments.
In connection with any such activities described above, the Related Parties may hold, purchase, sell, trade or take
other related actions in securities or investments of a type that may be suitable to be included as investments by the
Company and/or Managed CLOs. Other than with respect to new issue Highland CLOs as described below, the
Related Parties will not be required to offer such securities or investments to the Company or Managed CLOs or
provide notice of such activities to the Company or Managed CLOs. In addition, in providing services under the
Portfolio Management Agreement and the CLO Management Agreements, the Portfolio Manager may take into
account its relationship or the relationships of its affiliates with obligors and their respective affiliates, which may
create conflicts of interest. Furthermore, in connection with actions taken in the ordinary course of business of the
Portfolio Manager in accordance with its fiduciary duties to its other clients, the Portfolio Manager may take, or be
required to take, actions which adversely affect the interests of the Company and/or Managed CLOs. Except as
otherwise set forth herein, including with respect to Qualifying CLOs, Designated CLO Resets, Designated CLO



                                                        - 37 -D
                                                       Exhibit
                                                     Page 46 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 47 of
                                        122


Refinancings and the NexBank Facility and any Permitted NexBank Credit Facility Amendments, the consent of the
Advisory Board will be required with respect to transactions with any Related Party.

The Related Parties invested and may continue to make investments that would also be appropriate for the
Company, the Portfolio Manager, the Management Companies and/or the Managed CLOs. Such investments may
be different from those recommended to the Company or made on behalf of the Managed CLOs or the Management
Companies. Neither the Portfolio Manager nor any Related Entity has any duty, in making or maintaining such
investments, to act in a way that is favorable to the Company, the Management Companies and/or the Managed
CLOs or to offer any such opportunity to the Company, other than with respect to new issue Highland CLOs as
described below, or the Managed CLOs. The investment policies, fee arrangements and other circumstances
applicable to such other parties may vary from those applicable to the Company, the Portfolio Manager, Highland,
Acis, the Management Companies and the Managed CLOs. The Portfolio Manager and/or any Related Entity may
also provide advisory or other services for a customary fee to issuers or obligors whose debt obligations or other
securities are held by the Company, the Portfolio Manager, Highland, Acis, the Management Companies and/or the
Managed CLOs, and neither the Shareholders nor the Company shall have any right to such fees. The Portfolio
Manager, Highland, Acis, the Management Companies and/or any Related Entity may also have ongoing
relationships with, render services to or engage in transactions with other clients, including other issuers of
collateralized loan obligations and collateralized debt obligations, who invest in assets of a similar nature to those of
the Company, the Portfolio Manager, Highland, Acis, the Management Companies and/or the Managed CLOs, and
with companies whose securities or loans are acquired by the Company, the Portfolio Manager, Highland, Acis,
the Management Companies and/or the Managed CLOs, and may own equity or debt securities issued by obligors
of debt held by the Company, the Portfolio Manager, Highland, Acis, the Management Companies and/or the
Managed CLOs. In connection with the foregoing activities, the Portfolio Manager, Highland, Acis, the
Management Companies and/or any Related Entity may from time to time come into possession of material
nonpublic information that limits the ability of the Portfolio Manager to advise the Company or the Management
Companies or effect a transaction for Managed CLOs, and the Company’s, the Management Companies’ and/or the
Managed CLOs’ investments may be constrained as a consequence of Highland’s or Acis’ inability to use such
information for advisory purposes or otherwise to effect transactions that otherwise may have been initiated on
behalf of its clients, including the Company, the Management Companies and/or the Managed CLOs. In addition,
officers or affiliates of the Portfolio Manager, Highland, Acis and/or Related Parties may possess information
relating to obligors of debt held by the Company, the Management Companies and/or the Managed CLOs that is not
known to the individuals at the Portfolio Manager responsible for monitoring such investments and performing the
other obligations under the Portfolio Management Agreement or CLO Management Agreements.

During the Investment Period, the Company shall receive priority allocations with respect to all CLO Income Note
investment opportunities with respect to new issue Highland CLOs, over the account of the Portfolio Manager, its
affiliates and Other Accounts. For the avoidance of doubt, the Portfolio Manager shall otherwise allocate
investment opportunities among the Company and Highland and its affiliates and Other Accounts in accordance
with its allocation policy which requires allocations among clients to be fair and equitable over time as described
below. The Portfolio Manager, Highland, Acis and their affiliates may, from time to time, be presented with
investment opportunities, other than with respect to new issue Highland CLOs during the Investment Period, that fall
within the investment objectives of the Company, the Management Companies and/or the Managed CLOs and other
clients, funds or other investment accounts managed by Highland, Acis or their affiliates, and in such
circumstances, the Portfolio Manager, Highland, Acis and their affiliates expect to allocate such opportunities
among the Company, the Management Companies and/or the Managed CLOs and such other clients, funds or other
investment accounts on a basis that the Portfolio Manager, Highland, Acis and their affiliates determine in good
faith is appropriate taking into consideration such factors as the fiduciary duties owed to the Company, the
Management Companies, the Managed CLOs and such other clients, funds or other investment accounts, the primary
mandates of the Company, the Management Companies, the Managed CLOs and such other clients, funds or other
investment accounts, the capital available to the Company, the Management Companies, the Managed CLOs and
such other clients, funds or other investment accounts, any restrictions on investment, the sourcing of the transaction,
the size of the transaction, the amount of potential follow-on investing that may be required for such investment and
the other investments of the Company, the Management Companies, the Managed CLOs and such other clients,
funds or other investment accounts, the relation of such opportunity to the investment strategy of the Company, the
Management Companies and/or the Managed CLOs and such other clients, funds or other investment accounts,
reasons of portfolio balance and any other consideration deemed relevant by the Portfolio Manager, Highland, Acis




                                                        - 38 -D
                                                       Exhibit
                                                     Page 47 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                         Entered 12/05/18 23:51:09                 Page 48 of
                                        122


and their affiliates in good faith. Subject to the Company’s priority allocation with respect to new issue Highland
CLOs, the Portfolio Manager, will allocate investment opportunities across the entities for which such opportunities
are appropriate, consistent with (1) its internal conflict of interest and allocation policies and (2) the requirements
of the Investment Advisers Act. T h e P o r t f o l i o M a n a g e r , will seek to allocate investment opportunities among
such entities in a manner that is fair and equitable over time and consistent with its allocation policy. However,
there is no assurance that such investment opportunities will be allocated to the Company, the Management
Companies and/or the Managed CLOs fairly or equitably in the short term or over time and there can be no
assurance that the Company, the Management Companies and/or any of the Managed CLOs will be able to
participate in all such investment opportunities that are suitable for it.

Although the professional staff of the Portfolio Manager will devote as much time to the Company as the Portfolio
Manager deems appropriate to perform its duties in accordance with the Portfolio Management Agreement and in
accordance with reasonable commercial standards, the staff may have conflicts in allocating its time and services
among the Company and the Portfolio Manager’s other accounts.

The directors, officers, personnel, employees and agents of the Portfolio Manager and its Related Parties may,
subject to applicable law, serve as directors (whether supervisory or managing), officers, personnel, employees,
partners, agents, nominees or signatories, and receive arm’s length fees in connection with such service, for the
Company or entities that operate in the same or a related line of business as the Company or the Management
Companies, or of other clients managed by the Portfolio Manager or its affiliates, or for any obligor or issuer in
respect of the debt, equity securities or other investments held by the Company, the Management Companies
and/or Managed CLOs, or any affiliate thereof, to the extent permitted by their governing instruments, or by any
resolutions duly adopted by the Company, such other entities, or any obligor or issuer (or any affiliate thereof)
in respect of any of the debt, equity securities or other investments held by the Company, the Management
Companies and/or Managed CLOs pursuant to their respective governing instruments, and neither the Company,
The applicable Management Company nor the Managed CLOs shall have the right to any such fees.

As further described below, the Portfolio Manager and its Related Parties may effect client cross-transactions
where the Portfolio Manager advises the Company or a Management Company, or causes a Managed CLO, to effect
a transaction between the Company, the applicable Management Company or such Managed CLO, as applicable,
and another client advised by the Portfolio Manager or any of its affiliates. The Portfolio Manager, may engage in
a client cross-transaction involving the Company, the Management Companies and/or Managed CLOs any time
that the Portfolio Manager believes such transaction to be fair to the Company, the applicable Management
Company and/or the Managed CLOs, as applicable, and such other client. By purchasing Shares of the Company,
a Shareholder is deemed to have consented to such client cross-transactions between the Company, the applicable
Management Company and another client of the Portfolio Manager or one of its Related Parties.

As further described below, the Portfolio Manager may effect principal transactions where Highland advises the
Company, or causes a Managed CLO, to make and/or hold an investment, including an investment in securities, in
which the Portfolio Manager and/or its affiliates have a debt, equity or participation interest, in each case in
accordance with applicable law, which may include the Portfolio Manager obtaining the consent and approval of the
Advisory Board of the Company prior to engaging in any such principal transaction between the Company and the
Portfolio Manager or its affiliates. By purchasing Shares of the Company, a Shareholder is deemed to have
consented to such procedures relating to principal transactions between the Company and the Portfolio Manager or
its Related Entities, subject to consent of the Advisory Board. In addition, in the event a Managed CLO engages in a
principal trade, consent of the client may consist of consent of the board of directors of such Managed CLO (or
certain professionals contracted by the board of directors, to the extent relevant), and none of the Company or its
Shareholders will have any additional consent rights with respect to such transaction.

The Portfolio Manager may advise the Company, or direct the Managed CLOs, to acquire or dispose of investments
in cross trades between the Company or the Managed CLOs, as applicable, and other clients of the Portfolio Manager
or its affiliates in accordance with applicable legal and regulatory requirements. In addition, the Company and/or
the Managed CLOs may invest in securities of obligors or issuers in which the Portfolio Manager and/or its affiliates
have a debt, equity or participation interest, and the holding and sale of such investments by the Company and/or
Managed CLOs may enhance the profitability of the Portfolio Manager’s own investments in such companies.
Moreover, the Company and Managed CLOs may invest in assets originated by the Portfolio Manager or its
affiliates. In each such case, the Portfolio Manager and such affiliates may have a potentially conflicting division



                                                          - 39 -D
                                                         Exhibit
                                                       Page 48 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 49 of
                                        122


of loyalties and responsibilities regarding the Company or the Managed CLOs, as applicable, and the other parties
to such trade. Under certain circumstances, the Portfolio Manager and its affiliates may determine that it is
appropriate to mitigate such conflicts by selling an investment at a fair value that has been calculated pursuant
to the Portfolio Manager’s valuation procedures to another client managed or advised by the Portfolio Manager or
such affiliates. In addition, the Portfolio Manager may enter into agency cross-transactions where it or any of its
affiliates acts as broker for the Company or a Managed CLO, as applicable, and for the other party to the transaction,
to the extent permitted under applicable law. The Portfolio Manager may obtain the Company’s written consent as
provided herein if any such transaction requires the consent of the Company under Section 206(3) of the Investment
Advisers Act.

The Portfolio Manager and/or its Related Parties may participate in creditor committees or other committees with
respect to the bankruptcy, restructuring or workout of obligors or issuers of debt obligations or securities held by
the Company and/or the Managed CLOs. In such circumstances, the Portfolio Manager may take positions on behalf
of itself or Related Parties that are adverse to the interests of the Company or the Managed CLOs in the relevant
investment.

The Portfolio Manager and/or its Related Parties may act as an underwriter, arranger or placement or administrative
agent, or otherwise participate in the origination, structuring, negotiation, syndication, administration or offering of
CLOs or any senior secured loans purchased by the Company. Such transactions are on an arm’s-length basis and
may be subject to arm’s-length fees. There is no expectation for preferential access to transactions involving CLOs
or senior secured loans that are underwritten, originated, arranged or placed by the Portfolio Manager and/or its
affiliates and the Company shall not have any right to any such fees.

There is no limitation or restriction on the Portfolio Manager or any of its Related Parties with regard to acting as
investment adviser or collateral manager (or in a similar role) to other parties or persons. This and other future
activities of the Portfolio Manager and/or its Related Parties may give rise to additional conflicts of interest. Such
conflicts may relate to obligations that the Portfolio Manager’s investment committee, the Portfolio Manager or its
affiliates have to other clients.

The members of the Portfolio Manager’s investment committee serve or may serve as personnel, officers, directors
or principals of entities that operate in the same or a related line of business as the Company, or of other clients
managed by the Portfolio Manager or its affiliates. In serving in these multiple capacities, they may have
obligations to such other clients or investors in those entities, the fulfillment of which may not be in the best
interests of the Company. The Company may compete with other entities managed by the Portfolio Manager and
its affiliates for capital and investment opportunities.

There are generally no ethical screens or information barriers among the Portfolio Manager and certain of its
affiliates of the type that many firms implement to separate persons who make investment decisions from others
who might possess material, non-public information that could influence such decisions. If the Portfolio Manager,
any of its personnel or its affiliates were to receive material non-public information about a particular obligor, issuer
or CLO, or have an interest in causing the Company or a Managed CLO to acquire a particular CLO security, the
Portfolio Manager may be prevented from causing the Company or Managed CLO to purchase or sell such asset
due to internal restrictions imposed on the Portfolio Manager. Notwithstanding the maintenance of certain internal
controls relating to the management of material non-public information, it is possible that such controls could fail
and result in the Portfolio Manager, or one of its investment professionals, buying or selling an asset while, at least
constructively, in possession of material non-public information. Inadvertent trading on material non-public
information could have adverse effects on the Portfolio Manager’s reputation, result in the imposition of regulatory
or financial sanctions, and as a consequence, negatively impact the Portfolio Manager’s ability to perform its
portfolio management services to the Company and the Managed CLOs. In addition, while the Portfolio Manager
and certain of its affiliates currently operate without information barriers on an integrated basis, such entities could
be required by certain regulations, or decide that it is advisable, to establish information barriers. In such event, the
Portfolio Manager’s ability to operate as an integrated platform could also be impaired, which would limit the
Portfolio Manager’s access to personnel of its affiliates and potentially impair its ability to advise the Company and
manage the Managed CLOs’ investments.




                                                        - 40 -D
                                                       Exhibit
                                                     Page 49 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                          Entered 12/05/18 23:51:09                Page 50 of
                                        122


RISKS RELATING TO AN INVESTMENT IN THE SHARES

Shareholders have no right to have their Shares redeemed or repurchased by the Company

The Company has been established as a closed-ended vehicle. Accordingly, there is no right or entitlement attaching
to the Shares that allows them to be redeemed or repurchased by the Company at the option of the Shareholder.

There is no public market for the Shares, and a market for the Shares may never develop, which could result in
Shareholders being unable to monetize their investment.

The Shares have not been registered under any securities exchange, and, unless so registered, may not be offered or
sold except pursuant to an exemption from the applicable securities exchange regulator. It is not expected that the
Shares will be listed on any securities exchange in the future. The Shares are newly issued securities for which there
is no established trading market. In the absence of an active trading market, Shareholders may be unable to resell the
Shares at the time and for the price desired or at all. The Company can provide no assurances that the Shares will not
subsequently trade below the price at which they are purchased pursuant to this Offering Memorandum.

In connection with the Company filing any registration for any securities exchange, the Company will agree to use
commercially reasonable efforts to satisfy the criteria for listing and list and thereafter maintain the listing on such
exchange or market so long as it is in the best interests of the Company. Each market or exchange has initial listing
criteria, including criteria related to minimum bid price, public float, market makers, minimum number of round lot
holders and board independence requirements that the Company can give no assurance that it will meet. The
Company’s inability to list or include the Shares on a securities exchange could affect the ability of Shareholders to
sell their Shares subsequent to the declaration of the effectiveness of any registration statement, and consequently
adversely affect the value of such Shares. In such case, Shareholders would find it more difficult to dispose of, or to
obtain accurate quotations as to the market value of, the Shares. In addition, the Company would have more difficulty
attracting the attention of market analysts to cover it in their research. If the Shares are approved for listing or inclusion
on a securities exchange, the Company will have no prior reporting history, and thus there is no way to determine the
prices or volumes at which the Shares will trade. The Company can give no assurances as to the development or
liquidity of any trading market for the Shares. Shareholders may not be able to resell their Shares at or near their
original acquisition price, or at any price.

In the event a market for the Shares does develop, the Shares may trade at a discount to the Net Asset Value per
Share and Shareholders may be unable to realise their Shares at the Net Asset Value per Share or at any other
price

The Shares may trade at a discount to the Net Asset Value per Share for a variety of reasons, including due to market
or economic conditions or to the extent investors undervalue the Company.

Subject to the Companies Law, under its Articles, the Company may issue additional securities, including Shares, for
any purpose. Any additional issuances by the Company, or the possibility of such issue, may cause the price of the
Shares to decline.

The existence of a liquid market in the Shares cannot be guaranteed

The Shares may be admitted to a securities exchange at some point in the future, however there can be no guarantee
that a liquid market in the Shares will develop or be sustained or that the Shares will trade at prices close to the Net
Asset Value per Share. The number of Shares to be issued pursuant to the Placing is not yet known, and there may be
a limited number of holders of Shares. Limited numbers and/or holders of Shares may mean that there is limited
liquidity in such Shares which may affect: (i) a Shareholder’s ability to realise some or all of their investment; (ii) the
price at which such Shareholder can effect such realisation; and/or (iii) the price at which Shares trade in the secondary
market. Accordingly, Shareholders may be unable to realise their investment at Net Asset Value per Share or at all.




                                                          - 41 -D
                                                         Exhibit
                                                       Page 50 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                 Page 51 of
                                        122


The Shares will be subject to purchase and transfer restrictions in the Placing and in secondary transactions in the
future

The Company intends to restrict the ownership and holding of its Shares so that none of its assets will constitute “plan
assets” under the U.S. Plan Assets Regulations. The Company intends to impose such restrictions based on deemed
representations in the case of a subscription of Shares. If the Company’s assets were deemed to be “plan assets” of
any plan subject to Title I of ERISA or Section 4975 of the U.S. Tax Code (“U.S. Plan”), pursuant to Section 3(42)
of ERISA and U.S. Department of Labor regulations promulgated under ERISA by the U.S. Department of Labor and
codified at 29 C.F.R. Section 2510.3-101 as amended by Section 3(42) of ERISA (collectively, the “U.S. Plan Asset
Regulations”) then: (i) the prudence and other fiduciary responsibility standards of ERISA would apply to
investments made by the Company; and (ii) certain transactions that the Company or a subsidiary of the Company
may enter into, or may have entered into, in the ordinary course of business might constitute or result in non-exempt
prohibited transactions under Section 406 of ERISA or Section 4975 of the U.S. Tax Code and might have to be
rescinded. Governmental plans and certain church plans, while not subject to Title I of ERISA or Section 4975 of the
U.S. Tax Code, may nevertheless be subject to other State, local or other laws or regulations that would have the same
effect as the U.S. Plan Asset Regulations so as to cause the underlying assets of the Company to be treated as assets
of an investing entity by virtue of its investment (or any beneficial interest) in the Company and thereby subject the
Company (or other persons responsible for the investment and operation of the Company assets) to laws or regulations
that are similar to the fiduciary responsibility or prohibited transaction provisions contained in Title I of ERISA or
Section 4975 of the U.S. Tax Code.

Each purchaser and subsequent transferee of the Shares will be deemed to represent and warrant that no portion of the
assets used to acquire or hold its interest in the Shares constitutes or will constitute the assets of any U.S. Plan. The
Articles of the Company provide that the Board of Directors may refuse to register a transfer of Shares to any person
they believe to be a Non-Qualified Holder or a U.S. Plan investor. If any Shares are owned directly or beneficially by
a person believed by the Board of Directors to be a Non-Qualified Holder or a U.S. Plan investor, the Board of
Directors may give notice to such person requiring him either (i) to provide the Board of Directors within 30 days of
receipt of such notice with sufficient satisfactory documentary evidence to satisfy the Board of Directors that such
person is not a Non-Qualified Holder or a U.S. Plan investor, or (ii) to sell or transfer their Shares to a person qualified
to own the same within 30 days and within such 30 days to provide the Board of Directors with satisfactory evidence
of such sale or transfer. Where condition (i) or (ii) is not satisfied within 30 days after the serving of the notice, the
person will be deemed, upon the expiration of such 30 days, to have forfeited their Shares.

In addition, the Placing Shares may not be offered, sold, exercised, resold, transferred or delivered, directly or
indirectly, within the United States or to, or for the account or benefit of, U.S. Persons, except pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the U.S. Securities Act and in compliance with
any applicable securities laws of any state or other jurisdiction in the United States. For more information, refer to
“Risks relating to regulation and taxation - The Company is not, and does not intend to become, registered in the
United States as an investment company under the U.S. Investment Company Act and related rules” in this section of
this Offering Memorandum.

For more information on purchase and transfer restrictions, prospective investors should refer to the section of this
Offering Memorandum entitled “Purchase and Transfer Restrictions” in “Placing Arrangements”.

RISKS RELATING TO REGULATION AND TAXATION

Changes in law or regulations, or a failure to comply with any laws or regulations, may adversely affect the
respective businesses, investments and performance of the Company

The Company is subject to laws and regulations enacted by national and local governments.

On June 23, 2016, in a public referendum, the United Kingdom voted to leave the European Union. On March 29,
2017, the United Kingdom triggered Article 50 of the Treaty on European Union (“Article 50”) by formally notifying
the European Council of the United Kingdom’s intention to withdraw from the European Union. In accordance with
Article 50, the European Union shall negotiate and conclude a withdrawal agreement with the United Kingdom within
2 years of the United Kingdom triggering Article 50, although the European Council in agreement with the United
Kingdom may decide to extend this period. The United Kingdom’s decision to leave the European Union has caused,



                                                         - 42 -D
                                                        Exhibit
                                                      Page 51 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                Page 52 of
                                        122


and is anticipated to continue to cause, significant new uncertainties and instability in both domestic and global
financial markets. These uncertainties could have a material adverse effect on the various obligors’ ability to make
payments due under the assets within the CLO portfolios, which in turn could have a material adverse effect on the
Company’s financial condition, results of operations and/or its NAV.

The Company is subject to, and is required to comply with, certain regulatory requirements that are applicable to
registered investment schemes which are domiciled in Guernsey.

The laws and regulations affecting the Company are evolving and any changes in such laws and regulations may have
an adverse effect on the ability of the Company to carry on its business. Any such changes may also have an adverse
effect on the ability of the Company to pursue the investment policies, and may adversely affect the Company’s
business, financial condition, results of operations and/or its NAV.

Certain income of the Company may be subject to U.S. withholding tax, and changes in tax law may adversely
affect the Company

The Company intends to make loan investments in the United States that will qualify for the “portfolio interest
exemption” from U.S. withholding on interest. However, if the Company is not eligible for the portfolio interest
exemption with respect to a loan paying U.S.-source interest, interest payments to the Company could be subject to a
30% withholding tax. In addition, there can be no assurance that, as a result of any change in any applicable law, rule
or regulation or interpretation thereof, U.S.-source interest or other payments on the loans that were not subject to
withholding tax when purchased will not in the future become subject to U.S. or other withholding tax or that the
amount or rate of withholding tax to which a payment on a loan is subject might not increase.

In addition, if the Company acquires equity interests in U.S. entities, either as a result of a direct purchase or as a
result of loans previously purchased by the Company being converted into equity interests, the Company could be
subject to 30% U.S. withholding tax on any U.S.-source dividends. If the Company is deemed to be engaged in a trade
or business in the United States as a result of its ownership of an equity interest in an entity treated as fiscally
transparent in the United States or certain other investments, the Company could be subject to a tax on net income
with respect to income from such equity interest or other investments, as well as a “branch profits” tax, with a
combined U.S. tax rate with respect to such equity interest or other investments of approximately 54%.

If the Company is subject to U.S. withholding tax on payments from investments or is subject to U.S. net income tax,
such tax would reduce the amounts available to make payments on the Placing Shares. The extent to which other
source country withholding taxes may apply to the Issuer’s income will depend on the actual composition of its assets.

The European Directive on Alternative Investment Fund Managers may impair marketing of the Shares to EU
investors

The AIFMD was transposed into the national legislation of a number of EEA member states on 22 July 2013. The
Company will be considered an Alternative Investment Fund (“AIF”) for the purposes of AIFMD. AIFMD will allow
the continued marketing of AIFs, such as the Company, under national private placement regimes where EEA member
states choose to implement AIFMD national private placement regimes. In relation to the Company, such marketing
will be subject to registration under the AIFMD in those EU member states where there will be marketing of the
Shares to investors. To permit marketing, appropriate cooperation agreements must be in place between the
supervisory authorities of the relevant EEA member states in which the Shares are being marketed and the jurisdiction
of both the Company and the Portfolio Manager, as the AIFM of the Company.

Accordingly, the ability of the Portfolio Manager to market the Shares in the EEA will depend on the relevant EEA
state permitting the marketing of non-EEA managed funds, the continuing status of Guernsey and the USA in relation
to AIFMD and the Portfolio Manager’s willingness to comply with the relevant provisions of AIFMD and the other
requirements of the national private placement regimes of individual EEA states, the requirements of which may
restrict the Company’s ability to raise additional capital from the issue of new Shares in one or more EEA state.

Additionally, it should be noted that what is and what is not “marketing” under AIFMD can vary between EEA
member states, in some cases covering most promotional activity in respect of a fund and in some cases covering only
material that is sufficiently specific or precise in respect of information relating to the terms of the fund that it could




                                                         - 43 -D
                                                        Exhibit
                                                      Page 52 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 53 of
                                        122


alone form the basis of a decision to invest in the fund. This in turn means that the type of promotional activity that
will require registration under AIFMD can also vary between EEA member states.

However, what is and what is not “marketing” under AIFMD remains a developing area and regulatory guidance in
many EEA member states is limited. It is possible that European Securities and Markets Authority (“ESMA”) or an
EEA national regulator may change its policy approach in the future or that ESMA, the European Commission or
another European entity, regulatory or legislative body may have a different interpretation at a later date of what
constitutes marketing under AIFMD.

If it was held that certain promotional material in respect of the fund constitutes marketing under AIFMD and was
provided to investors in an EEA member state without the Company having been registered in that EEA member state
for marketing under AIFMD by the Portfolio Manager, the Portfolio Manager may face regulatory sanctions as a result
of non-compliance with AIFMD, and the enforceability of agreements with Shareholders may be affected.

ESMA has also consulted on the possible extension of the passport for marketing and managing under AIFMD to non-
EEA based managers (the marketing and managing passports are currently only available to EEA based AIFMs) and
delivered advice to the European Commission on 18 July 2016 on whether, amongst other things, the passporting
regime should be extended to the management and/or marketing of AIFs by non-EEA based managers.

This advice regarding extending the passport to US domiciled AIFMs was qualified, meaning it is currently not clear
if the passporting regime will be extended to the Portfolio Manager as an AIFM, nor is it clear that the European
Commission consider that this advice contains a positive assessment of a sufficient number of non-EEA countries to
extend the passport to these countries. If the European Commission were to consider there were sufficient grounds to
extend the passport and adopted the requisite delegated act extending the passport, the national private placement
regimes which are currently applicable to non-EEA AIFMs and non-EEA AIFs in EEA member states will temporarily
continue to co-exist with this new non-EEA passport (the “Third Country Passport”).

However, three years after the adoption of this delegated act, ESMA is required to issue an opinion on the functioning
of the Third Country Passport and advise on the potential termination of the current national private placement
regimes. If the national private placement regimes were then abolished, an AIF could not be marketed into Europe by
a non-EEA AIFM except by way of the Third Country Passport, meaning in this scenario the Portfolio Manager would
not be able to market the Shares in the Company in the EEA.

Any regulatory changes arising from implementation of the AIFMD (or otherwise) that limit the Company’s ability
to carry on its business or to market future issues of its Shares may materially adversely affect the Company’s ability
to carry out its investment policy successfully and to achieve its investment objective, which in turn may adversely
affect the Company’s business, financial condition, results of operations and/or its NAV.

Final regulations implementing the “Volcker Rule” in the United States of America were issued in December 2013
and became effective by operation of law on 1 April 2014, subject to a conformance period. The final Volcker Rule
regulations revised the November 2011 proposed regulations and include certain changes to the treatment of
foreign funds and non-U.S. bank investors. If the Volcker Rule applies to an investor’s ownership of Shares, the
investor may be forced to sell its shares, or the continued ownership of such shares may be subject to certain
restrictions.

On 21 July 2010, U.S. President Barack Obama signed into law the Dodd-Frank Wall Street Reform and Consumer
Protection Act and certain provisions therein known as the “Volcker Rule.” On 10 December 2013, the final Volcker
Rule regulations (the “Final Regulations”) were issued by U.S. regulators. The Final Regulations are effective from
1 April 2014, subject to a conformance period ending on 21 July 2015 (which may be extended). The Volcker Rule
generally restricts certain non-U.S. banks and affiliated financial firms, collectively identified as “banking entities,”
from investing in and sponsoring “covered funds.” In the event that a non-U.S. bank is deemed to be a “banking entity”
and the Company is deemed to be a “covered fund” for purposes of the Volcker Rule, the non-U.S. bank’s ownership
of the Shares may be subject to investment restrictions. If so, the non-U.S. bank may be required to divest the Shares
by the end of the conformance period. Depending on market conditions and other factors, if an investor is required to
liquidate its investment in the Shares during the conformance period, it may suffer a loss from the price at which it
purchased the Shares.




                                                        - 44 -D
                                                       Exhibit
                                                     Page 53 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 54 of
                                        122


If the Company becomes subject to tax on a net income basis in any tax jurisdiction, including Guernsey or the
United Kingdom, the Company’s financial condition and prospects could be materially and adversely affected

The Company intends to conduct its affairs so that it will not be treated as UK resident for taxation purposes, or as
having a permanent establishment or otherwise being engaged in a trade or business, in the UK. The Company intends
that it will not be subject to tax on a net income basis in any country. There can be no assurance, however, that the
net income of the Company will not become subject to income tax in one or more countries, including Guernsey and
the United Kingdom, as a result of unanticipated activities performed by the Company, adverse developments or
changes in law, contrary conclusions by the relevant tax authorities, changes in the Directors’ personal circumstances
or management errors, or other causes. The imposition of any such unanticipated net income taxes could materially
reduce the post-tax returns available for distributions on the Shares, and consequently may adversely affect the
Company’s business, financial condition, results of operations and/or its NAV.

Changes in taxation legislation, or the rate of taxation, may adversely affect the Company

Any change in the tax status of the Company, or in taxation legislation or practice in Guernsey, the United Kingdom
or elsewhere could affect the value of the investments held by the Company or the Company’s ability to achieve its
investment objectives or alter the post-tax returns to Shareholders. Statements in this Offering Memorandum
concerning the taxation of Shareholders and/or the Company are based upon current Guernsey and United Kingdom
law and published practice as at the date of this Offering Memorandum, which law and practice is, in principle, subject
to change (potentially with retrospective effect) that could adversely affect the ability of the Company to meet its
investment objective and which could adversely affect the taxation of Shareholders and/or the Company.

Potential investors are urged to consult their tax advisers with respect to their particular tax situations and the tax
effect of an investment in the Company.

Possible Financial Transaction Tax

On 14 February 2013, the European Commission issued proposals, including a draft Directive (the “Commission’s
Proposal”) for a financial transaction tax (“FTT”) to be adopted in certain participating EU member states (including
Belgium, Germany, Estonia, Greece, Spain, France, Italy, Austria, Portugal, Slovenia and Slovakia (the “Participating
Member States”), although Estonia has since stated that it will not participate). If the Commission’s Proposal was
adopted in its current form, the FTT would be a tax primarily on “financial institutions” in relation to “financial
transactions” (which would include the conclusion or modification of derivative contracts and the purchase and sale
of financial instruments).

Under the Commission’s Proposal, the FTT could apply in certain circumstances to persons both within and outside
of the Participating Member States. Generally, it would apply where at least one party is a financial institution, and
at least one party is established in a Participating Member State. A financial institution may be, or be deemed to be,
“established” in a Participating Member State in a broad range of circumstances, including (a) by transacting with a
person established in a Participating Member State or (b) where the financial instrument which is subject to the
financial transaction is issued in a Participating Member State.

The FTT proposal remains subject to negotiation between the Participating Member States. It may therefore be altered
prior to implementation, the timing of which remains unclear. Additional EU member states may decide to participate.

In addition to the FTT, certain countries (such as France and Italy) have unilaterally introduced or announced their
own financial transaction tax, and other countries may follow suit. There is therefore a risk that a financial transaction
tax may be incurred on certain transactions entered into by the Company. Any such financial transaction tax may
adversely affect the cost of investment or hedging strategies pursued by the Company as well as the value and liquidity
of certain assets within the Company, such as securities, derivatives and structured finance securities.

Different regulatory, tax or other treatment of the Company or the Shares in different jurisdictions, or changes to
such treatment in different jurisdictions, may adversely impact shareholders in certain jurisdictions

For regulatory, tax and other purposes, the Company and the Shares may be treated in different ways in different
jurisdictions. For instance, in certain jurisdictions and for certain purposes, the Shares may be treated as more akin to




                                                        - 45 -D
                                                       Exhibit
                                                     Page 54 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09              Page 55 of
                                        122


holding units in a collective investment scheme. Furthermore, in certain jurisdictions, the treatment of the Company
and/or the Shares may be uncertain or subject to change, or it may differ depending on the availability of certain
information or disclosure by the Company of that information. The Company may be subject, therefore, to financially
and logistically onerous requirements to disclose any or all of such information or to prepare or disclose such
information in a form or manner which satisfies the regulatory, tax or other authorities in certain jurisdictions. The
Company may elect not to disclose such information or prepare such information in a form which satisfies such
authorities. Therefore Shareholders in such jurisdictions may be unable to satisfy the regulatory requirements to which
they are subject.

The Company is not, and does not intend to become, registered in the United States as an investment company
under the U.S. Investment Company Act and related rules

The Company has not, does not intend to, and may be unable to, become registered in the United States as an
investment company under the U.S. Investment Company Act. The U.S. Investment Company Act provides certain
protections to U.S. investors and imposes certain restrictions on companies that are registered as investment
companies. As the Company is not so registered, and does not intend to so register, none of these protections or
restrictions is or will be applicable to the Company. In addition, to avoid being required to register as an investment
company under the U.S. Investment Company Act and to avoid violating the U.S. Investment Company Act, the
Company has implemented restrictions on the purchase of the Shares by persons who are located in the United States
or are U.S. Persons (or are acting for the account or benefit of any U.S. Person). For more information, prospective
investors should refer to the section of this Offering Memorandum entitled “Purchase and Transfer Restrictions” in
in “Placing Arrangements”.

Certain payments to the Company will in the future be subject to 30 per cent withholding tax unless the Company
agrees to certain reporting and withholding requirements and certain Shareholders will be required to provide the
Company with required information so that the Company may comply with its obligations under FATCA

Under Sections 1471 through 1474 of the U.S. Internal Revenue Code (commonly referred to as “FATCA”), Financial
Institutions are required to use enhanced due diligence procedures to identify U.S. persons who have invested in either
non-U.S. financial accounts or non-U.S. entities. Pursuant to FATCA, certain payments of (or attributable to) U.S.-
source income, and the proceeds of sales of property that give rise to U.S.-source payments, will be subject to 30 per
cent withholding tax with effect from 1 July 2014 unless the Company agrees to certain reporting and withholding
requirements.

The United States and Guernsey have entered into an Intergovernmental Agreement (“US IGA”) to implement
FATCA. Under the terms of the US IGA, the Company may be obliged to comply with the provisions of FATCA as
enacted by the Guernsey legislation implementing the US IGA (the “Guernsey IGA Legislation”), rather than directly
complying with the U.S. Treasury Regulations implementing FATCA. Under the terms of the US IGA, Guernsey
resident entities that comply with the requirements of the Guernsey IGA Legislation will be treated as compliant with
FATCA and, as a result, will not be subject to withholding tax under FATCA (“FATCA Withholding”) on payments
they receive and will not be required to withhold under FATCA on payments they make.

The Company expects that it will be considered to be a Guernsey resident financial institution and therefore will be
required to comply with the requirements of the Guernsey IGA Legislation.

Under the Guernsey IGA Legislation, the Company will be required to register with the United States Internal Revenue
Service (“IRS”) and report to the Guernsey President of the Policy & Resources Committee certain holdings by and
payments made to certain U.S. investors in the Company, as well as to non-U.S. financial institutions that do not
comply with the terms of the Guernsey IGA Legislation. Under the terms of the US IGA, such information will be
onward reported by the Guernsey President of the Policy & Resources Committee to the United States under the
general information exchange provisions of the United States-Guernsey Agreement for the Exchange of Information
Relating to Taxes.

Further, even if the Company is not characterised under FATCA as a Financial Institution, it nevertheless may become
subject to such 30 per cent withholding tax on certain U.S.-source payments to it unless it either provides information
to withholding agents with respect to its U.S. Controlling Persons or certifies that it has no such U.S. Controlling
Persons.



                                                       - 46 -D
                                                      Exhibit
                                                    Page 55 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                           Entered 12/05/18 23:51:09                 Page 56 of
                                        122


As a result, Shareholders may be required to provide any information that the Company determines necessary in order
to allow the Company to satisfy its obligations under FATCA.

Additional intergovernmental agreements similar to the US IGA have been entered into or are under discussion by
other jurisdictions with the United States. Different rules than those described above may apply depending on whether
a payee is resident in a jurisdiction that has entered into an intergovernmental agreement to implement FATCA.

In addition to the US IGA, Guernsey and the United Kingdom have entered into an inter-governmental agreement
(“UK IGA”) for the implementation of information exchange arrangements, based on FATCA, whereby relevant
financial information held in Guernsey in respect of a person or entity who is resident in the UK for tax purposes will
be reported to the Guernsey President of the Policy & Resources Committee for onward reporting to the UK’s HM
Revenue and Customs. Under the UK IGA, the Company may be required to provide information to the Guernsey
authorities about investors and their interests in the Company in order to fully discharge its reporting obligations and,
in the event of any failure or inability to comply with the proposed arrangements, may suffer a financial penalty or
other sanction under Guernsey law.

The scope and application of FATCA Withholding and information reporting pursuant to the terms of FATCA and
the IGAs are subject to review by the United States, the United Kingdom, Guernsey and other IGA governments, and
the rules may change. Although the UK IGA and US IGA have been ratified by Guernsey’s parliament, guidance
published to date has been in draft format only and therefore, while the Company intends to comply with applicable
law, it cannot be predicted at this time what the full impact on the Company and the Company’s reporting
responsibilities pursuant to the UK IGA and US IGA will be. Shareholders should consult with their own tax advisors
regarding the application of FATCA to their particular circumstances.

OECD’s Base Erosion Profit Shifting (“BEPS”) Action Points

In 2013, the OECD published its report on Addressing Base Erosion and Profit Shifting (“BEPS”) and its Action Plan
on BEPS. The aim of the report and Action Plan was to address and reduce aggressive international tax planning.
BEPS remains an ongoing project. On 5 October 2015, the OECD published its final reports, analyses and sets of
recommendations (deliverables) with a view to implementing internationally agreed and binding rules which could
result in material changes to relevant tax legislation of participating OECD countries. The final package of
deliverables was subsequently approved by the G20 Finance Ministers on 8 October 2015. On 24 November 2016,
the OECD announced that more than 100 jurisdictions concluded negotiations on a multilateral instrument that will
amend their respective tax treaties (more than 2,000 tax treaties worldwide) in order to implement the tax treaty-related
BEPS recommendations, although the effective date of such multilateral instrument remains uncertain. A first high
level signing ceremony took place on 7 June 2017 where 68 countries signed the multilateral instrument. It is currently
anticipated that the multilateral instrument will enter into force after five countries have ratified it. The multilateral
instrument will then enter into effect for a specific tax treaty after all parties to that treaty have ratified the multilateral
instrument. The final actions to be implemented in the tax legislation of the countries in which the Company will have
investments, in the countries where the Company is domiciled or resident, or changes in tax treaties negotiated by
these countries, could adversely affect the returns from the Company to its investors.




                                                           - 47 -D
                                                          Exhibit
                                                        Page 56 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 57 of
                                        122


                 COMPANY, ITS INVESTMENT OBJECTIVE, POLICY AND STRATEGY

COMPANY

Highland CLO Funding, Ltd. (formerly known as Acis Loan Funding, Ltd.) (the “Company”) was incorporated on
30 March 2015 and registered under the laws of Guernsey (registration number 60120) pursuant to the Companies
Law. The Company changed its name on October 27, 2017. The Company is an investment company established to
provide its investors with exposure to CLO Notes on both a direct basis and indirect basis and senior secured loans on
an indirect basis, through the use of the investments described in its investment policy, including through the
Management Companies.

The Company is seeking to raise U.S. $153 million through the Placing to invest in accordance with its investment
objective and policy. Applications to an appropriate securities exchange may be made when deemed appropriate by
the Company.

Investment in the Company is only suitable for institutional, professional and high net worth investors, private client
fund managers and brokers and other investors who understand the risks involved in investing in the Company and/or
who have received advice from their fund manager or broker regarding investment in the Company.

INVESTMENT OBJECTIVE

The Company’s investment objective is to provide Shareholders with stable and growing income returns, and to grow
the capital value of the investment portfolio through opportunistic exposure to CLO Notes, investments in new issue
CLOs sponsored by Highland and Acis CLO 7 through its interests in the Management Companies and CLO Income
Notes, respectively, and senior secured loans primarily for the purpose of enabling Highland CLO Management to
qualify as an “originator” for purposes of the EU Retention Requirements, on both a direct basis and indirect basis,
through the use of the investments described in its investment policy and through use of leverage, any Revolving
Credit Facility, Warehouse Loan Facilities, total return swaps or repurchase agreements, in addition to secured loan
facilities. With respect to the Company’s investments, except with respect to Designated CLO Resets or Designated
CLO Refinancings, if applicable, it is expected that the Portfolio Manager intends to seek monetization of such
investments in the ordinary course in its discretion; provided that at the end of the Term, the Portfolio Manager, in its
reasonable discretion may postpone dissolution of the Company for up to 180 days to facilitate the orderly liquidation
of the investments.

Highland HCF Advisor, in its capacity as the Portfolio Manager under the Portfolio Management Agreement, will
manage the Company’s investments. In addition, the Portfolio Manager, Highland, Highland CLO Management, or
another affiliate of Highland, in the capacity of the CLO Manager, may also manage Highland CLOs and the Portfolio
Manager Highland, Acis, Acis CLO Management, or another affiliate of Acis, in the capacity of the CLO Manager,
may also manage Managed CLOs, in each case, pursuant to CLO Management Agreements to be entered into from
time to time.

INVESTMENT POLICY

Overview

The Company’s investment policy is to focus on synergistic investments in the following areas.

Loan Investments

The Company will invest on an indirect basis in a diverse portfolio of predominantly floating rate senior secured loans
(or on a direct basis for the primary purpose of enabling Highland CLO Management to qualify as an “originator” for
purposes of the EU Retention Requirements), all of which will have at least one rating, which may be public or private,
from Moody’s, S&P or Fitch. Initially, the Company’s loan investments will be focused in the U.S., but depending
on market conditions the Company may also invest in similar types of loans in Europe. Accordingly, there is no limit
on the maximum U.S. or European exposure. Investments in U.S. or European loans may be made through a U.S. or
European originator subsidiary of the Company. The Company intends to invest directly only in those senior secured
loans to obligors with total potential indebtedness under all applicable loan agreements, indentures and other




                                                        - 48 -D
                                                       Exhibit
                                                     Page 57 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 58 of
                                        122


underlying instruments at least $250,000,000 that would generally satisfy the eligibility criteria for Highland CLOs
and set forth in “Summary—Investment Policy—Loan Investments”.

Financing of Loan Portfolios / Securitization

It is intended that the Company will periodically seek to sell or securitise all or a portion of its loan portfolio, held
directly or indirectly, into new Highland CLOs where Highland CLO Management acts as CLO Manager. In doing
so, Highland CLO Management may seek to adopt the “originator” model to address the Origination Requirements
(as defined below) applicable to such Highland CLOs to the extent such Highland CLOs sought to comply with EU
Retention Requirements. As a result, Highland CLO Management, will be required to commit to: (a) establishing the
relevant CLO and (b) selling certain loan investments to the relevant CLO which it has purchased for its own account
initially. In addition, under current guidance, prior to closing date of the relevant CLO, Highland CLO Management
expects to sell investments to the relevant CLO to satisfy the Origination Requirements.

CLO Notes

The Company will from time to time invest directly or indirectly (through affiliates and subsidiaries, including the
Management Companies, as more fully described below) in CLO Notes issued by Managed CLOs or CLOs managed
by other asset managers as set forth in “Summary—Investment Policy—CLO Notes”.

The Company is currently invested in CLO Income Notes issued by Managed CLOs managed by Highland, Acis and
Acis CLO Management. Following the Placing, the Company will invest indirectly through the Management
Companies in CLO Notes.

Act as Risk Retention Provider

The Company may also invest in, provide loans to, or purchase performance-linked notes from asset management
subsidiaries, affiliated with the Company, the Portfolio Manager, Highland or Acis and which may act as the asset
manager of certain U.S. or European CLOs in order to satisfy certain U.S. Risk Retention Rules or EU Retention
Requirements.

Allocation of Investment Opportunities

Highland CLO Management will serve as CLO Manager to each newly-issued Highland CLO during the Investment
Period.

During the Investment Period, the Company shall receive priority allocations with respect to all CLO Income Note
investment opportunities with respect to new issue Highland CLOs, over the account of the Portfolio Manager, its
affiliates and Other Accounts as set forth in “Summary—Investment Policy—Allocation of Investment Opportunities”.

INVESTMENT RESTRICTIONS

The Company will, at all times, invest and manage its assets in a way which is consistent with its object of spreading
investment risk and in accordance with the investment policy set out in “—Investment Policy”.

In the event of any breach of the Company’s investment policy or of the investment restrictions applicable to the
Company, Shareholders will be informed of the actions to be taken by the Company (at the time of such a breach) by
an announcement issued by the Administrator.

During the Investment Period, the Company may invest up to $250,000,000 in CLO Income Notes for new Highland
CLOs as follows: (a) up to $150,000,000 in the aggregate from new capital contributions; and (b) up to $100,000,000
in the aggregate from proceeds received from existing seed portfolio investments and investments in new Highland
CLOs, net of dividends paid, and amortization and interest payments on Company borrowings from committed credit
facilities.

The Company may not, without the consent of the Advisory Board, invest in any CLO Notes or CLO Income Notes
of new Highland CLOs that are not Qualifying CLOs as set forth in “Summary—Investment Restrictions”; provided
that, if the Portfolio Manager has satisfied the RP Condition, the consent of the Advisory Board to invest in any



                                                        - 49 -D
                                                       Exhibit
                                                     Page 58 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 59 of
                                        122


Highland CLO that meets clause (a) of the definition of Qualifying CLOs only shall not be unreasonably withheld,
conditioned or delayed.

During the Investment Period, the Company shall be permitted to invest in “resets” with respect to the Designated
CLO Resets and refinancings with respect to the Designated CLO Refinancings, each as set forth in “Summary—
Investment Restrictions”.

The Company shall not invest in the CLO Income Notes of a new-issue Highland CLO unless it is the 100% owner
of the CLO Income Notes not forming part of the Retention Interest acquired by Highland CLO Management.

BORROWING

Subject to the limitations set forth in “Summary-Borrowing”, it is expected that the Company will have access to one
or more committed credit facilities. Such facilities may take the form of any Revolving Credit Facility, Warehouse
Loan Facilities, total return swaps or repurchase agreements, in addition to secured loan facilities. It is expected that
the Company will use advances under such facilities, together with the proceeds of the Shares, to purchase future
senior secured loans (acquired for the primary purpose of enabling Highland CLO Management to qualify as an
“originator” for purposes of the EU Retention Requirements) and other assets. In addition to such facilities, the
Company will be permitted to borrow money for day to day administration and cash management purposes.

CHANGES TO INVESTMENT OBJECTIVE AND POLICY

Any material change to the investment objective and policy of the Company would be made only with the approval
of Shareholders.

INVESTMENT STRATEGY

Whether the senior secured loans or other assets are held directly by the Company (with respect to senior secured
loans for the purpose of enabling Highland CLO Management to qualify as an “originator” for purposes of the EU
Retention Requirements) or indirectly via CLO Notes or its investment in the applicable Management Company it is
the Company’s intention that, in any case, the portfolios will be actively managed (by the Portfolio Manager, Highland,
Acis, the applicable Management Company, an asset manager subsidiary or the applicable CLO Manager, as the case
may be) to minimise default risk and potential loss through comprehensive credit analysis performed by the Portfolio
Manager, Highland, Acis, the applicable Management Company or the applicable CLO Manager (as applicable).

Whilst the intention is to pursue an active, non-benchmark total return strategy, Highland HCF Advisor as the
Company’s Portfolio Manager will be cognisant of the positioning of the loan portfolios against relevant indices.
Accordingly, Highland HCF Advisor will track the returns and volatility of such indices, while seeking to outperform
them on a consistent basis. In-depth, fundamental credit research dictates name selection and sector over-
weights/under-weights relative to the benchmark, backstopped by constant portfolio monitoring and risk oversight.
The Portfolio Manager will typically look to diversify the Company’s portfolios to avoid the risk that any one obligor
or industry will adversely impact overall returns. The investment strategy also places an emphasis on loan portfolio
liquidity to ensure that if the Company’s credit outlook changes, it is free to respond quickly and effectively to reduce
or mitigate risk in its portfolio. The Portfolio Manager believes this investment strategy will be successful in the
future as a result of its emphasis on risk management, capital preservation and fundamental credit research. The
Portfolio Manager believes the best way to control and mitigate risk is by remaining disciplined in market cycles, by
making careful credit decisions and maintaining adequate diversification.

Leverage and Expected Returns

It is anticipated that any borrowing for the purpose of investing directly in senior secured loans (acquired for the
primary purpose of enabling Highland CLO Management to qualify as an “originator” for purposes of the EU
Retention Requirements) will be in the form of a term Warehouse Loan Facility, however the Company has entered
into the NexBank Credit Facility and may enter into any Revolving Credit Facility, Warehouse Loan Facilities, total
return swaps, repurchase agreements or other facilities to facilitate the acquisition or financing of loans. Loans
purchased using such borrowings will typically be held for no more than 12 months before being sold to a Highland




                                                        - 50 -D
                                                       Exhibit
                                                     Page 59 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 60 of
                                        122


CLO. Except in relation to the CLO Retention Notes it holds, the Company may enter into hedging and derivatives
transactions pursuant to its investment activities, for the purposes of efficient portfolio management.

The Company does not currently grant any guarantee under any leveraging arrangement. The grant of any such
guarantee would be disclosed to investors in accordance with the AIFMD Rules.

Any proposed changes to the Company’s investment objective and policy will be subject to the process described in
the section titled “Changes to Investment Objective and Policy” above in this section of the Offering Memorandum.

Collateral and Asset Re-use Arrangements

Any collateral and asset re-use arrangements of the Company will vary according to the brokers and/or trading
counterparties which it may use (each a “Trading Counterparty”).

The Company may be required to deliver collateral from time to time to its Trading Counterparties, under the terms
of the relevant trading agreements, by posting initial margin and/or variation margin and on a mark-to-market basis.
The Company may also deposit collateral as security with a Trading Counterparty. The treatment of such collateral
varies according to the type of transaction and where it is traded. Under such arrangements, the cash, securities and
other assets deposited as collateral will generally become the absolute property of the Trading Counterparty, the
Trading Counterparty will have the right to use such collateral.

Where collateral is reused by a Trading Counterparty, the Company will have an unsecured right to the return of
equivalent assets and such collateral will be at risk in the event of the insolvency of a Trading Counterparty.

Any changes to the right of re-use of collateral will be disclosed to investors in accordance with the AIFMD Rules.

Current Investments of the Company

In order to facilitate a timely investment of the proceeds of the Placing and to take advantage of existing opportunities,
the Company is currently invested in CLO Income Notes issued by Managed CLOs managed by the Portfolio
Manager, Highland, Acis and Acis CLO Management. The details of such CLOs are set out in “The Current CLO
Portfolio”.

Following the Placing, the Company will acquire further assets and fund origination by Highland CLO Management
of new Highland CLOs and it is expected that the Net Placing Proceeds will be substantially invested in CLO Notes
upon closing. The Company may also, from time to time: (i) hold assets within its portfolio to maturity; (ii) sell assets
within its portfolio to the market; or (iii) sell assets within its portfolio to another CLO which is not Managed CLO.

TARGET RETURN AND DIVIDEND POLICY

Target Total Return

Whilst not forming part of the investment objective or policy of the Company, on the basis of current market conditions
as at the date of this Offering Memorandum, the Company is targeting an annualised mid-teen total return over the
medium-term, once the Net Placing Proceeds are substantially invested (through the Company) in CLO Notes (the
“Target Total Return”). The Company intends to seek to deliver this return through a combination of dividend
payments and capital appreciation.

Target Dividend Yield and Policy

Whilst not forming part of the investment objective or policy of the Company, dividends will be payable in respect of
each calendar quarter, payable in the month following the end of such quarter.

During the Investment Period, on each Quarterly Dividend Date, beginning May 15, 2018, the Company will target
the Target Dividend. During the Investment Period, excess cash or interest from the portfolio will be reinvested by
the Company with the objective of growing the NAV.




                                                        - 51 -D
                                                       Exhibit
                                                     Page 60 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09              Page 61 of
                                        122


Following the Investment Period, excess cash, interest and proceeds from the realization of portfolio investments after
satisfaction of all expenses, debts, liabilities and obligations of the Company will be distributed by the Company to
the Shareholders as a dividend on the Quarterly Dividend Date in accordance with the Distribution Priority as set forth
in “Summary-Dividend Policy”.

To the extent the Company does not have available funds on hand to meet the Target Dividend with respect to any
Quarterly Payment Date, the Board of Directors may suspend dividends if, in consultation with the Portfolio Manager,
it determines that a sale of assets to produce proceeds to meet the Target Dividend would not be in the best interests
of the Company and/or would not produce a sale price reflective of the value of the assets.

The Board may deduct from any dividend payable to any Shareholder on or in respect of a Share all sums of money
(if any) presently payable by him to the Company on account of calls with respect to existing Shares, or calls of
commitments to purchase Shares pursuant to the subscription and transfer agreement or otherwise.

The actual dividend generated by the Company in pursuing its investment objective will, however, depend on a wide
range of factors including, but not limited to, general economic and market conditions, fluctuations in currency
exchange rates, prevailing interest rates and credit spreads, the terms of the investments made by the Company and
the risks highlighted in the “Risk Factors” section of this Offering Memorandum. Dividend payments may be
suspended by Board of Directors in its absolute discretion, including, without limitation, in the event of adverse, or
perceived adverse, market conditions.

The Target Total Return and the Target Dividend should not be taken as an indication of the Company’s expected
future performance or results. The Target Total Return and the Target Dividend are targets only and there is no
guarantee that they can or will be achieved and should not be seen as an indication of the Company’s expected or
actual return. Target returns are hypothetical and are neither guarantees nor predictions or projections of future
performance. Actual events and conditions may differ materially from the assumptions used to establish the Target
Total Return and Target Dividend. Accordingly, investors should not place any reliance on the Target Total Return
or the Target Dividend in deciding whether to invest in Shares.

Furthermore, the future performance of the Company may be materially adversely affected by the risks discussed in
the section of this Offering Memorandum entitled “Risk Factors”.

FURTHER ISSUES OF SHARES

The Directors will have authority to allot further Shares in the share capital of the Company following the Placing
subject to the subscription and transfer agreement. Further issues of Shares beyond the issuances contemplated in the
subscription and transfer agreement would only be made subject to consent of the Advisory Board, as described in
“Summary—Advisory Board” if the Directors determine such issues to be necessary to protect the Company, consistent
with the Board’s duties to the Company, and in the best interests of Shareholders and the Company as a whole.
Relevant factors in making such determination include net asset performance, share price rating and perceived investor
demand. In the case of further issues of Shares (or sales of Shares from treasury), except as permitted by the
Shareholders, such Shares will only be issued at prices which are not less than the then prevailing Net Asset Value
per Share (as estimated by the Directors).

There are no provisions of Guernsey law which confer rights of pre-emption in respect of the allotment of Shares.
The Articles, however, contain pre-emption rights in relation to allotments of Shares for cash.




                                                       - 52 -D
                                                      Exhibit
                                                    Page 61 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 62 of
                                        122


VALUATION

Net Asset Value

As of September 30, 2017, the unaudited net asset value per share of the Net Asset Value was US $157,081,118.91.
A special dividend in the aggregate amount of US $9,000,000 was paid on October 10, 2017, and a buyback of Shares
from Acis Capital Management, L.P. was made on October 24, 2017, for an aggregate purchase price of $991,180.13.

Publication of Net Asset Value

The Company intends to publish the Net Asset Value per Share as calculated in accordance with the process described
below, on a quarterly basis (within 15 Business Days following the relevant month-end). Notice will be provided
either by a website to be created or investors may elect to be contacted by the Administrator by e-mail. The Net Asset
Value will be calculated by the Administrator on the basis of the valuation policy established by the Directors from
time to time. The Company’s initial valuation policy is described below.

Valuation of the portfolio

It is intended that, in accordance with its investment objective and policy set out above, the Company will invest in:
(a) senior secured loans and other debt securities on both a direct basis (for the primary purpose of enabling Highland
CLO Management to qualify as an “originator” for purposes of the EU Retention Requirements) and indirect basis,
including through the use of leverage via repurchase facilities and Warehouse Loan Facilities, and for the purpose of
enabling Highland CLO Management to qualify as an “originator” for purposes of the EU Retention Requirements;
(b) CLO Notes, and any other assets held by management subsidiaries; and (c) interests in the Management
Companies, and will value such instruments in accordance with the valuation policy established by the Portfolio
Manager from time to time.

The Company (meaning for the purposes of the valuation of assets described herein, the Company itself, the Portfolio
Manager or the Administrator under the ultimate supervision of the Board) will generally compute the value of the
instruments and other assets of the Company as of the close of business on the last day of each fiscal period and on
any other date selected by the Board in its sole discretion. In addition, the Company must compute the value of the
instruments that are being distributed in-kind as of their date of distribution in accordance with the Company’s
Memorandum and Articles of Association. In determining the value of the assets of the Company, no value is placed
on the goodwill or name of the Company, or the office records, files, statistical data or any similar intangible assets
of the Company not normally reflected in the Company’s accounting records, but there must be taken into
consideration any related items of income earned but not received, expenses incurred but not yet paid, liabilities fixed
or contingent, prepaid expenses to the extent not otherwise reflected in the books of account, and the value of options
or commitments to purchase or sell instruments pursuant to agreements entered into on or prior to such valuation date.

A copy of the Company’s valuation policy is available upon request.

The value of each instrument and other asset of the Company and the net worth of the Company as a whole determined
pursuant the Company’s Memorandum and Articles of Association are conclusive and binding on all of the members
of the Company and all persons claiming through or under them.

Suspension of the calculation of Net Asset Value

The Directors may at any time, but are not obliged to, temporarily suspend the calculation of the NAV and NAV per
Share during any period if it determines that such a suspension is warranted by extraordinary circumstances, including:
(i) during any period when any market on which the Company’s investments are quoted, traded or dealt in is closed,
other than for ordinary holidays and weekends, or during periods in which dealings are restricted or suspended; (ii)
during the existence of any state of affairs, including as a result of political, economic, military or monetary events or
any circumstances outside the control, as a result of which, in the reasonable opinion of the Portfolio Manager, the
determination of the value of the assets of the Company, would not be reasonably practicable or would be seriously
prejudicial to the shareholders; (iii) during any breakdown in the means of communication normally employed in
determining the price or value of the Company’s assets or liabilities, or of current prices in any market as aforesaid,
or when for any other reason the prices or values of any assets or liabilities of the Company cannot reasonably be




                                                        - 53 -D
                                                       Exhibit
                                                     Page 62 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 63 of
                                        122


accurately ascertained within a reasonable time frame; (iv) during any period when the transfer of funds involved in
the realization or acquisition of any investments cannot, in the reasonable opinion of the Portfolio Manager, be effected
at normal rates of exchange; or (v) automatically upon liquidation of the Company.

Shareholders will be informed by e-mail from the Administrator in the event that the calculation of the NAV per Share
is suspended as described above.

REPORTS AND ACCOUNTS

The accounting period of the Company ends on 31 December, in each year, and the audited annual accounts will be
provided to Shareholders within four months of the year end to which they relate. The Company shall report its results
of operations and financial position in U.S. Dollars. The Company’s first accounts were prepared for the period ending
31 December 2015.

The audited annual accounts will also be available at the registered office of the Administrator and the Company.

The financial statements of the Company will be prepared in accordance with GAAP, and the annual accounts will be
audited. The Company’s financial statements, which will be the responsibility of its Board, will consist of a statement
of comprehensive income, statement of financial position, statement of cash flows, statement of changes in equity,
related notes and any additional information that the Board deems appropriate or that is required by applicable law.

It is expected that the CLOs and any Warehouse Loan Facilities established will not be consolidated in the Company’s
GAAP financial statements, although such assessment will depend on the facts and circumstances.

Any disclosures required to be made to Shareholders pursuant to the AIFMD will be contained either in the Company’s
periodic reports or communicated to Shareholders in written form.




                                                        - 54 -D
                                                       Exhibit
                                                     Page 63 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                    Entered 12/05/18 23:51:09              Page 64 of
                                        122


                                      THE CURRENT CLO PORTFOLIO

The Company is currently invested in CLO Income Notes in the following Managed CLOs in the following amounts
(the “Current CLO Portfolio”):

                          CLOs:                Aggregate Outstanding Amount (U.S.$)

                          ACIS CLO 2013-1 Ltd.                           $18,558,000.00
                          ACIS CLO 2014-3 Ltd.                           $39,750,000.00
                          ACIS CLO 2014-4 Ltd.                           $50,750,000.00
                          ACIS CLO 2014-5 Ltd.                           $53,000,000.00
                          ACIS CLO 2015-6, Ltd.                          $51,850,000.00
                          Acis CLO 2017-7, Ltd.                          $17,850,000.00
                          Rockwall CDO, Ltd.                             $14,000,000.00
                          Brentwood CLO, Ltd.                            $12,000,000.00
                          Grayson CLO, Ltd.                               $5,900,000.00
                          Liberty CLO, Ltd.                              $17,000,000.00
                          HP CDO, Ltd.                                    $1,621,542.70
                          Greenbriar CLO, Ltd.                           $18,000,000.00
                          Gleneagles CLO, Ltd.                            $1,250,000.00


Valuation of the Current Portfolio

Information regarding the Current Portfolio and its valuation as of 30 September 2017 has been made available to all
Placees free of charge.

Information on the historic performance of the Company is available upon request from the Portfolio Manager. Such
information will be updated periodically in accordance with the AIFMD Rules.




                                                      - 55 -D
                                                     Exhibit
                                                   Page 64 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 65 of
                                        122


                                            MARKET OPPORTUNITY

INVESTMENT OPPORTUNITY

The Company intends to invest in CLO Notes of CLOs which are compliant with the U.S. Risk Retention Rules and
which may be compliant with the EU Retention Requirements (as defined above) and in senior secured loans (for the
primary purpose of enabling Highland CLO Management to qualify as an “originator” for purposes of the EU
Retention Requirements). In pursuance of this intention, the Company will invest in each of the Management
Companies which will, pursuant to the EU Retention Requirements, need to, amongst other things: (a) on the closing
date of a CLO it establishes, commit to purchase “material net economic interest” equal to at least five per cent of the
maximum portfolio principal amount of the assets in the CLO and (b) undertake that, for so long as any securities of
the CLO remain outstanding (including any CLO Retention Notes), it will retain its interest in the CLO and will not
(except to the extent permitted by the EU Retention Requirements) sell, hedge or otherwise mitigate its credit risk
under or associated with such CLO. This five per cent material net economic interest in the CLO can, amongst other
methods, be retained through the holding of a vertical strip of all issued tranches (AAA-rated notes to equity) or a
retention holding in the first loss tranche or a combination thereof. The EU Retention Requirements prohibit many
significant European investors from investing in any securitisation which does not comply with them.

In addition, with the intention of achieving classification as an “originator” (as defined in the CRR) and complying
with the CRR Retention Requirements with respect to Highland CLOs, Highland CLO Management will be required
to meet the Origination Requirements.

Highland CLO Management may seek to adopt the “originator” model to address the EU Retention Requirements for
its CLOs and intends to be treated as a “majority-owned affiliated” of Highland in order to comply with the U.S. Risk
Retention Rules.

In addition to its current holdings, the Company may buy floating rate senior secured loans from the primary and
secondary market before selling the assets to one or more CLOs which it establishes and for which Highland CLO
Management will act as a retention provider, thereby offering investors wholesale access to senior secured loans
acquired by the Company and retained CLO Income Notes.

The Portfolio Manager will be responsible for selecting and monitoring the performance of the investments. The
Company’s purchase and sale decisions (with certain exceptions) will be taken by Highland HCF Advisors as Portfolio
Manager pursuant to the Portfolio Management Agreement. Further details on the investment process are set out in
the section of this Offering Memorandum entitled “Investment Process”.




                                                        - 56 -D
                                                       Exhibit
                                                     Page 65 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09              Page 66 of
                                        122


                                            INVESTMENT PROCESS

Highland HCF Advisor as Portfolio Manager and CLO Manager

The Company has entered into a Portfolio Management Agreement with Highland HCF Advisor as the Portfolio
Manager. Pursuant to the Portfolio Management Agreement, Highland HCF Advisor will, at its discretion, select the
portfolio of investments and instruct the Custodian with respect to any acquisition, disposition or sale of investments
and provide certain support services to the Company. The performance of the Company’s portfolio will depend
heavily on the skills of Highland HCF Advisor in analyzing, selecting and managing the investments. The Portfolio
Manager has entered into Services Agreements with Highland Capital Management, L.P. under which the Portfolio
Manager has agreed to make its investment research and recommendations and back-office support services available
to Highland HCF Advisor. Further details are set out in the section of this offering memorandum entitled “Investment
Process” and “Additional Information on the Company”.

Based in Dallas, Texas, Highland is an SEC Registered Investment Adviser founded in 1993 that specializes in senior
secured bank loans, high yield bonds, structured products and equities. Highland issued its first CLO in 1996, and
Highland and its affiliates have since issued and managed over U.S. $28 billion of CLOs and CDOs consisting of 40
separate vehicles. As of August 31, 2017, Highland and its affiliates, managed or serviced approximately U.S. $13.4
billion in senior secured bank loans, high yield bonds, structured products and other assets for banks, insurance
companies, pension plans, foundations and high net worth individuals.

The Portfolio Manager, Highland, Acis and/or the Management Companies, may act as CLO Manager(s) in relation
to the Managed CLOs pursuant to CLO Management Agreements. The Portfolio Manager, Highland, Acis and/or the
applicable Management Company as CLO Manager is responsible for purchasing and selling of collateral obligations
and performing certain other advisory and administrative tasks for and on behalf of the Managed CLOs in each case
subject to the provisions of the applicable CLO Management Agreement and any applicable provisions of the
indenture.

Highland HCF Advisor is a relying adviser of Highland. Highland is an SEC Registered Investment Adviser and
currently manages CLOs and other managed accounts and investment funds. Highland CLO Management is a relying
adviser of Highland and will manage Highland CLOs. Highland CLO Management has the HCLOM Services
Agreements in place with Highland, pursuant to which Highland provides credit research and operational support to
Highland CLO Management, including services in connection with determining the composition, nature and timing
of changes to the Highland CLO Management portfolio, the due diligence of actual or potential investments, the
execution of investment transactions approved by Highland CLO Management, and certain loan services and
administrative services.

Acis is an SEC Registered Investment Adviser and currently manages CLOs and other managed accounts and
investment funds. Acis CLO Management is a relying adviser of Acis and currently manages ACIS CLO 2017-7.
Acis is an affiliate of Highland and is 100% owned by Highland senior management, and was established by James
Dondero and Mark Okada to focus on managing traditional CLOs that invest in liquid, broadly syndicated bank loans
and secondary CLO investments. Acis has the ACM Services Agreements in place with Highland, pursuant to which
Highland provides investment research and recommendations and operational support to Acis, including services in
connection with the Portfolio Manager’s recommendations with respect to the composition, nature and timing of
changes to the Company’s portfolio, the due diligence of actual or potential investments, the execution of investment
transactions, and certain loan services and administrative services. Acis CLO Management has the ACLOM Services
Agreements in place with Acis, pursuant to which Acis provides credit research and operational support to Acis CLO
Management, including services in connection with determining the composition, nature and timing of changes to the
ACIS CLO Management portfolio, the due diligence of actual or potential investments, the execution of investment
transactions approved by ACIS CLO Management, and certain loan services and administrative services. All final
credit decisions are made by the Highland individuals referenced below.

Investment Philosophy

Highland’s investment philosophy centers on being investors first. The firm has 25 years of experience investing in
alternative strategies through multiple cycles. Highland is a recognized pioneer in bank loan asset management and




                                                       - 57 -D
                                                      Exhibit
                                                    Page 66 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 67 of
                                        122


CLO issuance. The firm invests a meaningful amount of capital in the portfolios they manage, with market value in
excess of $250 million invested alongside our clients, as of September 30, 2017.

Highland’s investment philosophy is rooted in a value-driven approach that combines rigorous bottom-up credit
underwriting with top-down risk analysis to optimize risk-adjusted performance of portfolios. The firm integrates risk
management throughout its investment process and maintains a culture of a high level of compliance. Highland focuses
on attractive risk/return arbitrage opportunities where the firm can add value. Highland seeks to generate alpha by
implementing checks and balances that allow the firm to identify risks, mitigate volatility, and quickly ascertain and
sell losers.

While participating in the larger, liquid bank loan asset class, Highland continues to capture market inefficiencies in
this over the counter (OTC) market through mispricings that it identifies via robust fundamental analysis, proactive
diligence and monitoring, and nimble trading capabilities. Given the scale of the firm’s investment resources, Highland
is able to follow and manage investment portfolio names more closely. Highland credit research analysts manage 20-
30 credits per analyst versus most peers, who manage 40-50 credits per analyst. In addition, the firm’s dedicated
trading desk and active dialogue with the Street enable Highland to identify technical dislocations and opportunities.
The firm’s high conviction investment philosophy and active portfolio management style versus peers have been key
drivers of creating alpha for clients over time.

Investment Monitoring and Risk Management

Risk management is integrated into all levels of the investment process, from research, to portfolio construction and
management, to ongoing monitoring. Highland conducts extensive position and portfolio monitoring activities on a
daily basis. Portfolio risk is reviewed using internally generated daily, weekly, and monthly reports which measure
transaction compliance including investor-mandated metrics such as portfolio concentrations or required test scores,
as well as compliance with evolving internal positioning targets. Individual position risk is monitored in a number of
ways, including Highland’s extensive proprietary intranet system (Highland Online Management Engine or
“HOME”), which pulls together data from their various data providers (Wall Street Office, LPC, Moody’s, S&P,
MarkIt, S&P LCD, CSFB Index) to provide a comprehensive portfolio/risk management system. The system allows
the CLO team to monitor metrics at any level of aggregation (instrument, issuer, portfolio, fund and across the
platform). Additionally, the system is designed to be scalable and with flexibility to enable future data inputs and
reporting requirements.

For both Managed CLOs and for the underlying loans, the HOME intranet system allows Highland to monitor
portfolios on a real-time, ongoing basis by receiving alerts showing positions with the largest daily/weekly/monthly
mark change, as well as alerts on downgrades/upgrades, and when their credit analyst has changed his opinion on a
broadly syndicated loan.

Allocation Policy

Highland and its affiliates may, from time to time, be presented with investment opportunities that fall within the
investment objectives of the Company and the Managed CLOs and other clients, funds or other investment accounts
managed by Highland or its affiliates, and in such circumstances, subject to the Company’s priority allocation with
respect to CLO Income Notes of new issue Highland CLOs Highland and its affiliates expect to allocate such
opportunities among the Company, the Managed CLOs and such other clients, funds or other investment accounts on
a basis that Highland and its affiliates determine in good faith is appropriate taking into consideration such factors as
the fiduciary duties owed to the Company, the Managed CLOs and such other clients, funds or other investment
accounts, the primary mandates of the Company, the Managed CLOs and such other clients, funds or other investment
accounts, the capital available to the Company, the Managed CLOs and such other clients, funds or other investment
accounts, any restrictions on investment, the sourcing of the transaction, the size of the transaction, the amount of
potential follow-on investing that may be required for such investment and the other collateral obligations of the
Company, the Managed CLOs and such other clients, funds or other investment accounts, the relation of such
opportunity to the investment strategy of the Company, the Managed CLOs and such other clients, funds or other
investment accounts, reasons of portfolio balance and any other consideration deemed relevant by Highland and its
affiliates in good faith. Subject to the Company’s priority allocation with respect to CLO Income Notes of new issue
Highland CLOs, Highland will allocate investment opportunities across the entities for which such opportunities are




                                                        - 58 -D
                                                       Exhibit
                                                     Page 67 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 68 of
                                        122


appropriate, consistent with (1) its internal conflict of interest and allocation policies and (2) the requirements of the
Investment Advisers Act. Highland will seek to allocate investment opportunities among such entities in a manner
that is fair and equitable over time and consistent with its allocation policy. However, there is no assurance that such
investment opportunities will be allocated to the Company and the Managed CLOs fairly or equitably in the short term
or over time and there can be no assurance that the Company and the Managed CLOs will be able to participate in all
such investment opportunities that are suitable for it.

Biographies of the Highland Key Personnel

The Portfolio Manager will use the services of the key personnel set forth below, although it may not necessarily
continue to use their services during the entire term of the Portfolio Management Agreement. Of these, Trey Parker
and Hunter Covitz (and such other personnel as may be determined from time to time) will be made available by the
Portfolio Manager to the Company pursuant to the Portfolio Management Agreement.

Although the persons described above are currently employed by Highland and are engaged in the activities of the
Portfolio Manager, such persons may not necessarily continue to be employed by the Portfolio Manager during the
entire term of the Portfolio Management Agreement and, if so employed, may not remain engaged in the activities of
the Portfolio Manager.

James Dondero, CFA, CMA

Co-Founder, President

Mr. Dondero is President of Highland CLO Management and Acis CLO Management, LLC and Co-Founder and
President of Highland Capital Management, L.P. (an alternative asset manager specializing in high-yield fixed income
investments) and Acis Capital Management, L.P. Mr. Dondero has over 30 years of experience in the credit and equity
markets, focused largely on high-yield and distressed investing. Under Mr. Dondero’s leadership, Highland and Acis
have been a pioneer in both developing the collateralized loan obligation (CLO) market and advancing credit-oriented
solutions for institutional and retail investors worldwide, including product offerings such as institutional separate
accounts, CLOs, hedge funds, private equity funds, mutual funds, REITs, and ETFs. Mr. Dondero is the Chairman
and President of NexPoint Residential Trust, Inc. (NYSE:NXRT), is Chairman of NexBank Capital, Inc., Cornerstone
Healthcare Group Holding, Inc., and CCS Medical, Inc., and a board member of Jernigan Capital, Inc. (NYSE:JCAP),
and MGM Holdings, Inc. He also serves on the Southern Methodist University Cox School of Business Executive
Board. A dedicated philanthropist, Mr. Dondero actively supports initiatives in education, veterans affairs, and public
policy. Prior to founding Highland in 1993, Mr. Dondero was involved in creating the GIC subsidiary of Protective
Life, where as Chief Investment Officer he helped take the company from inception to over $2 billion between 1989
and 1993. Between 1985 and 1989, Mr. Dondero was a corporate bond analyst and then portfolio manager at American
Express. Mr. Dondero began his career in 1984 as an analyst in the JP Morgan training program. Mr. Dondero
graduated from the University of Virginia where he earned highest honors (Beta Gamma Sigma, Beta Alpha Psi) from
the McIntire School of Commerce with dual majors in accounting and finance. He has received certification as
Certified Public Accountant (CPA) and Certified Managerial Accountant (CMA) and has earned the right to use the
Chartered Financial Analyst (CFA) designation.

Mark Okada, CFA

Co-Founder, Co-Chief Investment Officer

Mr. Okada is Co-Founder of Highland CLO Management and Acis CLO Management, LLC and Co-Founder and
Co-Chief Investment Officer of Highland Capital Management, L.P. and Acis Capital Management, L.P. Responsible
for overseeing investment activities for various strategies within Highland and Acis, Mr. Okada is a pioneer in the
development of the bank loan market and has over 30 years of credit experience. He is responsible for structuring one
of the industry’s first arbitrage CLOs and was actively involved in the development of Highland’s bank loan separate
account and mutual fund platforms. Mr. Okada received a BA in Economics and a BA in Psychology, cum laude,
from the University of California, Los Angeles. He has earned the right to use the Chartered Financial Analyst
designation. Mr. Okada is a Director of NexBank, Chairman of the Board of Directors of Common Grace Ministries,
Inc., is on the Board of Directors for Education is Freedom, and also serves on the GrowSouth Fund advisory board.




                                                        - 59 -D
                                                       Exhibit
                                                     Page 68 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 69 of
                                        122


Trey Parker

Partner, Portfolio Manager and Co-Chief Investment Officer

Mr. Parker is Partner, Portfolio Manager and Co-Chief Investment Officer at Highland Capital Management, L.P.,
and serves on the Investment Manager’s Investment Committee. Prior to his current role, Mr. Parker was Head of
Credit and covered a number of the industrial verticals, as well as parts of tech, media and telecom for the Investment
Manager and worked on the Distressed & Special Situations investment team at Highland. Prior to joining Highland
in March 2007, Mr. Parker was a Senior Associate at Hunt Special Situations Group, L.P., a Private Equity group
focused on distressed and special situation investing. Mr. Parker was responsible for sourcing, executing and
monitoring control Private Equity investments across a variety of industries. Prior to joining Hunt, Mr. Parker was an
analyst at BMO Merchant Banking, a Private Equity group affiliated with the Bank of Montreal. While at BMO, Mr.
Parker completed a number of LBO and mezzanine investment transactions. Prior to joining BMO, Mr. Parker worked
in sales and trading for First Union Securities and Morgan Stanley. Mr. Parker received an MBA with concentrations
in Finance, Strategy and Entrepreneurship from the University of Chicago Booth School of Business and a BA in
Economics and Business from the Virginia Military Institute. Mr. Parker serves on the Board of Directors of Omnimax
Holdings, Inc., TerreStar Corporation, JHT Holdings, Inc., and a non-profit organization, the Juvenile Diabetes
Research Foundation (Dallas chapter).

Hunter Covitz, CPA

Managing Director, Structured Products

Mr. Covitz is a Managing Director and Portfolio Manager at Highland Capital Management, L.P. He is responsible
for all CLOs, separate accounts, and hedge funds managed by Acis Capital Management, L.P., as well as all CLOs
managed by Highland. Mr. Covitz serves on Highland’s investment committee and leads the structured products
investment team. Since joining Highland in 2003, Mr. Covitz has been instrumental in the structuring, warehousing,
ramping, and ongoing portfolio management of over 30 Highland and Acis-originated CLOs. Prior to joining
Highland, Mr. Covitz served as a tax consultant at Deloitte & Touche and KBA Group LLP, where he focused on
high-net worth individuals and middle-market companies. He received both his MS and BBA in Accounting from the
University of Oklahoma. Mr. Covitz is a licensed Certified Public Accountant.

Neil Desai

Portfolio Manager, Structured Products

Mr. Desai is a Portfolio Manager of Structured Products at Highland Capital Management, L.P. He is focused on
sourcing and trading structured products for Highland's CLOs, hedge funds, mutual funds and separate accounts in
the primary and secondary markets. Prior to joining Highland in August 2015, Mr. Desai was a Director in Pfizer
Inc.'s Treasury organization where he built and ran Pfizer's structured products business. Prior to Pfizer, Mr. Desai
spent several years structuring and trading various structured products at Barclays Capital and its spin-off hedge fund,
C12 capital. Mr. Desai received both a Bachelor's and Master's degree in Computer Science & Electrical Engineering
from MIT.




                                                        - 60 -D
                                                       Exhibit
                                                     Page 69 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 70 of
                                        122


                              COMPANY DIRECTORS AND ADMINISTRATION

DIRECTORS

The Directors are responsible for managing the business affairs of the Company in accordance with the Articles and
have overall responsibility for the Company’s activities including the appointment of the service providers. The
Directors may delegate certain functions to other parties such as the Administrator. The Directors have appointed
Highland HCF Advisor as Portfolio Manager and delegated the investment management and risk management of the
Company’s investments to the Portfolio Manager pursuant to the Portfolio Management Agreement.

The Board comprises two Directors, both of whom are independent of Highland and Acis.

The address of the Directors, all of whom are non-executive, is the registered office of the Company. The Directors
of the Company are as follows:

William Scott (Chairman)

William Scott, a Guernsey resident, acts as an independent non-executive Director of the Company. Mr. Scott also
currently serves as independent non-executive director of a number of investment companies and funds. From 2003
to 2004, Mr. Scott worked as Senior Vice President with FRM Investment Management Limited. Previously,
Mr. Scott was a director at Rea Brothers (which became part of the Close Brothers group in 1999 and where he was a
director of Close Bank Guernsey Limited) (1989-2002) and Assistant Investment Manager with the London Residuary
Body Superannuation Scheme (1987-1989). Mr. Scott graduated from the University of Edinburgh in 1982 and is a
Chartered Accountant having qualified with Arthur Young (now E&Y) in 1987. Mr. Scott also holds the Securities
Institute Diploma and is a Chartered Fellow of the Chartered Institute for Securities & Investment. He is also a
Chartered Wealth Manager.

Heather Bestwick

Heather Bestwick, a Jersey resident, acts as an independent non-executive Director of the Company. She qualified as
an English solicitor with Norton Rose, and worked in their London and Athens offices for eight years. In 1999 she
joined Walkers in the Cayman Islands, qualifying as a Cayman Islands attorney and Notary Public, and became a
partner in 2003. Her practice encompassed hedge funds, private equity, structured finance, secured lending and yacht
registration and finance. Ms. Bestwick moved to Jersey in 2007 to become Managing Partner of the Walkers Jersey
office. She joined Jersey Finance in 2010 as Technical Director and Deputy Chief Executive, leading the development
of finance industry legislation on behalf of industry and liaising with the regulator and government. Ms. Bestwick is
a member of the Channel Islands committee of the Association of Investment Companies.

Management functions of the Board of Directors

As there are no employees of the Company, the Board performs certain management functions, which include the
overseeing of the Company’s investment policy and investment strategy and the supervision of any delegated
responsibilities to third-party service providers, and has the ultimate responsibility for the management and operations
of the Company.

The Company has appointed Highland HCF Advisor as Portfolio Manager and delegated the investment management
and risk management of the Company’s investments to the Portfolio Manager pursuant to the Portfolio Management
Agreement.

CORPORATE GOVERNANCE

The Directors are committed to maintaining high standards of corporate governance. Insofar as the Directors believe
it to be appropriate and relevant to the Company, it is their intention that the Company should comply with best
practice standards for the business carried on by the Company.

On 1 January 2012, the GFSC’s Finance Sector Code of Corporate Governance (the “GFSC Code”) came into effect.
The GFSC has stated in the GFSC Code that companies which report against the UK Corporate Governance Code are




                                                        - 61 -D
                                                       Exhibit
                                                     Page 70 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 71 of
                                        122


deemed to meet the requirements of the GFSC Code, and need take no further action. Other than as set out below, the
Company currently complies with, and will comply with, the GFSC Code.

The Company does not have a senior independent director because all of its Directors are non-executive and the
Company has a Chairman. There are no other instances of non-compliance with the UK Corporate Governance Code
by the Company as at the date of this Offering Memorandum.

Audit Committee

The Company has established an Audit Committee, which comprises all the Directors. The Company’s Audit
Committee meets formally at least twice a year for the purpose, amongst other things, of considering the appointment,
independence and remuneration of the Auditor and to review the Company’s annual financial reports. Where audit-
related and/or non-audit services are to be provided by the Auditors, full consideration of the financial and other
implications on the independence of the Auditors arising from any such engagement will be considered before
proceeding. Heather Bestwick acts as chairman of the Audit Committee. The responsibilities of the Audit Committee
includes monitoring the integrity of the Company’s results and financial statements, reviewing reports received from
the Administrator on the adequacy and the effectiveness of the Company’s internal controls and risk management
systems, considering annually whether there is a need for an effectiveness of the Company’s internal audit function
and assessing the ongoing suitability of the Auditors and ensuring their co-ordination with any internal audit function.

The chairmanship of the Audit Committee and each Director’s performance is reviewed annually by the Chairman
and the performance of the Chairman is assessed by the other Directors.

Advisory Board

The Company has established an Advisory Board, which composed of individuals who shall be representatives of
certain Shareholders. See “Summary—Advisory Board”.

PORTFOLIO MANAGER

Highland HCF Advisor will act as Portfolio Manager to the Company (pursuant to the Portfolio Management
Agreement) and may act (either itself or through an affiliate) as the CLO Manager to Managed CLOs.

Pursuant to the Portfolio Management Agreement, the Portfolio Manager will select the portfolio of investments and
instruct the Custodian with respect to any acquisition, disposition or sale of investments and be responsible for the
business decisions and carry on the day-to-day management of the Company’s business and implementation of its
investment objective and policy.

Highland Fees

Highland HCF Advisor will receive, in consideration for its services pursuant to the Portfolio Management
Agreement, an amount equivalent to all Operating Expenses incurred by the Portfolio Manager in the performance of
its obligations thereunder as described below, together with any irrecoverable VAT arising on such costs and expenses.
Except as provided below, the Portfolio Manager will pay all of its own operating, overhead and administrative
expenses, including all costs and expenses on account on employee compensation, employee benefits and rent
(“Overhead”) without reimbursement by the Company.

The Company shall pay or reimburse the Portfolio Manager and its affiliates for only for reasonable third party
costs and expenses related to the services hereunder, including, but not limited to investment-related expenses,
brokerage commissions and other transaction costs, expenses related to clearing and settlement charges, actual out-
of-pocket professional fees relating to, trustee, administration, tax, accounting, legal, auditing or valuation services,
any governmental, regulatory, licensing, filing or registration fees incurred in connection with the Company’s
compliance with the rules of any self-regulatory organization or any federal, state or local laws, research-related
expenses (including, without limitation, news and quotation equipment and services, investment and trading-related
software, including, without limitation, trade order management software (i.e., software used to route trade orders)),
accounting (including accounting software), tax preparation expenses, costs and expenses associated with reporting
and providing information to the Company, any taxes imposed upon the Company (including, but not limited to, any




                                                        - 62 -D
                                                       Exhibit
                                                     Page 71 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 72 of
                                        122


irrecoverable VAT arising on such costs and expenses), fees relating to valuing the financial instruments, extraordinary
expenses and the Company’s indemnification obligations (including those incurred in connection with indemnifying
indemnified persons, including advancing such amounts) (collectively, the “Operating Expenses”). In the event any
fees or expenses are for services used by, or attributable to, other persons advised by Highland HCF Advisor or its
affiliates, including, but not limited to, any fees or expenses for software or subscription-based services, the Company
shall only reimburse the Portfolio Manager for its pro rata share of such expenses, as determined by the Portfolio
Manager in good faith.

For the avoidance of doubt, (i) the cost of all third party expenses incurred by the Portfolio Manager in connection
with the Portfolio Management Agreement shall not exceed standard market rates (which may include standard soft
dollar arrangements) and (ii) to the extent any of the foregoing expenses were incurred on behalf of, or benefit of a
number of Portfolio Manager’s advised accounts, such expenses shall be allocated pro rata among such accounts.

To the extent that expenses to be borne by the Company are paid by the Portfolio Manager or by any services provider,
the Company shall reimburse the Portfolio Manager (or the relevant services provider, as applicable) for such expenses
so long as such expenses are determined on an arm’s length basis.

The Portfolio Manager will also receive distributions pursuant to the Distribution Priority following the Investment
Period, after satisfaction of all expenses, debts, liabilities and obligations of the Company and the Shareholders have
receive a cumulative rate of return of 8.0% per annum, compounded annually. See “Summary—Dividend Policy”.

Further details regarding the Portfolio Manager and Highland are set out in the section of this Offering Memorandum
entitled “Investment Process”. Further details regarding the Portfolio Management Agreement are set out in the
section of this Offering Memorandum entitled “Additional Information on the Company”.

CLO MANAGER

In addition, the Portfolio Manager, Highland, Acis and/or the Management Companies (or one of their affiliates), as
CLO Manager, may also manage Managed CLOs pursuant to management agreements (“CLO Management
Agreements”) to be entered into from time to time. The applicable CLO Manager will receive customary fees, in
consideration for its services as the CLO Manager, from each of the Managed CLOs it manages.

ADMINISTRATOR

State Street (Guernsey) Limited has been appointed as Administrator of the Company pursuant to the Administration
Agreement (further details of which are set out in the section of this Offering Memorandum entitled “Material
Contracts” in “Additional Information on the Company”). In such capacity, the Administrator is responsible for the
day-to-day administration of the Company (including but not limited to the calculation and publication of the estimated
quarterly NAV) and general secretarial functions required by the Companies Law (including but not limited to the
maintenance of the Company’s accounting and statutory records). Prospective investors should note that it is not
possible for the Administrator to provide any investment advice to investors.

The Administrator is a private limited company, created under the laws of Guernsey on 17 March 2000 whose
registered office is situated at First Floor, Dorey Court, Admiral Park, St Peter Port, Guernsey GY1 6HJ, Channel
Islands. The Administrator is licensed under the POI Law, with the GFSC to carry out controlled investment business.
The Administrator’s principal business activity is providing securities services.

CUSTODIAN

State Street Custodial Services (Ireland) Limited has been appointed as Custodian of the Company pursuant to the
Custody Agreement (further details of which are set out in the section of this Offering Memorandum entitled “Material
Contracts” in “Additional Information on the Company”). In acting as custodian of the Company’s investments, the
Custodian shall provide for the safekeeping of certificates of deposit, shares, notes and in general any instrument
evidencing the ownership of securities and may take custody of cash and other assets. Assets will be held in a custody
account and registered in the name of the Company or the Custodian, its delegate or a nominee.




                                                        - 63 -D
                                                       Exhibit
                                                     Page 72 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 73 of
                                        122


The Custodian, which is authorised as an Investment Business Firm under Section 10 of the Irish Investment
Intermediaries Act, 1995 (as amended), will provide custody and banking services.

FEES AND EXPENSES

The expenses of the Company related to the Placing are described in “Summary—Expenses related to the Placing”.

The Company’s ongoing expenses are described in “Summary—Ongoing annual expenses”.

For more information on expenses charged during the most recent financial year, prospective investors should review
the Company’s annual audited financial statements (if any) for the prior financial year.

MEETINGS AND REPORTS TO SHAREHOLDERS

All general meetings of the Company shall be held in Guernsey.

The Company’s audited annual report and accounts will be prepared to 31 December, each year, and it is expected
that copies will be sent to Shareholders at the end of April each year. Shareholders will also receive an unaudited
interim report each year covering the six months from 1 January to 30 June, expected to be despatched at the end of
August each year.

The Company’s accounts are drawn up in U.S. Dollars and in compliance with GAAP.

The following information will be disclosed to investors at the same time as the annual financial statements and may
be provided at other times by way of a report and/or letter sent to investors by the Portfolio Manager or the
Administrator:

(a)     the percentage of the assets of the Company that are subject to special arrangements arising from their illiquid
        nature;

(b)     any new arrangements for managing the liquidity of the Company;

(c)     the current risk profile of the Company and the risk management systems employed by the Portfolio Manager
        to manage those risks; and

(d)     the total amount of leverage employed by the Company.

Any changes to the following information will be provided by the Portfolio Manager or the Administrator to investors
without undue delay and may be provided by email:

(a)     the maximum level of leverage which the Portfolio Manager may employ on behalf of the Company;

(b)     the right of re-use of collateral or any changes to any guarantee granted under any leveraging arrangement;
        and

(c)     activation of liquidity management tools.




                                                       - 64 -D
                                                      Exhibit
                                                    Page 73 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 74 of
                                        122


                                          PLACING ARRANGEMENTS

THE PLACING

The target number of Placing Shares to be issued pursuant to the Placing is an amount of Shares equal to U.S. $153
million. As at the date of this Offering Memorandum, the actual number of Placing Shares to be issued under the
Placing is not known.

The results of the Placing will be released by the Company, including details of the number of Placing Shares allotted
(or such other date as may be notified by the Company). The Directors are under no obligation to issue share
certificates unless requested to do so by a Shareholder. No temporary documents of title will be issued.

The Company is seeking aggregate subscriptions to purchase Placing Shares in an aggregate amount of US $153
million.

Placees will commit under the subscription and transfer agreement to purchase Shares to be settled from time to time
during the Investment Period. The Portfolio Manager may call such Shares for settlement from time to time on a pro
rata basis upon 10 Business Days’ notice to the Placees in such amounts as may be specified by the Portfolio Manager.

Upon the expiration of the Investment Period, all Placees will be released from any further obligation with respect to
purchase Shares under their subscriptions, except to the extent necessary to:

(i) complete, no later than 180 days after the expiration of the Investment Period, the purchase of Shares pursuant to
written commitments, letters of intent or similar contractual commitments that were in process as of the end of the
Investment Period; and

(ii) fund any indebtedness of the Company permitted hereunder incurred prior to the end of the Investment Period
(including to repay outstanding indebtedness under any Warehouse Loan Facilities).

Shares will be issued at a price per Share based on the most recent quarterly determined NAV of the Company.

The maximum number of Shares to be issued by the Company is an amount of Shares equal to U.S. $153 million and
there is no minimum number of Shares. Fractions of Placing Shares will be issued.

On the Closing Date, Placees will acquire Shares of existing Shareholders at a price per Share based on the Adjusted
NAV such that Placees and existing Shareholders will hold currently existing Shares on a pro rata basis and existing
Shareholders will commit, as Placees under a subscription and transfer agreement, to purchase Shares such that new
and existing Shareholders will hold both existing Shares and commitments on pro rata basis.

The Board may deduct from any dividend payable to any Shareholder on or in respect of a Share all sums of money
(if any) presently payable by him to the Company on account of calls with respect to existing Shares, or calls of
commitments to purchase Shares pursuant to the subscription and transfer agreement or otherwise.

A Shareholder that defaults in respect of its obligation to purchase Shares pursuant to the terms of the subscription
and transfer agreement will be subject to customary default provisions.

The Board may retain any dividend or other monies payable on or in respect of a Share on which the Company has a
lien and may apply the same in or towards satisfaction of the liabilities or obligations in respect of which the lien
exists.

Highland Principal Commitment

Certain principals of Highland will subscribe, directly or indirectly, for $3,000,000 of Shares in the aggregate.

TIME AND DATE OF THE OPENING AND CLOSING OF THE OFFER




                                                        - 65 -D
                                                       Exhibit
                                                     Page 74 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09              Page 75 of
                                        122


This subscription is open for a fixed offer period only. This period runs from November 15, 2017, the offer opening
date, until 17:00 in Guernsey on the Closing Date. Only fully completed applications received by this date with
cleared funds in the Company’s nominated account will be acceptable for investment.

USE OF PROCEEDS

The Net Placing Proceeds will depend on the number of Placing Shares issued pursuant to the Placing. The Portfolio
Manager intends to invest the Net Placing Proceeds in accordance with the Company’s investment policy (further
details of the Company’s investment process and strategy are set out in the section of this Offering Memorandum
entitled “Company, its Investment Objective, Policy and Strategy”).

DEALINGS

The Company does not guarantee that at any particular time any market maker(s) will be willing to make a market in
the Placing Shares, nor does it guarantee the price at which a market will be made in the Placing Shares. Accordingly,
the dealing price of the Placing Shares may not necessarily reflect changes in the Net Asset Value per Share.
Furthermore, the level of the liquidity in the Placing Shares can vary significantly.

SCALING BACK AND ALLOCATION

If aggregate applications for Placing Shares exceed 325 million Shares, being the maximum number of Shares to be
issued pursuant to the Placing, it will be necessary to scale back applications under the Placing. The Company reserves
the right to decline in whole or in part any application for Placing Shares pursuant to the Placing.

GENERAL

Pursuant to anti-money laundering laws and regulations with which the Company must comply in the UK and
Guernsey, the Company (and its agents) may require evidence in connection with any application for Placing Shares,
including further identification of the applicant(s), before any Placing Shares are issued.

In the event that there are any significant changes affecting any of the matters described in this Offering Memorandum
or where any significant new matters have arisen after the publication of this Offering Memorandum, the Company
will publish a notice to investors. Such notice will give details of the significant change(s) or the significant new
matter(s). In the event that the Company is required to publish any notice, applicants who have applied for Placing
Shares shall have at least two clear business days following the publication of the relevant notice within which to
withdraw their offer to subscribe for Placing Shares in its entirety. The right to withdraw an application to subscribe
for Placing Shares in these circumstances will be available to all investors in the Placing. If the application is not
withdrawn within the time limits set out in the relevant notice, any application for Placing Shares will remain valid
and binding.

The Directors may, in their absolute discretion, waive the minimum application amounts in respect of any particular
application for Placing Shares under the Placing.

Should the Placing be aborted or fail to complete for any reason, monies received will be returned without interest at
the risk of the applicant to the bank account from which the money was received forthwith following such abort or
failure, as the case may be.

CLEARING AND SETTLEMENT

Payment for the Placing Shares should be made in accordance with settlement instructions to be provided to Placees
by or on behalf of the Company. To the extent that any application for Placing Shares is rejected in whole or in part
(whether by scaling back or otherwise), monies received will be returned without interest at the risk of the applicant.

PURCHASE AND TRANSFER RESTRICTIONS

This Offering Memorandum does not constitute an offer to sell, or the solicitation of an offer to acquire or subscribe
for, Placing Shares in any jurisdiction where such an offer or solicitation is unlawful or would impose any unfulfilled
registration, qualification, publication or approval requirements on the Company.



                                                       - 66 -D
                                                      Exhibit
                                                    Page 75 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                         Entered 12/05/18 23:51:09                 Page 76 of
                                        122


The Company has elected to impose the restrictions described below on the Placing and on the future trading of the
Placing Shares so that the Company will not be required to register the offer and sale of the Placing Shares under the
U.S. Securities Act, so that the Company will not have an obligation to register as an investment company under the
U.S. Investment Company Act and related rules and to address certain ERISA, U.S. Tax Code and other
considerations. The Company and its agents will not be obligated to recognise any resale or other transfer of the
Placing Shares made other than in compliance with the restrictions described below.

Restrictions due to lack of registration under the U.S. Securities Act and U.S. Investment Company Act

The Placing Shares have not been and will not be registered under the U.S. Securities Act or with any securities
regulatory authority of any state or other jurisdiction of the United States and the Placing Shares may not be offered,
sold, exercised, resold, transferred or delivered, directly or indirectly, within the United States or to, or for the account
or benefit of, U.S. Persons, except pursuant to an exemption from, or in a transaction not subject to, the registration
requirements of the U.S. Securities Act and in compliance with any applicable securities laws of any state or other
jurisdiction in the United States. There will be no public offer of the Placing Shares in the United States.

Subject to certain exceptions as described herein, the Placing is only being made outside the United States to non-U.S.
Persons in reliance on Regulation S under the U.S. Securities Act.

In addition, except with the express written consent of the Company given in respect of an investment in the Company,
the Placing Shares may not be acquired by (i) investors using assets of (A) an “employee benefit plan” as defined in
section 3(3) of ERISA that is subject to Title I of ERISA; (B) a “plan” as defined in Section 4975 of the U.S. Code,
including an individual retirement account or other arrangement that is subject to Section 4975 of the U.S. Code; or
(C) an entity which is deemed to hold the assets of any of the foregoing types of plans, accounts or arrangements that
is subject to Title I of ERISA or Section 4975 of the U.S. Code; or (ii) a governmental, church, non-U.S. or other
employee benefit plan that is subject to any federal, state, local or non-U.S. law that is substantially similar to the
provisions of Title I of ERISA or Section 4975 of the U.S. Code, unless its purchase, holding, and disposition of the
Placing Shares will not constitute or result in a non-exempt violation of any such substantially similar law.

Subscriber and Shareholder warranties

By participating in the Placing, each subscriber acknowledges and agrees that it will (for itself and any person(s)
procured by it to subscribe for Shares and any nominee(s) for any such person(s)) be further deemed to represent and
warrant to the Company that:

(a)      if it is located outside the United States, it is not a U.S. Person, it is acquiring the Shares in an offshore
         transaction meeting the requirements of Regulation S and it is not acquiring the Shares for the account or
         benefit of a U.S. Person;

(b)      if it is located inside the United States or is a U.S. Person, it is an Eligible U.S. Investor and has received,
         read, understood and, prior to its receipt of any Shares pursuant to the Placing, returned an executed a U.S.
         Investor Letter to the Company;

(c)      it acknowledges that the Shares have not been and will not be registered under the U.S. Securities Act or with
         any securities regulatory authority of any state or other jurisdiction of the United States and may not be
         offered or sold in the United States or to, or for the account or benefit of, U.S. Persons absent registration or
         an exemption from registration under the U.S. Securities Act;

(d)      it acknowledges that the Company has not registered under the U.S. Investment Company Act and that the
         Company has put in place restrictions for transactions not involving any public offering in the United States,
         and to ensure that the Company is not and will not be required to register under the U.S. Investment Company
         Act;

(e)      unless the Company expressly consents in writing otherwise, no portion of the assets used to purchase, and
         no portion of the assets used to hold, the Shares or any beneficial interest therein constitutes or will constitute
         the assets of (i) an “employee benefit plan” as defined in Section 3(3) of ERISA that is subject to Title I of
         ERISA; (ii) a “plan” as defined in Section 4975 of the U.S. Code, including an individual retirement account




                                                          - 67 -D
                                                         Exhibit
                                                       Page 76 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                     Entered 12/05/18 23:51:09               Page 77 of
                                        122


       or other arrangement that is subject to Section 4975 of the U.S. Code; or (iii) an entity which is deemed to
       hold the assets of any of the foregoing types of plans, accounts or arrangements that is subject to Title I of
       ERISA or Section 4975 of the U.S. Code. In addition, if an investor is a governmental, church, non-U.S. or
       other employee benefit plan that is subject to any federal, state, local or non-U.S. law that is substantially
       similar to the provisions of Title I of ERISA or Section 4975 of the U.S. Code, its purchase, holding, and
       disposition of the Shares must not constitute or result in a non-exempt violation of any such substantially
       similar law;

(f)    that if any Shares offered and sold are issued in certificated form, then such certificates evidencing ownership
       will contain a legend substantially to the following effect unless otherwise determined by the Company in
       accordance with applicable law:

       “THE COMPANY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT
       COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”) AND THE
       SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
       SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
       OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) OUTSIDE THE
       UNITED STATES TO A NON-US PERSON (AS DEFINED IN RULE 902 OF REGULATION S, “US
       PERSON”) THAT IS NOT A US RESIDENT FOR THE PURPOSES OF THE INVESTMENT COMPANY
       ACT (A “US RESIDENT”) IN ACCORDANCE WITH RULE 903 OR 904 OF REGULATION S UNDER
       THE SECURITIES ACT (AND NOT IN A PRE- ARRANGED TRANSACTION RESULTING IN THE
       RESALE OF SUCH SECURITY INTO THE UNITED STATES) OR (B) PURSUANT TO AN
       EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND UNDER
       CIRCUMSTANCES WHICH WILL NOT REQUIRE THE COMPANY TO REGISTER UNDER THE
       INVESTMENT COMPANY ACT (PROVIDED THAT, IF SUCH TRANSFER PURSUANT TO THIS
       CLAUSE (B) IS TO A US PERSON OR A US RESIDENT, THE PURCHASER IS A QUALIFIED
       PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY
       ACT) AND, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF
       THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS. THE HOLDER OF THIS
       SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING RESTRICTIONS. NO
       REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF ANY EXEMPTION UNDER
       THE SECURITIES ACT FOR RESALES OF THE SECURITY.

       THE HOLDER ACKNOWLEDGES THAT THE COMPANY RESERVES THE RIGHT PRIOR TO ANY
       SALE OR OTHER TRANSFER TO REQUIRE THE DELIVERY OF SUCH CERTIFICATIONS, LEGAL
       OPINIONS AND OTHER INFORMATION AS THE COMPANY MAY REASONABLY REQUIRE TO
       CONFIRM THAT THE PROPOSED SALE OR OTHER TRANSFER COMPLIES WITH THE
       FOREGOING RESTRICTIONS.

       IF A BENEFICIAL OWNER OF THIS SECURITY WHO IS REQUIRED TO BE A QUALIFIED
       PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT
       IS AT ANY TIME NOT SUCH A QUALIFIED PURCHASER, THE COMPANY MAY (A) REQUIRE
       SUCH BENEFICIAL OWNER TO SELL THIS SECURITY TO A PERSON WHO IS NOT A US PERSON
       OR A US RESIDENT OR WHO IS A US PERSON WHO IS ALSO A QUALIFIED PURCHASER AND
       WHO IS OTHERWISE QUALIFIED TO PURCHASE SUCH SECURITY IN A TRANSACTION
       EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OR (B) SELL THIS SECURITY
       ON BEHALF OF THE BENEFICIAL OWNER AT THE BEST PRICE REASONABLY OBTAINABLE
       TO A PERSON WHO IS NOT A US PERSON OR WHO IS A US PERSON OR A US RESIDENT WHO
       IS ALSO A QUALIFIED PURCHASER AND WHO IS OTHERWISE QUALIFIED TO PURCHASE
       SUCH SECURITY IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE
       SECURITIES ACT.

       THE HOLDER OF THIS SECURITY IS DEEMED TO HAVE ACKNOWLEDGED THAT THIS LEGEND
       WILL NOT BE REMOVED FROM THIS SECURITY FOR AS LONG AS THE COMPANY RELIES ON
       SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT”;




                                                      - 68 -D
                                                     Exhibit
                                                   Page 77 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09                Page 78 of
                                        122


(g)    if in the future the investor decides to offer, sell, transfer, assign or otherwise dispose of the Shares, it will
       do so only in compliance with an exemption from the registration requirements of the U.S. Securities Act
       and under circumstances which will not require the Company to register under the U.S. Investment Company
       Act. It acknowledges that any sale, transfer, assignment, pledge or other disposal made other than in
       compliance with such laws and the above stated restrictions will be subject to the compulsory transfer
       provisions as provided in the Articles;

(h)    if in the future it decides to offer, resell, pledge or otherwise transfer any of the Shares, such Shares may be
       offered, resold, pledged or otherwise transferred only (A) outside the United States to persons not known to
       be U.S. Persons in an offshore transaction in accordance with Rule 904 of Regulation S under the U.S.
       Securities Act, (B) in a transaction that does not require registration under the U.S. Securities Act or any
       applicable United States securities laws and regulations or require the Company to register under the U.S.
       Investment Company Act, subject to, if requested by the Company, delivery of an opinion of counsel of
       recognised standing in form and substance reasonably satisfactory to the Company, or (C) to the Company;

(i)    it is purchasing the Shares for its own account or for one or more investment accounts for which it is acting
       as a fiduciary or agent, in each case for investment only, and not with a view to or for sale or other transfer
       in connection with any distribution of the Shares in any manner that would violate the U.S. Securities Act,
       the U.S. Investment Company Act or any other applicable securities laws;

(j)    it acknowledges that the Company reserves the right to make inquiries of any holder of the Shares or interests
       therein at any time as to such person’s status under the U.S. federal securities laws and to require any such
       person that has not satisfied the Company that holding by such person will not violate or require registration
       under the U.S. securities laws to transfer such Shares or interests in accordance with the Articles;

(k)    it acknowledges and understands that the Company is required to comply with FATCA and that the Company
       will follow FATCA’s extensive reporting and withholding requirements. The subscriber agrees to furnish
       any information and documents the Company may from time to time request, including but not limited to
       information required under FATCA;

(l)    it is entitled to acquire the Shares under the laws of all relevant jurisdictions which apply to it, it has fully
       observed all such laws and obtained all governmental and other consents which may be required thereunder
       and complied with all necessary formalities and it has paid all issue, transfer or other taxes due in connection
       with its acceptance in any jurisdiction of the Shares and that it has not taken any action, or omitted to take
       any action, which may result in the Company or its directors, officers, agents, employees and advisers being
       in breach of the laws of any jurisdiction in connection with the Placing or its acceptance of participation in
       the Placing;

(m)    it has received, carefully read and understands this Offering Memorandum, and has not, directly or indirectly,
       distributed, forwarded, transferred or otherwise transmitted this Offering Memorandum or any other
       presentation or offering materials concerning the Shares to within the United States or to any U.S. Persons,
       nor will it do any of the foregoing; and

(n)    if it is acquiring any Shares as a fiduciary or agent for one or more accounts, the investor has sole investment
       discretion with respect to each such account and full power and authority to make such foregoing
       representations, warranties, acknowledgements and agreements on behalf of each such account.

       The Company and its directors, officers, agents, employees, advisers and others will rely upon the truth and
       accuracy of the foregoing representations, warranties, acknowledgments and agreements.

       If any of the representations, warranties, acknowledgments or agreements made by the investor are no longer
       accurate or have not been complied with, the investor will immediately notify the Company.




                                                       - 69 -D
                                                      Exhibit
                                                    Page 78 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                     Entered 12/05/18 23:51:09              Page 79 of
                                        122


                                                    TAXATION

GENERAL

The information below, which relates only to Guernsey and UK taxation, summarises the advice received by the Board
and is applicable to the Company (except insofar as express reference is made to the treatment of other persons) to
persons who are resident or ordinarily resident in Guernsey or the United Kingdom for taxation purposes and who
hold Placing Shares as an investment. It is based on current Guernsey and UK tax law and published practice,
respectively, which law or practice is, in principle, subject to any subsequent changes therein (potentially with
retrospective effect). Certain Shareholders, such as dealers in securities, collective investment schemes, insurance
companies and persons acquiring their Placing Shares in connection with their employment may be taxed differently
and are not considered. The tax consequences for each Shareholder of investing in the Company may depend upon
the Shareholder’s own tax position and upon the relevant laws of any jurisdiction to which the Shareholder is subject.

If you are in any doubt about your tax position, you should consult your professional adviser.

GUERNSEY

The Directors intend to conduct the Company’s affairs such that, based on current law and practice of the relevant tax
authorities, the Company will not become resident for tax purposes in any other territory other than Guernsey.

The Company

The Company has been granted tax exempt status by the Director of Income Tax in Guernsey pursuant to the Income
Tax (Exempt Bodies) (Guernsey) Ordinance, 1989. The Company will need to reapply annually for exempt status, an
application that currently incurs a fee of £1,200 per annum. It is expected that the Company will continue to apply
for exempt status annually.

Once exempt status has been granted, the Company is not considered resident in Guernsey for Guernsey income tax
purposes and will be exempt from tax in Guernsey on both bank deposit interest and any income that does not have
its source in Guernsey. It is not anticipated that any income other than bank deposit interest will arise in Guernsey
and therefore the Company is not expected to incur any additional liability to Guernsey tax.

Shareholders

Non-Guernsey resident Shareholders will not be subject to any income tax in Guernsey in respect of or in connection
with the acquisition, holding or disposal of any shares owned by them. Such Shareholders will receive dividends
without deduction of Guernsey income tax.

Any Shareholders who are resident in Guernsey will be subject to Guernsey income tax on any dividends paid to such
persons but will not suffer any deduction of tax by the Company from any such dividends payable where the Company
is granted tax exempt status. The Company is however required to provide the Director of Income Tax the names,
addresses and gross amount of any income paid to Guernsey resident shareholders during the previous year when
renewing the Company’s exempt tax status each year.

At present Guernsey does not levy taxes upon capital gains, capital transfer, wealth, sales or turnover (unless the
varying of investments and turning of such investments to account is a business or part of a business), nor are there
any estate duties save for registration fees and an ad valorem duty for a Guernsey grant of representation where the
deceased dies leaving assets in Guernsey which require presentation of such a grant. No stamp duty is chargeable in
Guernsey on the issue, transfer, switching or redemption of Shares in the Company.

FATCA

The US Hiring Incentives to Restore Employment Act resulted in the introduction of legislation in the US known as
the Foreign Account Tax Compliance Act (FATCA) which has the effect that a 30 per cent withholding tax may be
imposed on payments of US source income and certain payments of proceeds from the sale of property that could give
rise to US source income unless there is compliance with requirements for the Company to report on an annual basis
the identity of, and certain other information about, direct and indirect US investors in the Company to the relevant



                                                       - 70 -D
                                                      Exhibit
                                                    Page 79 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 80 of
                                        122


Guernsey authority for onward transmission to the US Internal Revenue Service (IRS). An investor that fails to
provide the required information to the Company may be subject to the 30 per cent withholding tax with respect to its
share of any such payments directly or indirectly attributable to US investments of the Company, and the Company
might be required to terminate such investor’s investment in the Company.

On 13 December 2013 an intergovernmental agreement was entered into between Guernsey and the US in respect of
FATCA (the IGA), which agreement was enacted into Guernsey law as of 30 June 2014 by the Income Tax (Approved
International Agreements) (Implementation) (United Kingdom and United States of America) Regulations, 2014.
Guidance notes currently in draft form have been issued by the relevant Guernsey authority to provide practical
assistance on the reporting obligations of affected businesses under the IGA.

Although the Company will attempt to satisfy any obligations imposed on it to avoid the imposition of such
withholding tax, no assurance can be given that the Company will be able to satisfy these obligations. If the Company
becomes subject to a withholding tax as a result of FATCA, the return of all Shareholders may be materially affected.

This summary of Guernsey taxation issues can only provide a general overview of this area and it is not a
description of all the tax considerations that may be relevant to a decision to invest in the Company. The
summary of certain Guernsey tax issues is based on the laws and regulations in force as of the date of this
document and may be subject to any changes in Guernsey law occurring after such date. Legal advice should
be taken with regard to individual circumstances. Any person who is in any doubt as to his tax position or
where he is resident, or otherwise subject to taxation, in a jurisdiction other than Guernsey, should consult his
professional adviser.

UNITED KINGDOM

The following statements are intended as a general guide to certain UK tax considerations relating to an investment in
Shares and do not purport to be a complete analysis of all potential UK tax consequences of holding Shares. They are
based on current UK legislation and current published practice of HMRC, which may change, possibly with retroactive
effect. Except insofar as express reference is made to the treatment of non-UK tax residents and non-UK domiciled
individuals, they apply only to Shareholders who are resident and domiciled (in the case of individuals) or resident (in
the case of companies) for tax purposes in (and only in) the UK, who hold their Shares as an investment (other than
under an individual savings account) and who are the absolute beneficial owners of both the Shares and any dividends
paid on them. The statements are not addressed to Shareholders who hold Shares in connection with a trade, profession
or vocation carried on in the UK through a branch or agency (or, in the case of a corporate Shareholder, in connection
with a trade in the UK carried on through a permanent establishment or otherwise). The tax position of certain
categories of Shareholders who are subject to special rules (such as persons acquiring their Shares in connection with
employment, dealers in securities, insurance companies and collective investment schemes) is not considered.

Taxation of the Company

As the Company is an alternative investment fund for the purpose of the Alternative Investment Fund Managers
Regulations 2013, it should not be considered to be UK resident for UK tax purposes. Accordingly, and provided that
the Company does not carry on a trade in the UK through a permanent establishment situated therein for UK
corporation tax purposes or through a branch or agency situated in the UK which would bring it within the charge to
income tax, the Company will not be subject to UK corporation tax or income tax on income and capital gains arising
to it save as noted below in relation to possible withholding tax on certain UK source income. The Directors intend
that the affairs of the Company are conducted so that no such permanent establishment, branch or agency will arise
insofar as this is within their control, but it cannot be guaranteed that the conditions necessary to prevent any such
permanent establishment, branch or agency coming into being will at all times be satisfied.

Interest and other income received by the Company which has a UK source may be subject to withholding taxes in
the UK.

Disposals of Shares

Each class of Shares will constitute a relevant interest in an “offshore fund” for the purposes of UK taxation. Under
the UK’s offshore fund legislation, any gain arising on the sale, redemption or other disposal of shares in an offshore




                                                        - 71 -D
                                                       Exhibit
                                                     Page 80 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 81 of
                                        122


fund (which may include an in specie redemption by the Company) held by persons who are resident in the UK for
tax purposes will be taxed at the time of such sale, disposal or redemption as income and not as a capital gain. This
does not apply, however, where the relevant offshore fund is accepted by HMRC as a “reporting fund” throughout the
period during which the relevant interests were held.

It is not currently intended that the Company will apply for reporting fund status under the offshore funds regime in
respect of any Shares. Accordingly, Shareholders who are resident in the UK for taxation purposes may be liable to
UK income taxation in respect of gains arising from the sale, redemption or other disposal of their Shares. Such gains
may remain taxable notwithstanding any general or specific UK capital gains tax exemption or allowance available to
a Shareholder and may result in certain Shareholders incurring a proportionately greater UK taxation charge. Any
losses arising on the disposal of Shares by Shareholders who are resident in the UK will be eligible for capital gains
loss relief. The Directors may launch one or more classes of Shares in future certified by HMRC as reporting funds
for the purposes of UK taxation.

Dividends

Any dividends received by UK resident individual Shareholders (or deemed to be received in the case of any future
class of Shares with reporting fund status) will generally be subject to UK income tax whether or not such distributions
are reinvested.

Dividends received by a UK resident Shareholder (or deemed to be received in the case of any future class of Shares
with reporting fund status) within the charge to corporation tax should be exempt from tax in respect of dividends paid
by the Company, although it should be noted that this exemption is subject to certain exclusions and specific anti-
avoidance rules (particularly in the case of “small companies”, as defined in section 931S of the Corporation Tax Act
2009 (“CTA 2009”)).

Other UK taxation considerations

The attention of non-corporate Shareholders who are resident in the UK is drawn to the provisions of Chapter 2 of
Part 13 of the UK Income Tax Act 2007. These provisions are aimed at preventing the avoidance of income tax by
individuals through transactions resulting in the transfer of assets or income to persons (including companies) resident
or domiciled abroad and may render them liable for income tax in respect of undistributed income and profits of the
Company. This legislation will, however, not apply if such a Shareholder can satisfy HMRC that either:

(i)      it would not be reasonable to draw the conclusion from all the circumstances of the case, that the purpose of
         avoiding liability to taxation was the purpose, or one of the purposes, for which the relevant transactions or
         any of them were effected;

(ii)     all the relevant transactions are genuine commercial transactions and it would not be reasonable to draw the
         conclusion, from all the circumstances of the case, that any one or more of the transactions was more than
         incidentally designed for the purpose of avoiding liability to taxation; or

(iii)    all the relevant transactions were genuine, arm’s length transactions and if the Shareholder were liable to tax
         under Chapter 2 of Part 13 in respect of such transactions such liability would constitute an unjustified and
         disproportionate restriction on a freedom protected by Title II or IV of Part Three of the Treaty on the
         Functioning of the European Union or Part II or III of the EEA Agreement.

Chapter 3 of Part 6 of the CTA 2009 provides that, if at any time in an accounting period a corporate Shareholder
within the charge to UK corporation tax holds an interest in an offshore fund and there is a time in that period when
that fund fails to satisfy the “non-qualifying investments test”, the interest held by such a corporate Shareholder will
be treated for the accounting period as if it were rights under a creditor relationship for the purposes of the rules
relating to the taxation of most corporate debt contained in the CTA 2009 (the “Corporate Debt Regime”). Shares will
(as explained above) constitute interests in an offshore fund and, on the basis of the current investment policies of the
Company, it is likely that the “non-qualifying investments test” will not be met. In circumstances where the test is not
so satisfied (for example where the Company invests in cash, securities or debt instruments or open-ended companies
that themselves do not satisfy the “non-qualifying investments test” and the market value of such investments exceeds




                                                        - 72 -D
                                                       Exhibit
                                                     Page 81 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                         Entered 12/05/18 23:51:09                 Page 82 of
                                        122


60 per cent. of the market value of all its investments at any time), the Shares in the relevant class will be treated for
corporation tax purposes as within the Corporate Debt Regime. As a consequence, all returns on the Shares in respect
of each corporate Shareholder’s accounting period during which the test is not met (including gains, profits and deficits
and exchange gains and losses) will be taxed or relieved as an income receipt or expense on a fair value accounting
basis. Accordingly, a corporate Shareholder in the Company may, depending on its own circumstances, incur a charge
to corporation tax on an unrealised increase in the value of its holding of Shares (and, likewise, obtain relief against
corporation tax for an unrealised reduction in the value of its holding of Shares). The provisions relating to non-
reporting funds (outlined above) would not then apply to such corporate shareholders and the effect of the provisions
relating to holdings in controlled foreign companies (outlined below) would then be substantially mitigated.

Part 9A of TIOPA 2010 subjects UK resident companies to tax on the profits of companies not so resident (such as
the Company) in which they have an interest. The provisions, broadly, affect UK resident companies which hold,
alone or together with certain other associated persons, shares which confer a right to at least 25 per cent. of the profits
of a non-resident company (a “25% Interest”) where that non-resident company is controlled by persons who are
resident in the UK and is subject to a lower level of taxation in its territory of residence. The legislation is not directed
towards the taxation of capital gains. In addition, these provisions will not apply if the shareholder reasonably believes
that it does not hold a 25% Interest in the Company throughout the relevant accounting period.

The attention of persons resident in the UK for taxation purposes is drawn to the provisions of section 13 of the
Taxation of Chargeable Gains Act 1992 (“section 13”). Section 13 applies to a “participator” for UK taxation purposes
(which term includes a shareholder) if at any time when any gain accrues to the Company which constitutes a
chargeable gain for those purposes, at the same time, the Company is itself controlled by a sufficiently small number
of persons so as to render the Company a body corporate that would, were it to have been resident in the UK for
taxation purposes, be a “close” company for those purposes. The provisions of section 13 could, if applied, result in
any such person who is a “participator” in the Company being treated for the purposes of UK taxation of chargeable
gains as if a part of any chargeable gain accruing to the Company had accrued to that person directly, that part being
equal to the proportion of the gain that corresponds on a just and reasonable basis to that person’s proportionate interest
in the Company as a “participator”. No liability under section 13 could be incurred by such a person however, where
such proportion does not exceed one quarter of the gain. In addition, exemptions may also apply where none of the
acquisition, holding or disposal of the assets had a tax avoidance main purpose or where the relevant gains arise on
the disposal of assets used only for the purposes of genuine, economically significant business activities carried on
outside the UK.

In the case of UK resident individuals domiciled outside the UK, section 13 applies only to gains relating to UK situate
assets of the Company and gains relating to non-UK situate assets if such gains are remitted to the UK.

Stamp duty and stamp duty reserve tax

No UK stamp duty or stamp duty reserve tax will be payable on an issue of Shares. UK stamp duty at the rate of 0.5%
of the value of the consideration for the transfer of any Shares (rounded up where necessary to the nearest £5) may
become payable on any instrument of transfer of the Shares which is executed within the UK, or which relates to any
property situated, or to any matter or thing done or to be done, in the UK. Provided, as is the intention, that the Shares
are not registered in any register kept in the UK by or on behalf of the Company and are not paired with shares issued
by a body corporate incorporated in the UK, any agreement to transfer the Shares will not be subject to stamp duty
reserve tax.

Inheritance tax

A liability to UK inheritance tax on Shares may arise in the event of the death of or on the making of certain categories
of lifetime transfers by an individual Shareholder domiciled or deemed to be domiciled in the UK for inheritance tax
purposes.

The Common Reporting Standard

Drawing extensively on the intergovernmental approach to implementing US FATCA, the OECD developed the
Common Reporting Standard (“CRS”) to address the issue of offshore tax evasion on a global basis. Aimed at
maximizing efficiency and reducing cost for financial institutions, the CRS provides a common standard for due



                                                          - 73 -D
                                                         Exhibit
                                                       Page 82 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 83 of
                                        122


diligence, reporting and exchange of financial account information. Pursuant to the CRS, tax authorities in
participating CRS jurisdictions will obtain from reporting financial institutions, and automatically exchange with other
participating tax authorities in which the Shareholders of the reporting financial institution are resident on an annual
basis, financial account and personal information with respect to all reportable accounts identified by financial
institutions on the basis of common due diligence and reporting procedures. The first information exchanges are
expected to begin in September 2017. Guernsey has legislated to implement the CRS. As a result, the Company will
be required to comply with the CRS due diligence and reporting requirements, as adopted by Guernsey. Shareholders
may be required to provide additional information to the Company to enable the Company to satisfy its obligations
under the CRS. Failure to provide requested information may subject a Shareholder to liability for any resulting
penalties or other charges and/or mandatory termination of its interest in the Company.

If you are in any doubt as to your tax position, you should consult your professional adviser.




                                                        - 74 -D
                                                       Exhibit
                                                     Page 83 of 122
 Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                          Entered 12/05/18 23:51:09              Page 84 of
                                         122


                                          SHAREHOLDERS OF THE COMPANY



  So far as the Company is aware, as at November 15 2017 (being the latest practicable date prior to publication of this
  document) CLO Holdco, Ltd. is the sole Shareholder and holds directly or indirectly 5% or more of the Company’s
  voting rights.

  Immediately following the Placing the following persons will hold directly or indirectly the following percentages of
  the Company’s voting rights:

                                                             Immediately prior to the        Immediately following the
                                                                    Placing                          Placing
                                                                            % of voting
                                                                             rights in                        % of voting
                                                                            respect of                          rights in
                                                                            the issued                       respect of the
                                                            Number of          share        Number of         issued share
Name                                                         Shares           capital        Shares              capital
CLO Holdco, Ltd.                                           143,454,001.00       100.00%     70,314,387.44            49.02%
HarbourVest Dover Street IX Investment L.P.                          0.00         0.00%     50,917,791.20            35.49%
HarbourVest 2017 Global Fund L.P.                                    0.00         0.00%      3,478,649.09             2.42%
HarbourVest 2017 Global AIF L.P.                                     0.00         0.00%      6,957,226.48             4.85%
HV International VIII Secondary L.P.                                 0.00         0.00%      9,317,699.94             6.50%
HarbourVest Skew Base AIF L.P.                                       0.00         0.00%      1,034,136.77             0.72%
Highland Capital Management, L.P.                                    0.00         0.00%        898,708.98             0.63%
Lee Blackwell Parker, III                                            0.00         0.00%         94,173.23             0.07%
Quest IRA, Inc., fbo Lee B. Parker III, Acct. # 3058311              0.00         0.00%         58,798.51             0.04%
Quest IRA, Inc., fbo Hunter Covitz, Acct. # 1469811                  0.00         0.00%        239,018.34             0.17%
Quest IRA, Inc., fbo Jon Poglitsch, Acct. # 1470612                  0.00         0.00%         95,607.34             0.07%
Quest IRA, Inc., fbo Neil Desai, Acct. # 3059211                     0.00         0.00%         47,803.67             0.03%
__________________


  Save as set out above in this section of this Offering Memorandum, the Company is not aware of any person who
  holds, or who will immediately following the Placing hold, as shareholder directly or indirectly, 5% or more of the
  voting rights of the Company.

  None of the Shareholders referred to in the table set forth in above has voting rights which differ from those of any
  other Shareholder in respect of any Shares held by them.

  Save as set out in this above in this section of this Offering Memorandum, the Company is not aware of any person
  who immediately following the Placing directly or indirectly, jointly or severally, will own sufficient shares to exercise
  control over the Company.




                                                             - 75 -D
                                                            Exhibit
                                                          Page 84 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09                Page 85 of
                                        122


                             ADDITIONAL INFORMATION ON THE COMPANY

INCORPORATION AND ADMINISTRATION

The Company is a registered closed-ended investment company incorporated in Guernsey with limited liability on 30
March 2015 under the provisions of the Companies Law, with registered number 60120. The Company continues to
be registered and domiciled in Guernsey. The registered office and principal place of business of the Company is
First Floor, Dorey Court, Admiral Park, St Peter Port, Guernsey GY1 6HJ, Channel Islands (telephone number 01481
715601). The statutory records of the Company are kept at this address. The Company operates and issues shares in
accordance with the Companies Law and ordinances and regulations made thereunder and has no employees. The
Company shall have an unlimited life.

The Company is regulated by the GFSC and is not regulated by any regulator other than the GFSC.

The Company’s accounting period will end on 31 December, of each year, with the first year end on 31 December
2015.

PricewaterhouseCoopers CI LLP of Royal Bank Place, 1 Glategny Esplanade, St Peter Port, Guernsey GY1 4ND has
been the only Auditors of the Company since incorporation. PricewaterhouseCoopers CI LLP is a member of the
Institute of Chartered Accountants of England & Wales. The Shareholders have the power, under the Companies
Law, to appoint the auditor at each AGM or remove the auditor by ordinary resolution.

The annual report and accounts will be prepared according to GAAP.

Save for its entry into the material contracts summarised in “—Material Contracts” of this section of this Offering
Memorandum and certain non-material contracts, since its incorporation the Company has not incurred borrowings,
issued any debt securities, incurred any contingent liabilities or made any guarantees, nor granted any charges or
mortgages.

Save as set out in “Share Capital” below, there have been no changes to the issued share capital of the Company since
incorporation.

SHARE CAPITAL

On incorporation, the share capital of the Company consisted of one ordinary share of no par value. The Placing
Shares will be issued in the form of participating ordinary shares having the rights set out in the Articles. Shareholders
have no right to have their Shares redeemed.

As at the date of this Offering Memorandum, the Company’s issued and fully paid up share capital is 143,454,001
shares of no par value.

None of the Shareholders has voting rights attaching to Shares that they hold which are different to the voting rights
attached to any other Shares of the same class in the Company.

As at the date of this Offering Memorandum, the memorandum of incorporation provides that there is no limit on the
number of shares of any class which the Company is authorised to issue.

The Directors have absolute authority under the Articles to allot the Shares to be issued pursuant to the Placing and
are expected to do so shortly prior to the Placing.

No share or loan capital of the Company is under option or has been agreed, conditionally or unconditionally, to be
put under option.

DIRECTORS’ AND OTHER INTERESTS

As at the date of this Offering Memorandum, none of the Directors or any person connected with any of the Directors
has a Shareholding or any other interest in the share capital of the Company. The Directors and their connected
persons may, however, subscribe for Shares pursuant to the Placing.




                                                        - 76 -D
                                                       Exhibit
                                                     Page 85 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09               Page 86 of
                                        122


The Directors are not aware of any person or persons who, following the Placing, will or could, directly or indirectly,
jointly or severally, exercise control over the Company and there are no arrangements known to the Directors the
operation of which may subsequently result in change of control of the Company, other than as disclosed above in
“Shareholders of the Company” on page 75 of this Offering Memorandum.

There are no outstanding loans from the Company to any of the Directors or any outstanding guarantees provided by
the Company in respect of any obligation of any of the Directors.

The aggregate remuneration and benefits in kind of the Directors in respect of the Company’s accounting period
ending on 31 December 2017, which will be payable out of the assets of the Company, is not expected to exceed
£150,000. No amount has been set aside or accrued by the Company to provide pension, retirement or other similar
benefits.

No Director has a service contract with the Company, nor are any such contracts proposed. The Directors have been
appointed through letters of appointment which can be terminated in accordance with the Articles and without
compensation. The notice period specified in the Articles for the removal of Directors is one month. The Articles
provide that the office of Director shall be terminated by, among other things: (i) written resignation; (ii) unauthorised
absences from board meetings for 12 months or more; (iii) written request of the other Directors; and (iv) an ordinary
resolution.

None of the Directors has, or has had, an interest in any transaction which is or was unusual in its nature or conditions
or significant to the business of the Company and which has been effected by the Company since its incorporation.

In addition to their directorships of the Company, the Directors hold or have held the directorships and are or were
members of the partnerships, as listed in the table below, over or within the past five years.

  Name          Current directorships/partnerships                          Past directorships/partnerships
  William       Aberdeen Global Infrastructure GP Limited (name changed     BMS Specialist Debt Fund Limited (applied for
  Scott         from Lloyds Bank Global Infrastructure GP Limited 15 May    voluntary strike-off 29 September 2014)
                2014)
                Aberdeen Global Infrastructure GP II Limited                Cinven Capital Management (G3) Limited
                Aberdeen Infrastructure Finance GP Limited (name changed    FCA Catalyst Fund SPC (formerly FCM
                from Uberior Infrastructure Finance GP Limited 7 August     Catalyst Fund SPC)
                2014)
                Aberdeen Infrastructure Spain Co-Invest II GP Limited       FCA Catalyst Master Fund SPC (formerly FCM
                                                                            Catalyst Master Fund SPC)
                Absolute Alpha Fund PCC Limited                             FCA Trading SPC (formerly FCM Trading
                                                                            SPC)
                AcenciA Debt Strategies Limited                             Financial Risk Management Diversified Fund
                                                                            Limited
                AHL Strategies PCC Limited                                  Financial Risk Management Matrio Fund
                                                                            Limited
                Axiom European Financial Debt Fund Limited                  Financial Ventures Limited
                Cinven Capital Management (V) General Partner Limited       FRM Access II Fund SPC
                Cinven Capital Management (VI) General Partner Limited      FRM Customised Diversified Fund Limited
                Cinven Capital Management (G4) Limited                      FRM Diversified II Fund SPC
                Cinven Limited                                              FRM Diversified II Master Fund Limited
                Class N AHL 2.5XL Trading Limited                           FRM Diversified III Fund PCC Limited
                Class P Global Futures EUR Trading Limited                  FRM Diversified III Master Fund Limited
                Hanseatic Asset Management LBG                              FRM Equity Alpha Limited




                                                        - 77 -D
                                                       Exhibit
                                                     Page 86 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                  Entered 12/05/18 23:51:09            Page 87 of
                                        122


            Highland CLO Funding, Ltd.                             FRM Credit Strategies Fund PCC Limited
            KCSB Properties Limited                                FRM Credit Strategies Master Fund PCC
                                                                   Limited
            MAN AHL Diversified PCC Limited                        FRM Global Diversified Fund
            Pershing Square Holdings Limited                       FRM Phoenix Fund Limited (name changed
                                                                   from FRM Financials Limited 10 June 2008)
            Sandbourne Asset Management Limited (name changed      FRM Sigma Fund Limited
            from Sandbourne Asset Management Guernsey Limited 26
            June 2015)
            Sandbourne PCC Limited                                 FRM Strategic Fund PCC Limited
            Savile AD4 Limited                                     FRM Strategic Master Fund Limited
            Savile AD7 Limited                                     FRM Tail Hedge Limited
            Savile AD8 Limited                                     FRM Thames Fund General Partner 1 Limited
            Savile AD9 Limited                                     Invista European Real Estate Trust SICAF
            SPL Guernsey ICC Limited (formerly Arch Guernsey ICC   Land Race Limited
            Limited)
            The Flight and Partners Recovery Fund Limited          OldCo Limited ( name changed from Axiom
                                                                   European Financial Debt Limited 25 September
                                                                   2015)
            30 St. Mary Axe Management Limited Partnership         Principia TR-S 40 Ltd
            Incorporated
                                                                   Property Income & Growth Fund Limited
                                                                   PSource Structured Debt Fund Limited
                                                                   PSource Structured Debt SPV II Inc
                                                                   Sandbourne Fund
                                                                   Savile AD2 Limited
                                                                   Savile ANG1 Limited
                                                                   Savile APG1 Limited
                                                                   Savile APG3 Limited
                                                                   Savile Durham 1 Limited
                                                                   Savile Exeter 1 Limited
                                                                   Savile ML1 Limited
                                                                   Secured Real Estate Finance Limited (dormant
                                                                   after unsatisfactory fundraising)
                                                                   TBH Guernsey Limited
                                                                   Threadneedle Asset Backed Income Limited
                                                                   (dormant after unsatisfactory fundraising)
                                                                   UCAP Investment Management Fund PCC
                                                                   Limited (name changed from Uttrup Investment
                                                                   Management Fund PCC Limited 7 February 14)
                                                                   UCAP Investment Management Limited (name
                                                                   changed from Uttrup Investment Management
                                                                   Limited 7 February 14)
                                                                   WyeTree RMBS Opportunities Fund Limited
                                                                   (name changed from WyeTree Opportunities




                                                    - 78 -D
                                                   Exhibit
                                                 Page 87 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09              Page 88 of
                                        122


                                                                        Fund Limited 29 May 2014)



  Name         Current directorships/partnerships                       Past directorships/partnerships
  Heather      Andium Homes Limited                                     Jersey Finance Limited
  Bestwick
               Deutsche International Corporate Services Limited        Walkers Limited
               Equiom (Jersey) Limited                                  Walkers Capital Markets Limited
               Highland CLO Funding, Ltd.                               Walkers Pension Services (Jersey) Limited
               Equiom (Guernsey) Limited                                Walkers Property Services (Jersey) Limited
               Sole Shipping SO II GP Limited                           Homelink (Jersey) Limited
               Sole Shipping SO Adviser Limited                         Altamas Resources Limited
               EPE Special Opportunities plc                            BSREP Marina Village (Jersey) Limited
                                                                        Altair Partners Limited
                                                                        Cyan Blue Topco Limited
                                                                        Century Limited
                                                                        Fundamental Global Corporate Secured Loan
                                                                        Fund Limited
                                                                        AEP 2003 Limited
                                                                        AEP 2008 Limited
                                                                        AEP 2012 Limited
                                                                        Invision Capital Partners IV Limited
                                                                        Invision IV Co-invest General Partner Limited

                                                                        Invision Capital Partners V Limited
                                                                        Triton Advisers Limited
                                                                        GCP Infrastructure OEIC Limited
                                                                        Equiom Trust Company (CI) Limited
                                                                        Rokos Capital Management (GP) Limited
                                                                        Rokos Intermediate (Jersey) Limited



As at the date of this Offering Memorandum, there are no potential conflicts of interest between any duties to the
Company of any of the Directors and their private interests and/or other duties. There are no lock up provisions
regarding the disposal by any of the Directors of any Shares.

Save as set out in immediately following paragraph below, as at the date of this Offering Memorandum:

         (a)     none of the Directors has had any convictions in relation to fraudulent offences for at least the
                 previous five years;

         (b)     save as detailed above, none of the Directors was a director of a company, a member of an
                 administrative, management or supervisory body or a senior manager of a company within the
                 previous five years which has entered into any bankruptcy, receivership or liquidation proceedings;

         (c)     none of the Directors has been subject to any official public incrimination and/or sanctions by
                 statutory or regulatory authorities (including designated professional bodies) or has been



                                                        - 79 -D
                                                       Exhibit
                                                     Page 88 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                 Page 89 of
                                        122


                   disqualified by a court from acting as a member of the administrative, management or supervisory
                   bodies of an issuer or from acting in the management or conduct of the affairs of any issuer for at
                   least the previous five years; and

         (d)       none of the Directors are aware of any contract or arrangement subsisting in which they are
                   materially interested and which is significant to the business of the Company which is not otherwise
                   disclosed in this Offering Memorandum.

In respect of the declaration in the immediately preceding paragraph above, certain of the Directors have been directors
of entities which have been dissolved. To the best of each Director’s knowledge, no such entity, upon its dissolution,
was insolvent or owed any amounts to creditors.

The Company maintains directors’ and officers’ liability insurance on behalf of the Directors at the expense of the
Company.

No employees of the Administrator have any service contracts with the Company.

MATERIAL CONTRACTS

The following are all of the contracts, not being contracts entered into in the ordinary course of business, that have
been entered into by the Company since its incorporation and are, or may be, material or that contain any provision
under which the Company has any obligation or entitlement which is or may be material to it as at the date of this
Offering Memorandum.

Administration Agreement

An administration agreement dated 10 August 2015 between (i) the Company and (ii) the Administrator, whereby the
Administrator was appointed to act as administrator of the Company and provide related administrative, compliance
and treasury services (the “Administration Agreement”).

Under the terms of the Administration Agreement, the Administrator is entitled to an annual administration fee of up
to 7 bps per annum of the Net Asset Value of the Company per annum, payable monthly in arrears, and other
miscellaneous fees and expenses reimbursed, in each case, as determined in the Administration Agreement.

The Administration Agreement may be terminated by either party on not less than three months written notice (or
such shorter notice as the parties may agree). The Administration Agreement may be terminated immediately by
either party: (i) in the event that either party shall go into liquidation or receivership or an examiner shall be appointed
to the Company (except for a voluntary liquidation for the purposes of reconstruction or amalgamation upon terms
previously approved in writing by the notifying party, such approval not to be unreasonably withheld or delayed) or
be unable to pay its debts as they fall due or commits any act of bankruptcy under the laws of an applicable jurisdiction;
or (ii) if the other party commits any material breach of the provisions of the Administration Agreement and, if such
breach is capable of remedy shall not have remedied that within 30 days after the service of written notice requiring
it to be remedied; (iii) if it shall become illegal or impossible without breach of any applicable laws and for reasons
reasonably outside the control of the relevant party for any party to fulfil its obligations hereunder; or (iv) if any
changes to the Administration Agreement are required as a consequence of any financial services regulation which
may in the future bind any of the parties thereto and which cannot be agreed between the parties. The appointment of
the Administrator shall also automatically terminate forthwith if the Administrator shall become or be deemed to
become resident for tax purposes in the United Kingdom or in any other place or places outside Guernsey in
circumstances which cause the Company to become liable to pay any taxes which it would not otherwise be liable to
pay.

The Company has given certain market standard indemnities in favour of the Administrator in respect of the
Administrator’s potential losses in carrying out its responsibilities under the Administration Agreement.

The Administration Agreement is governed by the laws of Guernsey.




                                                         - 80 -D
                                                        Exhibit
                                                      Page 89 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                 Page 90 of
                                        122


Portfolio Management Agreement

A Portfolio Management Agreement dated November 15, 2017 between (i) the Company and (ii) the Portfolio
Manager (the “Portfolio Management Agreement”), pursuant to which the Company appointed the Portfolio
Manager to select the portfolio of investments and instruct the Custodian with respect to any acquisition, disposition
or sale of investments and provide certain support and assistance (including back and middle office functions),
personnel and credit and market research and analysis in connection with the investment and ongoing management of
the portfolio.

The Portfolio Management Agreement may be terminated in the event of (A) the Company determining in good faith
that the Company or the portfolio has become required to register as an investment company under the provisions of
the Investment Company Act (where there is no available exemption), and the Company has given prior notice to the
Portfolio Manager of such requirement, (B) the date on which the portfolio has been liquidated in full and the
Company’s financing arrangements have been terminated or redeemed in full and (C) such other date as agreed
between the Company and the Portfolio Manager.

In addition, the Portfolio Management Agreement may be terminated, and the Portfolio Manager removed for “Cause”
by the Advisory Board or by the Board of Directors upon 30 business days’ prior written notice to the Portfolio
Manager.

As defined in the Portfolio Management Agreement, “Cause” means any one of the following events: (a) the Portfolio
Manager wilfully violates, or takes any action that it knows breaches any material provision of the Portfolio
Management Agreement or the Offering Memorandum applicable to it in bad faith (not including a wilful and
intentional breach that results from a good faith dispute regarding reasonable alternative courses of action or
interpretation of instructions); (b) the Portfolio Manager breaches in any respect any provision of the Portfolio
Management Agreement or any terms of the Offering Memorandum applicable to it (other than as covered by clause
(a) and except for any such violations or breaches that have not had, or could not, either individually or in the
aggregate, reasonably be expected to have, a material adverse effect on the Company) and fails to cure such breach
within 30 days of the Portfolio Manager receiving notice of such breach, unless, if such breach is remediable, the
Portfolio Manager has taken action that the Portfolio Manager believes in good faith will remedy such breach, and
such action does remedy such breach, within sixty (60) days after the Portfolio Manager receives notice thereof; (c)
the Portfolio Manager is wound up or dissolved or there is appointed over it or a substantial portion of its assets a
receiver, administrator, administrative receiver, trustee or similar officer; or the Portfolio Manager (i) ceases to be
able to, or admits in writing its inability to, pay its debts as they become due and payable, or makes a general
assignment for the benefit of, or enters into any composition or arrangement with, its creditors generally; (ii) applies
for or consents (by admission of material allegations of a petition or otherwise) to the appointment of a receiver,
trustee, assignee, custodian, liquidator or sequestrator (or other similar official) of the Portfolio Manager or of any
substantial part of its properties or assets, or authorizes such an application or consent, or proceedings seeking such
appointment are commenced without such authorization, consent or application against the Portfolio Manager and
continue undismissed for sixty (60) days; (iii) authorizes or files a voluntary petition in bankruptcy, or applies for or
consents (by admission of material allegations of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency or dissolution, or authorizes such application or
consent, or proceedings to such end are instituted against the Portfolio Manager without such authorization,
application or consent and are approved as properly instituted and remain undismissed for sixty (60) days or result in
adjudication of bankruptcy or insolvency; or (iv) permits or suffers all or any substantial part of its properties or assets
to be sequestered or attached by court order and the order remains undismissed for sixty (60) days; (d) the occurrence
of an act by the Portfolio Manager that constitutes fraud or criminal activity in the performance of its obligations under
the Portfolio Management Agreement (as determined pursuant to a final adjudication by a court of competent
jurisdiction), or the Portfolio Manager being indicted for a criminal offense materially related to its business of
providing asset management services; or (e) any Key Person of the Portfolio Manager (in the performance of his or
her investment management duties) is convicted for a criminal offense materially related to the business of the
Portfolio Manager providing asset management services and continues to have responsibility for the performance by
the Portfolio Manager hereunder for a period of ten (10) days after such conviction.

The Portfolio Management Agreement provides that if any of the events specified in the definition of “Cause” occurs,
the Portfolio Manager will give prompt written notice thereof to the Company upon the Portfolio Manager’s becoming
aware of the occurrence of such event. The Advisory Board and/or the Board of Directors may waive any event



                                                         - 81 -D
                                                        Exhibit
                                                      Page 90 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                 Page 91 of
                                        122


described in (a), (b), (d), or (e) above as a basis for termination of the Portfolio Management Agreement and removal
of the Portfolio Manager under the terms of the Portfolio Management Agreement.

Any resignation or removal of the Portfolio Manager will only be effective on the satisfaction of certain conditions
set out in the Portfolio Management Agreement.

Under the Portfolio Management Agreement, the Portfolio Manager agrees to perform its obligations thereunder, with
reasonable care (a) using a degree of skill and attention no less than that which the Portfolio Manager exercises with
respect to comparable assets that it manages for itself and others having similar investment objectives and restrictions,
and (b) to the extent not inconsistent with the foregoing, in a manner consistent with the Portfolio Manager’s
customary standards, policies and procedures in performing its duties under the Portfolio Management Agreement
(the “Standard of Care”); provided that the Portfolio Manager will not be liable for any loss or damages resulting
from any failure to satisfy the Standard of Care except to the extent any act or omission of the Portfolio Manager
constitutes a Portfolio Manager Breach (as defined below). The Standard of Care may change from time to time to
reflect changes by the Portfolio Manager to its customary standards, policies and procedures provided that such
customary standards, policies and procedures are at least as rigorous as the foregoing.

The Portfolio Manager will not be liable (whether directly or indirectly, in contract or in tort or otherwise) to the
Company under the Portfolio Management Agreement for liabilities incurred by the Company as a result of or arising
out of or in connection with the performance by the Portfolio Manager under the Portfolio Management Agreement,
or for any losses or damages resulting from any failure to satisfy the Standard of Care except to the extent such
liabilities were incurred by reason of acts or omissions constituting bad faith, fraud, wilful misconduct or due to the
gross negligence (with such term given its meaning under New York law) or reckless disregard of the duties and
obligations of the Portfolio Manager (a “Portfolio Manager Breach”).

Under the Portfolio Management Agreement, the Company will be required to indemnify the Portfolio Manager and
its affiliates, managers, directors, officers, secretaries, partners, agents and employees, from and against all liabilities
incurred in connection with the Portfolio Management Agreement (except to the extent such liabilities are incurred as
a result of any acts or omissions of the Portfolio Manager which constitute a Portfolio Manager Breach).

The Portfolio Manager is able to resign its role under the Portfolio Management Agreement upon 90 days’ written
notice to the Company. Whilst the resignation will not be effective until the date as of which a successor adviser has
been appointed, it may be difficult to locate an alternative adviser as a successor. In addition, the Portfolio Manager
may immediately resign by providing written notice to the Company upon the occurrence of certain events relating to
the Company such as, amongst others, the failure of the Company to comply in any material respect with any
investment policy or investment objective to which it is bound to comply, a wilful breach or knowing violation by the
Company of a material provision of the Portfolio Management Agreement or the occurrence of insolvency proceedings
in respect of the Company.

Under the Portfolio Management Agreement, the Portfolio Manager agrees to the provision of certain human resources
as may be necessary to enable the Company to conduct any matters related to its portfolio of assets.

Under the Portfolio Management Agreement, the Company shall pay to the Portfolio Manager an amount equivalent
to all reasonable third party costs and expenses incurred by the Portfolio Manager in the performance of its obligations
thereunder, together with any irrecoverable VAT arising on such costs and expenses.

The Portfolio Management Agreement is governed by the laws of the State of Texas.

Predecessor and Interim Portfolio Management Agreements and Terminations

Prior to the current Portfolio Management Agreement, the Company held a Portfolio Management Agreement dated
22 December 2016 (the “Predecessor Portfolio Management Agreement”) between (i) the Company and (ii) Acis
as the predecessor portfolio manager (the “Predecessor Portfolio Manager”), pursuant to which the Company
appointed Acis as the Predecessor Portfolio Manager to select the portfolio of investments and instruct the Custodian
with respect to any acquisition, disposition or sale of investments and provide certain support and assistance (including
back and middle office functions), personnel and credit and market research and analysis in connection with the
investment and ongoing management of the portfolio.




                                                         - 82 -D
                                                        Exhibit
                                                      Page 91 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                      Entered 12/05/18 23:51:09               Page 92 of
                                        122


The terms of the Predecessor Portfolio Management Agreement were substantially similar to the terms of the Portfolio
Management Agreement.

The Predecessor Portfolio Management Agreement was governed by the laws of the State of Texas.

The Predecessor Portfolio Management Agreement was terminated pursuant to a Portfolio Management Agreement
dated October 27, 2017 (the “Interim Portfolio Management Agreement”) between (i) the Company and (ii) the
Portfolio Manager and agreed and acknowledged by the Predecessor Portfolio Manager, pursuant to which the
Company appointed Highland HCF as the Portfolio Manager to select the portfolio of investments and instruct the
Custodian with respect to any acquisition, disposition or sale of investments and provide certain support and assistance
(including back and middle office functions), personnel and credit and market research and analysis in connection
with the investment and ongoing management of the portfolio. Pursuant to the Interim Portfolio Management
Agreement, (x) the Predecessor Portfolio Management Agreement was cancelled and terminated in its entirety, (y)
each party thereto released the other party from all claims, suits or causes of action arising out of or relating to the
Predecessor Portfolio Management Agreement and (z) each party ratified prior transactions effected in accordance
with the Predecessor Portfolio Management Agreement.

The terms of the Interim Portfolio Management Agreement were substantially similar to the terms of the Portfolio
Management Agreement.

The Interim Portfolio Management Agreement was terminated pursuant to the Portfolio Management Agreement.
Pursuant to the Interim Portfolio Management Agreement, (x) the Predecessor Portfolio Management Agreement was
cancelled and terminated in its entirety and (y) each party ratified prior transactions effected in accordance with the
Interim Portfolio Management Agreement.

The Interim Portfolio Management Agreement was governed by the laws of the State of Texas.

Subscription and Transfer Agreement

A Subscription and Transfer Agreement dated November 15, 2017 (the “Subscription and Transfer Agreement”)
entered into by and among the Company, the Portfolio Manager, CLO Holdco, Ltd., HarbourVest Dover Street IX
Investment L.P., HarbourVest 2017 Global AIF L.P., HarbourVest 2017 Global Fund L.P., HV International VIII
Secondary L.P., HarbourVest Skew Base AIF L.P., Highland Capital Management, L.P., Lee Blackwell Parker, III,
Quest IRA, Inc., fbo Lee B. Parker, III, Acct., Quest IRA, Inc., fbo Hunter Covitz, Acct., Quest IRA, Inc., fbo Jon
Poglitsch, Acct. and Quest IRA, Inc., fbo Neil Desai, Acct., pursuant to which CLO Holdco, Ltd., as the existing
Shareholder, agrees to transfer a portion of its shares to the new Shareholders listed above.

Under the Subscription and Transfer Agreement, CLO Holdco, Ltd. agreed to provide an indemnity to the new
Shareholders relating to certain liabilities arising prior to the date of the transfer of Shares.

Further, each of the Shareholders subscribed to purchase Shares on a pro rata basis pursuant to commitments under
the Subscription and Transfer Agreement, to be called for settlement by the Portfolio Manager from time to time
during the Investment Period and at such time issued (including in the form of fractional shares).

The Subscription and Transfer Agreement may be terminated by mutual agreement of the parties.

The Subscription and Transfer Agreement is governed by the laws of Guernsey.

Members’ Agreement

A Shareholders’ Agreement relating to the Company dated November 15, 2017 (the “Shareholder’s Agreement”),
among CLO HoldCo, Ltd., HarbourVest Dover Street IX Investment L.P., HarbourVest 2017 Global AIF L.P.,
HarbourVest 2017 Global Fund L.P., HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P.,
Highland Capital Management, L.P., Lee Blackwell Parker, III, Quest IRA, Inc., fbo Lee B. Parker, III, Acct., Quest
IRA, Inc., fbo Hunter Covitz, Acct., Quest IRA, Inc., fbo Jon Poglitsch, Acct., Quest IRA, Inc., fbo Neil Desai, Acct.,
the Company and the Portfolio Manager, which contemplates certain agreements of commercial terms among the
Shareholders with respect to the formation of an Advisory Board, voting matters and the Shareholders’ commitments
to settle subscriptions for the Placing Shares.



                                                        - 83 -D
                                                       Exhibit
                                                     Page 92 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 93 of
                                        122


Pursuant to the Shareholders’ Agreement, the Shareholders set forth their rights in respect of the Company with respect
to their voting rights, the composition and function of the Advisory Board, provisions with respect to Shareholders
defaulting on commitments to settle Shares, indemnification and restrictions on the transfers or disposals of Shares.

The Shareholders’ Agreement will be terminated when one party holds all the Shares, when a resolution is passed by
the Shareholders or creditors of the Company or with the written consent of the parties.

The Shareholders’ Agreement is governed by the laws of Guernsey.

NexBank Credit Facility

The Company currently has the NexBank Credit Facility with a principal amount of $22,158,337, as of September 30,
2017. The NexBank Credit Facility is governed by an Amended and Restated Loan Agreement dated as of 17 January
2017 that provides for quarterly payments of principal and interest at 5.00% per annum and a maturity on November
23, 2021.

Warehouse Loan Facilities

One or more multi-currency Warehouse Loan Facilities may be entered into from time to time between (i) the
Company and (ii) a warehouse provider as described in “Summary-Borrowing-Warehouse Loan Facilities”.

Forward Purchase Agreements

Forward Purchase Agreements may be entered into from time to time, between (i) the Company and (ii) a CLO (each,
a “Forward Purchase Agreement”), pursuant to which the Company may from time to time enter into sale and
purchase contracts with a CLO with respect to the assets of the Company (“Forward Sales”). Such Forward Sales
are with a view to effectively managing its access to wholesale funding and exposure to undesireable market price
volatilities of its portfolio. Such Forward Purchase Agreements may be entered into at the same time or shortly after
the origination or acquisition of the relevant asset by the Company, at a later date, or not at all. Where a loan becomes
subject to a Forward Purchase Agreement, the Company will (subject to the conditions set out below) neither receive
the gain nor bear the loss that occurs between the date when the loan is added to the Forward Purchase Agreement
and the date when the transfer occurs.

Each Forward Sale will be conditional upon:

                 the occurrence of the closing date of the relevant CLO; and

                 the assets that are the subject of such Forward Sale satisfying a set of eligibility criteria on the
                  closing date of the relevant CLO as agreed between the Company and the relevant CLO.

The Forward Purchase Agreements will contain standard limited recourse and non-petition provisions with respect to
the Company and with respect to the relevant CLO.

The governing law of the Forward Purchase Agreements will be English or New York law.

Custody Agreement

A custody agreement dated 10 August 2015 between (i) the Company and (ii) the Custodian (the “Custody
Agreement”), whereby the Custodian was appointed to act as custodian of the Company’s investments, cash and other
assets.

The Custodian provides custody services in respect of such of the property of the Company which is delivered to and
accepted by the Custodian as and when such custody services may be required. Securities are held by the Custodian
in one or more accounts registered in the name of the Company or of the Custodian, its delegate or a nominee. The
securities are separately designated in the books of the Custodian as belonging to the Company.




                                                        - 84 -D
                                                       Exhibit
                                                     Page 93 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                       Entered 12/05/18 23:51:09               Page 94 of
                                        122


Under the terms of the Custody Agreement, the Custodian is entitled to receive transaction charges and sub-custodian
charges will be recovered by the Custodian from the Company as they are incurred by the relevant sub-custodian. All
such charges shall be charged at normal commercial rates.

The Custody Agreement shall continue for an initial period of six months and thereafter may be terminated by either
of the parties hereto on giving ninety (90) days’ prior written notice to the other party hereto, provided that the
appointment of the Custodian shall not terminate before the appointment of a replacement Custodian provided always
if a replacement custodian is not appointed within six months from the date of the relevant termination notice, the
Custody Agreement shall terminate in any event. It may be terminated without notice in certain specified
circumstances including the insolvency of either party.

The Custodian has a market standard indemnity from the Company in relation to liabilities incurred other than as a
result of its negligence, fraud, bad faith, wilful default or recklessness in carrying out its responsibilities under the
Custody Agreement.

The Custody Agreement is governed by the laws of Ireland.

MEMORANDUM AND ARTICLES

Memorandum of Incorporation

The Memorandum of Incorporation provides that the Company’s objects are unrestricted and it shall therefore have
the full power and authority to carry out any object not prohibited by the Companies Law, or any other law of
Guernsey.

Articles of Incorporation

The Articles of Incorporation of the Company contain provisions, inter alia, to the following effect.

Share Capital

The Company may issue an unlimited number of Shares of no par value each, including Unclassified Shares which
may be designated and issued as Ordinary Shares or otherwise as the Directors may from time to time determine.

Ordinary Shares

The rights attaching to the Ordinary Shares shall be as follows:

         (a)      As to income – subject to the rights of any Ordinary Shares which may be issued with special rights
                  or privileges, the Ordinary Shares of each class carry the right to receive all income of the Company
                  attributable to the Ordinary Shares, and to participate in any distribution of such income by the
                  Company, pro rata to the relative Net Asset Values of each of the classes of Ordinary Shares and,
                  within each such class, income shall be divided pari passu amongst the holders of Ordinary Shares
                  of that class in proportion to the number of Ordinary Shares of such class held by them.

         (b)      As to capital – on a winding up of the Company or other return of capital (other than by way of a
                  repurchase or redemption of Ordinary Shares in accordance with the provision of the Articles and
                  the Companies Law), the surplus assets of the Company attributable to the Ordinary Shares
                  remaining after payment of all creditors shall, subject to the rights of any Ordinary Shares that may
                  be issued with special rights or privileges, be divided amongst the holders of Ordinary Shares of
                  each class pro rata to the relative Net Asset Values of each of the classes of the Ordinary Shares
                  and, within each such class, such assets shall be divided pari passu amongst the holders of Ordinary
                  Shares of that class in proportion to the number of Ordinary Shares of that class held by them.

         (c)      As to voting – the holders of the Ordinary Shares shall be entitled to receive notice of and to attend,
                  speak and vote at general meetings of the Company.




                                                        - 85 -D
                                                       Exhibit
                                                     Page 94 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09               Page 95 of
                                        122


General

Without prejudice to any special rights previously conferred on the holders of any existing Shares or class of Shares,
any Share (or option, warrant or other right in respect of a Share) in the Company may be issued with such preferred,
deferred or other special rights or restrictions, whether as to dividend, voting, return of capital or otherwise, as the
Board may determine.

Offers to Shareholders to be on a pre-emptive basis

          (a)     The Company shall not allot equity securities to a person on any terms unless:

                  (i)      it has made an offer to each person who holds equity securities of the same class in the
                           Company to allot to him on the same or more favourable terms a proportion of those
                           securities that is as nearly as practicable equal to the proportion in number held by him of
                           the share capital of the Company; and

                  (ii)     the period during which any such offer may be accepted has expired or the Company has
                           received notice of the acceptance or refusal of every offer so made.

          (b)     Securities that the Company has offered to allot to a holder of equity securities in accordance with
                  the preceding may be allotted to him, or anyone in whose favour he has renounced his right to their
                  allotment, without contravening the restriction referred to in above.

          (c)     Shares held by the Company as treasury shares shall be disregarded for the purposes of the restriction
                  referred to in the second preceding paragraph, so that the Company is not treated as a person who
                  holds equity shares; and the treasury shares are not treated as forming part of the equity share capital
                  of the Company.

          (d)     Any offer required to be made by the Company pursuant to the restriction referred to above should
                  be made by a notice (given in accordance with “—Notices” below) and such offer must state a period
                  during which such offer may be accepted and such offer shall not be withdrawn before the end of
                  that period. Such period must be a period of at least 21 days beginning on the date on which such
                  offer is deemed to be delivered or received (as the case may be), pursuant to “—Notices” below.

          (e)     The restriction referred to above shall not apply in relation to the allotment of bonus shares, nor to
                  a particular allotment of equity securities if these are, or are to be, wholly or partly paid otherwise
                  than in cash.

          (f)     The Company may by special resolution resolve that the restriction referred to above shall be
                  excluded or that the restriction referred to in above shall apply with such modifications as may be
                  specified in the resolution:

                  (i)      generally in relation to the allotment by the Company of equity securities;

                  (ii)     in relation to allotments of a particular description; or

                  (iii)    in relation to a specified allotment of equity securities;

                  and any such resolution must: (A) state the maximum number of equity securities in respect of
                  which the restriction referred to above is excluded or modified; and (B) specify the date on which
                  such exclusion or modifications will expire, which must be not more than five years from the date
                  on which the resolution is passed.

          (g)     Any resolution passed pursuant to the provisions referred to in the preceding paragraph may:

                  (i)      be renewed or further renewed by special resolution of the Company for a further period
                           not exceeding five years; and



                                                        - 86 -D
                                                       Exhibit
                                                     Page 95 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                Page 96 of
                                        122


                  (ii)      be revoked or varied at any time by special resolution of the Company.

         (h)      Notwithstanding that any such resolution referred to in the two preceding paragraphs has expired,
                  the Directors may allot equity securities in pursuance of an offer or agreement previously made by
                  the Company if the resolution enabled the Company to make an offer or agreement that would or
                  might require equity securities to be allotted after it expired.

         (i)      In relation to an offer to allot securities, a reference (however expressed) to the holder of shares of
                  any description is to whoever was the holder of shares of that description at the close of business on
                  a date to be specified in the offer and the specified date must fall within the period of 28 days
                  immediately before the date of the offer.

Issue of Shares

Subject to “—Offers to Shareholders to be on a pre-emptive basis”, the unissued Shares shall be at the disposal of the
Board, which is authorised to allot or grant options, warrants or other rights over or otherwise dispose of them to such
persons on such terms and conditions and at such times as the Board determines but so that no Share shall be issued
at a discount except in accordance with the Companies Law and so that the amount payable on application on each
Share shall be fixed by the Board.

Variation of class rights

If at any time the share capital is divided into different classes of Shares, the rights attached to any class (unless
otherwise provided by the terms of issue) may, whether or not the Company is being wound up, be varied with the
consent in writing of the holders of three-fourths of the issued Shares of that class or with the sanction of a special
resolution of the holders of the Shares of that class.

Winding up

The term of the Placing will commence on the date of the Placing and will end (and the Company thereafter will be
wound up and dissolved) at the end of the Term, subject to extension as described in “Summary-Term”.

If the Company is wound up whether voluntarily or otherwise the liquidator may with the sanction of a special
resolution divide among the Shareholders in specie any part of the assets of the Company and may with the like
sanction vest any part of the assets of the Company in trustees upon such trusts for the benefit of the Shareholders as
the liquidator with the like sanction shall think fit.

If any of the securities or other assets to be divided as aforesaid involve a liability to calls or otherwise any person
entitled under such division to any of the said assets may within fourteen (14) clear days after the passing of the special
resolution, by notice in writing, direct the liquidator to sell his proportion and pay him the net proceeds and the
liquidator shall, if practicable, act accordingly.

Disclosure of Third Party Interests in Shares

The Directors shall have power, if required for any regulatory purposes, by notice in writing to require any Shareholder
to disclose to the Company the identity of any person (other than the Shareholder) who has an interest in the Shares
held by the Shareholder and the nature of such interest. Any such notice shall require any information in response to
such notice to be given in writing within the prescribed period which is 28 days after service of the notice or 14 days
if the Shares concerned represent 0.25 per cent or more in value of the issued Shares of the relevant class or such other
reasonable period as the Directors may determine. If any Shareholder has been duly served with such a notice and is
in default for the prescribed period in supplying to the Company the information required by such notice, the Directors
may serve a direction notice upon such Shareholder. The direction notice may direct that in respect of the Shares in
respect of which the default has occurred (the “default Shares”) and any other Shares held by the Shareholder, the
Shareholder shall not be entitled to vote (either personally or by representative or by proxy) in general meetings or
class meetings. Where the default Shares represent at least 0.25 per cent of the class of Shares concerned, the direction
notice may additionally direct that dividends on such shares will be retained by the Company (without interest) and




                                                         - 87 -D
                                                        Exhibit
                                                      Page 96 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                 Page 97 of
                                        122


that no transfer of the Shares (other than a transfer approved under the Articles) shall be registered until the default is
rectified.

Dividends

Subject to compliance with Section 304 of the Companies Law and the Distribution Priority, the Board may at any
time declare and pay such dividends as appear to be justified by the position of the Company. The Board may also
declare and pay any fixed dividend which is payable on any Shares half-yearly or otherwise on fixed dates whenever
the position, in the opinion of the Board, so justifies. Dividend payments may be suspended by the Directors in their
absolute discretion, including, without limitation, in the event of adverse, or perceived adverse, market conditions.

The method of payment of dividends shall be at the discretion of the Board and the Portfolio Manager.

No dividend shall be paid in excess of the amounts permitted by the Companies Law or approved by the Board.

Unless and to the extent that the rights attached to any Shares or the terms of issue thereof otherwise provide, all
dividends shall be declared and paid pro rata according to the number of Shares held by each Shareholder. For the
avoidance of doubt, where there is more than one class of Shares in issue, dividends declared in respect of any class
of Share shall be declared and paid pro rata according to the number of Shares of the relevant class held by each
Shareholder.

With the sanction of the Company in general meeting by way of a special resolution, any dividend may be paid wholly
or in part by the distribution of specific assets and, in particular, of paid-up Shares of the Company. Where any
difficulty arises in regard to such distribution, the Board may settle the same as it thinks expedient and in particular
may issue fractional Shares and fix the value for distribution of such specific assets and may determine that cash
payments shall be made to any Shareholders upon the basis of the value so fixed in order to adjust the rights of
Shareholders and may vest any such specific assets in trustees for the Shareholders entitled as may seem expedient to
the Board.

Any dividend interest or other monies payable in cash in respect of Shares may be paid by cheque or warrant sent
through the post to the registered address of the holder or, in the case of joint holders, to the registered address of that
one of the joint holders who is first named on the register. Any one of two or more joint holders may give effectual
receipts for any dividends, interest or other monies payable in respect of their joint holdings. In addition, any such
dividend or other sum may be paid by any bank or other funds transfer system or such other means and to or through
such person as the holder or joint holders (as the case may be) may in writing direct, and the Company shall have no
responsibility for any sums lost or delayed in the course of any such transfer or where it has acted on any such
directions. Any one of two or more joint holders may give effectual receipts for any dividends, interest, bonuses or
other monies payable in respect of their joint holdings.

No dividend or other monies payable on or in respect of a Share shall bear interest against the Company.

All unclaimed dividends may be invested or otherwise made use of by the Board for the benefit of the Company until
claimed and the Company shall not be constituted a trustee in respect thereof. All dividends unclaimed for a period
of six years after having been declared shall be forfeited and shall revert to the Company.

Transfer of Shares

No Shareholder shall sell, pledge, charge, mortgage, assign, assign by way of security, transfer, convey, exchange or
otherwise dispose of its Shares or its commitment to settle purchases of Shares under the Subscription and Transfer
Agreement (each a “Transfer”, other than to an Affiliate of an initial Shareholder party hereto, without the prior
written consent of the Portfolio Manager, which consent shall be in the sole discretion of the Portfolio Manager;
provided that no such Transfer shall be made unless in the opinion of counsel reasonably satisfactory to the Portfolio
Manager (who may be counsel for the Company, and which requirement for an opinion may be waived, in whole or
in part, in the sole discretion of the Portfolio Manager) that:




                                                         - 88 -D
                                                        Exhibit
                                                      Page 97 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                Page 98 of
                                        122


         (a) such Transfer would not require registration under the Securities Act or any state securities or “Blue
             Sky” laws or other laws applicable to the Shares to be assigned or transferred and is conducted in
             conformance with the restrictions set forth in this Offering Memorandum;

         (b) such Transfer would not be reasonably likely to cause the Company to be subject to tax in any jurisdiction
             other than of its incorporation on a net income basis, not be reasonably likely to cause the Company to
             become subject to registration as an investment company under the U.S. Investment Company Act;

         (c) such Transfer would not cause the Company to considered to be an entity whose underlying assets are
             considered to include “plan assets” by reason of investment by an “employee benefit plan” or “plan” in
             such entity pursuant to the U.S. Plan Assets Regulations; and

         (d) such sale, assignment, disposition or transfer would not to cause all or any portion of the assets of the
             Company to constitute “plan assets” under ERISA or the U.S. Tax Code.

Prior to making any Transfer of Shares (other than Transfers to Affiliates of an initial Shareholder or, in the case of
CLO Holdco or a Highland Principal (as defined in the Members' Agreement), to Highland, its Affiliates or another
Highland Principal) a Shareholder must first offer to the other Shareholders a right to purchase the Shares, on a pro
rata basis with respect to their current Shares, at the same price (which must be cash) as such Shares are proposed to
be purchased by the prospective third party purchaser pursuant to an irrevocable offer letter. The other Shareholders
will have 30 days following receipt of the letter to determine whether to purchase their entire pro rata portion of the
Shares proposed to be Transferred. If the other Shareholders do not accept the offer, the Shareholder may (subject to
complying with the other Transfer restrictions in the Articles) Transfer the applicable Shares that such Shareholders
have not elected to purchase to a third party at a price equal to or greater than the price described in the offer letter,
provided that if the Shareholder has not (a) entered into a definitive agreement to effect such sale within 90 days after
the expiration of the period that the other Shareholders have to accept the offer in the offer letter or (b) consummated
the sale within 120 day after the entry into the definitive agreement to consummate the sale, it must comply with these
right of first refusal procedures again. Any Shareholder (other than the Shareholder proposing to Transfer its Shares)
may assign its right to purchase its pro rata portion of the Shares to any other Shareholder (subject to complying with
the other Transfer restrictions in the Articles), any initial Shareholder (other than the Shareholder proposing to Transfer
its Shares) may assign its right to purchase its pro rata portion of the Shares to an Affiliate (subject to complying with
the other Transfer restrictions in the Articles), and CLO Holdco or the Highland Principals (unless such Shareholder
is the Shareholder proposing the Transfer its shares) may assign its right to purchase its pro rata portion of the Shares
to Highland, an Affiliate of Highland or other Highland Principals (subject to complying with the other Transfer
restrictions in the Articles).

Subject to the Articles and such of the restrictions of the Articles as may be applicable, any Shareholder may transfer
all or any of his certificated Shares by an instrument of transfer in any usual or common form or in any other form
which the Board may approve. The instrument of transfer of a certificated Share shall be signed by or on behalf of
the transferor and, unless the Share is fully paid, by or on behalf of the transferee. An instrument of transfer of a
certificated Share need not be under seal.

The Board may, in its absolute discretion and without giving a reason, decline to transfer, convert or register any
transfer of any Share in certificated form which is not fully paid or on which the Company has a lien. The Directors
may also refuse to register a transfer of Shares unless it is in respect of only one class of Shares, it is in favour of a
single transferee or not more than four joint transferees; and in the case of a Share in certificated form, having been
delivered for registration to the Office or such other place as the Board may decide, it is accompanied by the
certificate(s) for the Shares to which it relates and such other evidence as the Board may reasonably require to prove
the right of the transferor to make the transfer.

The Board may, in its absolute discretion, decline to register a transfer of any Shares to any person whose ownership
may result in a person holding Shares in violation of the transfer restrictions published by the Company, from time to
time.

The Directors may, in their absolute discretion, refuse to register a transfer of any Shares to a person that they have
reason to believe is (i) an “employee benefit plan” (within the meaning of Section 3(3) of ERISA) that is subject to
Part 4 of Title 1 of ERISA, (ii) a plan, individual retirement account or other arrangement that is subject to Section



                                                         - 89 -D
                                                        Exhibit
                                                      Page 98 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18                        Entered 12/05/18 23:51:09                Page 99 of
                                        122


4975 of the U.S. Internal Revenue Code of 1986, as amended (the “U.S. Tax Code”) or any other state, local laws or
regulations that would have the same effect as regulations promulgated under ERISA by the U.S. Department of Labor
and codified at 29 C.F.R. Section 2510.3-101 to cause the underlying assets of the Company to be treated as assets of
that investing entity by virtue of its investment (or any beneficial interest) in the Company and thereby subject the
Company and the Portfolio Manager (or other persons responsible for the investment and operation of the Company’s
assets) to laws or regulations that are similar to the fiduciary responsibility or prohibited transaction provisions
contained in Title I of ERISA or Section 4975 of the U.S. Tax Code, (iii) an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement (each of (i), (ii) and (iii) in this paragraph
a “Plan”) or (iv) any person in circumstances where the holding of Shares by such person would (a) give rise to an
obligation on the Company to register as an “investment company” under the Investment Company Act (as defined in
the Articles) (including because the holder of the Shares is not a “qualified purchaser” as defined in the Investment
Company Act), (b) preclude the Company from relying on the exception to the definition of “investment company”
contained in Section 3(c)(7) of the Investment Company Act, (c) give rise to an obligation on the Company to register
its Shares under the Exchange Act, the Securities Act or any similar legislation (each as defined in the Articles), (d)
result in the Company not being considered a “Foreign Private Issuer” as that term is defined by Rule 3b-4(c)
promulgated under the Exchange Act, (e) give rise to an obligation on the Portfolio Manager to register as a commodity
pool operator or commodity trading advisor under the U.S. Commodity Exchange Act of 1974, as amended, (f) cause
the Company to be a “controlled foreign corporation” for the purposes of the U.S. Tax Code, or cause the Company
to suffer any pecuniary disadvantage (including any excise tax, penalties or liabilities under ERISA or the U.S. Tax
Code), or (g) give rise to the Company or the Portfolio Manager becoming subject to any U.S. law or regulation
determined to be detrimental to it (each such person in this paragraph a “Prohibited U.S. Person”). Each person
acquiring Shares shall by virtue of such acquisition be deemed to have represented to the Company that they are not
a Prohibited U.S. Person.

If the Board refuses to register the transfer of a Share it shall, within two months after the date on which the transfer
was lodged with the Company, send notice of the refusal to the transferee.

The registration of transfers may be suspended at such times and for such periods (not exceeding 30 days in the
aggregate in any one calendar year) as the Board may decide on giving notice in La Gazette Officielle and either
generally or in respect of a particular class of Share.

Compulsory redemptions of Shares by the Company

The Company may redeem all or any of the Shares at any time subject to and in accordance with the provisions of the
Members' Agreement and the Articles.

A Director is authorised to do all such acts and things as shall be necessary or expedient and to execute any documents
deemed necessary or desirable in each case to complete any redemption of Shares subject to and in accordance with
the Members' Agreement and the Articles.

The redemption of Shares under the Articles shall be deemed to be effective from the close of business on the relevant
redemption date at which time any Shares which are so redeemed shall forthwith be cancelled and the name of the
relevant Shareholder(s) be removed from the Register. Upon the redemption of a Share being effected pursuant to the
Members' Agreement and the Articles, a Shareholder shall cease to be entitled to any rights in respect thereof save for
payment of the redemption proceeds.

Purchase of Shares

The Company may, at the discretion of the Board, purchase any of its own Shares, whether or not they are redeemable,
and may pay the purchase price in respect of such purchase to the fullest extent permitted by the Companies Law.

Notices

A notice or other communication may be given by the Company to any Shareholder by any means as set out in Section
523 of the Companies Law.




                                                         - 90 -D
                                                        Exhibit
                                                      Page 99 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                    Page 100 of
                                         122


 Any notice or other document, if served by post (including registered post, recorded delivery service or ordinary letter
 post), shall be deemed to have been served 48 hours after the time when the letter containing the same is posted and
 in proving such service it shall be sufficient to prove that the letter containing the notice or document was properly
 posted.

 Any notice or other document that may be sent by the Company by courier will be deemed to be received 24 hours
 after the time at which it was despatched.

 A notice may be given by the Company to the joint holders of a Share by giving the notice to the joint holder first
 named in the register in respect of the Share.

 Any notice or other communication sent to the address of any Shareholder shall, notwithstanding the death, disability
 or insolvency of such Shareholder and whether the Company has notice thereof, be deemed to have been duly served
 in respect of any Share registered in the name of such Shareholder as sole or joint holder and such service shall, for
 all purposes, be deemed a sufficient service of such notice or document on all persons interested (whether jointly with
 or as claiming through or under him) in any such Share.

 All Shareholders shall be deemed to have agreed to accept communication from the Company by electronic means in
 accordance with sections 524 and 526 and schedule 3 of the Companies Law unless a Shareholder notifies the
 Company otherwise. Such notification must be in writing and signed by the Shareholder and delivered to the
 Company’s registered office or such other place as the Board directs. A Shareholder shall be entitled to require the
 Company to send him a version of a document or information in hard copy form.

 Every person who becomes entitled to a Share shall be bound by any notice in respect of that Share which, before his
 name is entered in the register of members, has been duly given to a person from which he derives his title.

 General meetings

 General meetings shall be held once at least in each calendar year in accordance with Section 199 of the Companies
 Law but so that not more than fifteen (15) months may elapse between one annual general meeting and the next. At
 each such annual general meeting shall be laid copies of the Company’s most recent accounts, Directors’ report and,
 if applicable, the auditor’s report in accordance with Section 252 of the Companies Law. The requirement for an
 annual general meeting may be waived by the shareholders in accordance with Section 201 of the Companies Law.
 Other meetings of the Company shall be called extraordinary general meetings.

 All general meetings shall be held in Guernsey.

 A shareholder participating by video link or telephone conference call or other electronic or telephonic means of
 communication in a meeting at which a quorum is present shall be treated as having attended that meeting, provided
 that the shareholders present at the meeting can hear and speak to the participating shareholder.

 A video link or telephone conference call or other electronic or telephonic means of communication in which a quorum
 of shareholders participates and all participants can hear and speak to each other shall be a valid meeting which shall
 be deemed to take place where the Chairman is present unless the shareholders resolve otherwise.

 Any general meeting convened by the Board, unless its time shall have been fixed by the Company in a general
 meeting or unless convened in pursuance of a requisition, may be postponed by the Board by notice in writing and the
 meeting shall, subject to any further postponement or adjournment, be held at the postponed date for the purpose of
 transacting the business covered by the original notice.

 The Board may, whenever it thinks fit, and shall on the requisition of shareholders who hold more than ten per cent
 (10%) of such of the capital of the Company as carries the right to vote at general meetings (excluding any capital
 held as treasury shares) in accordance with Sections 203 and 204 of the Companies Law, proceed to convene a general
 meeting.




                                                         - 91 -D
                                                        Exhibit
                                                     Page 100 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                      Page 101 of
                                         122


 Notice of general meetings

 A general meeting of the Company (other than an adjourned meeting) must be called by notice of at least 14 clear
 days.

 A general meeting may be called by shorter notice than otherwise required if all the Shareholders entitled to attend
 and vote so agree.

 Notices and other documents may be sent in electronic form or published on a website in accordance with Section 208
 of the Companies Law.

 Notice of a general meeting of the Company must be sent to every Shareholder (being only persons registered as a
 Shareholder), every Director and every alternate Director registered as such.

 Notice of a general meeting of the Company must state the time and date of the meeting, state the place of the meeting,
 specify any special business to be put to the meeting (as defined in the Articles), contain the information required
 under Section 178(6)(a) of the Companies Law in respect of a resolution which is to be proposed as a special resolution
 at the meeting, contain the information required under Section 179(6)(a) of the Companies Law in respect of a
 resolution which is to be proposed as a waiver resolution at the meeting, and contain the information required under
 Section 180(3)(a) of the Companies Law in respect of a resolution which is to be proposed as a unanimous resolution
 at the meeting.

 Notice of a general meeting must state the general nature of the business to be dealt with at the meeting.

 The accidental omission to give notice of any meeting to or the non-receipt of such notice by any Shareholder shall
 not invalidate any resolution or any proposed resolution otherwise duly approved.

 Conflicts of interest

 A Director must, immediately after becoming aware of the fact that he is interested in a transaction or proposed
 transaction with the Company, disclose to the Board in accordance with section 162 of the Companies Law the nature
 and extent of that interest.

 The obligation referred to above does not apply if:

          (a)      the transaction or proposed transaction is between the Director and the Company; and

          (b)      the transaction or proposed transaction is or is to be entered into in the ordinary course of the
                   Company’s business and on usual terms and conditions.

 A general disclosure to the Board to the effect that a Director has an interest (as director, officer, employee, member
 or otherwise) in a party and is to be regarded as interested in any transaction which may after the date of the disclosure
 be entered into with that party is sufficient disclosure of interest in relation to that transaction.

 Nothing referred to above in this section applies in relation to:

          (a)      remuneration or other benefit given to a Director;

          (b)      insurance purchased or maintained for a Director in accordance with Section 158 of the Companies
                   Law; or

          (c)      a qualifying third party indemnification provision provided for a Director in accordance with Section
                   159 of the Companies Law.

 Subject to the paragraph below, a Director is interested in a transaction to which the Company is a party if such
 Director:

          (a)      is a party to, or may derive a material benefit from, the transaction;




                                                           - 92 -D
                                                          Exhibit
                                                       Page 101 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                      Page 102 of
                                         122


          (b)      has a material financial interest in another party to the transaction;

          (c)      is a director, officer, employee or member of another party (other than a party which is an associated
                   company) who may derive a material financial benefit from the transaction;

          (d)      is the parent, child or spouse of another party who may derive a material financial benefit from the
                   transaction; or

          (e)      is otherwise directly or indirectly materially interested in the transaction.

 A Director is not interested in a transaction to which the Company is a party if the transaction comprises only the
 giving by the Company of security to a third party which has no connection with the Director, at the request of the
 third party, in respect of a debt or obligation of the Company for which the Director or another person has personally
 assumed responsibility in whole or in part under a guarantee, indemnity or security.

 Save as provided in the Articles, a Director shall not vote in respect of any contract or arrangement or any other
 proposal whatsoever in which he has any material interest otherwise than by virtue of his interest in Shares or
 debentures or other securities of or otherwise through the Company. A Director may be counted in the quorum at a
 meeting in relation to any resolution on which he is debarred from voting.

 A Director shall (in the absence of some other material interest than is indicated below) be entitled to vote (and be
 counted in the quorum) in respect of any resolution concerning any of the following matters, namely:

          (a)      the giving of any guarantee, security or indemnity to him in respect of money lent or obligations
                   incurred by him at the request of or for the benefit of the Company or any of its subsidiaries;

          (b)      the giving of any guarantee, security or indemnity to a third party in respect of a debt or obligation
                   of the Company or any of its subsidiaries for which he himself has assumed responsibility in whole
                   or in part under a guarantee or indemnity or by the giving of security;

          (c)      any proposal concerning an offer of Shares or debentures or other securities of or by the Company
                   or any of its subsidiaries for subscription or purchase in which offer he is or is to be interested as a
                   participant in the underwriting or sub-underwriting thereof; or

          (d)      any proposal concerning any other company in which he is interested, directly or indirectly and
                   whether as an officer or shareholder or otherwise howsoever, provided that he is not the holder of
                   or beneficially interested in one per cent or more of the issued shares of such company (or of any
                   third company through which his interest is derived) or of the voting rights available to shareholders
                   of the relevant company (any such interest being deemed for these purposes to be a material interest
                   in all circumstances).

 Where proposals are under consideration concerning the appointment (including fixing or varying the terms of
 appointment) of two or more Directors to offices or employment with the Company or any company in which the
 Company is interested, the Directors may be counted in the quorum for the consideration of such proposals and such
 proposals may be divided and considered in relation to each Director separately and in such case each of the Directors
 concerned (if not debarred from voting under the provisions referred to above) shall be entitled to vote (and be counted
 in the quorum) in respect of each resolution except that concerning his own appointment.

 If any question shall arise at any meeting as to the materiality of a Director’s interest or as to the entitlement of any
 Director to vote and such question is not resolved by his voluntarily agreeing to abstain from voting, such question
 shall be referred to the chairman of the meeting and his ruling in relation to any other Director shall be final and
 conclusive except in a case where the nature or extent of the interests of the Director concerned have not been fairly
 disclosed.

 The Company may by ordinary resolution suspend or relax the provisions referred to above to any extent or ratify any
 transaction not duly authorised by reason of a contravention of any of the paragraphs above.




                                                          - 93 -D
                                                         Exhibit
                                                      Page 102 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                      Page 103 of
                                         122


 Subject to the provisions referred to above the Directors may exercise the voting power conferred by the shares in any
 other company held or owned by the Company or exercisable by them as directors of such other company in such
 manner in all respects as they think fit (including the exercise thereof in favour of any resolution appointing themselves
 or any of them director, managing director, managers or other officer of such company or voting or providing for the
 payment or remuneration to the directors, managing director, manager or other officer of such company).

 A Director may hold any other office or place of profit under the Company (other than the office of Auditor) in
 conjunction with his office of Director on such terms as to tenure of office or otherwise as the Directors may determine.

 Subject to due disclosure in accordance with the provisions referred to in this section, no Director or intending Director
 shall be disqualified by his office from contracting with the Company as vendor, purchaser or otherwise, nor shall any
 such contract or arrangement entered into by or on behalf of the Company in which any Director is in any way
 interested render the Director liable to account to the Company for any profit realised by any such contract or
 arrangement by reason of such Director holding that office or of the fiduciary relationship thereby established.

 Any Director may act by himself or his firm in a professional capacity for the Company and he or his firm shall be
 entitled to remuneration for professional services as if he were not a Director, provided that nothing herein contained
 shall authorise a Director or his firm to act as Auditor to the Company.

 Any Director may continue to be or become a director, managing director, manager or other officer or member of any
 company in which the Company may be interested and (unless otherwise agreed) no such Director shall be accountable
 for any remuneration or other benefits received by him as a director, managing director, manager or other officer or
 member of any such other company.

 Remuneration and appointment of Directors

 The ordinary remuneration of the Directors who do not hold executive office for their services (excluding amounts
 payable under any other sub-paragraph of the Articles) shall not exceed in aggregate £150,000 per annum or such
 higher amount as the Company may from time to time by ordinary resolution determine. Such remuneration shall be
 deemed to accrue from day to day. The Directors shall also be paid all reasonable out-of-pocket travelling, hotel and
 other expenses properly incurred by them in attending and returning from meetings of the Directors or any committee
 of the Directors or general meetings of the Company or in connection with the business of the Company. In addition,
 the Board may award additional remuneration to any Director engaged in exceptional work at the request of the Board
 on a time spent basis.

 The Board shall have power at any time to appoint any person eligible in accordance with Section 137 of the
 Companies Law to be a Director either to fill a casual vacancy or as an addition to the existing Directors but so that
 the total number of Directors shall not at any time exceed the number, if any, fixed pursuant to the Articles. Any
 Director so appointed shall hold office only until the next following annual general meeting and shall then be eligible
 for re-election. Without prejudice to the powers of the Board, the Company in general meeting may appoint any
 person to be a Director either to fill a casual vacancy or as an additional Director.

 The Directors may at any time appoint one or more of their body (other than a Director resident in the United Kingdom)
 to the office of managing director for such term and at such remuneration and upon such terms as they determine.

 Disqualification of Directors

 No person other than a Director retiring at a general meeting shall, unless recommended by the Directors, be eligible
 for election by the Company to the office of Director unless, not less than 14 clear days before the date appointed for
 the meeting there shall have been left at the Company’s registered office notice in writing signed by a Shareholder
 duly qualified to attend and vote at the meeting for which such notice is given of his intention to propose such person
 for election together with notice in writing signed by that person of his willingness to be elected.

 A Director shall cease to hold office: (i) if the Director (not being a person holding for a fixed term an executive
 office subject to termination if he ceases for any reason to be a Director) resigns his office by written notice signed by
 him sent to or deposited at the registered office of the Company, (ii) if he shall have absented himself from meetings
 of the Board for a consecutive period of 12 months and the Board resolves that his office shall be vacated, (iii) if he




                                                          - 94 -D
                                                         Exhibit
                                                      Page 103 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                       Page 104 of
                                         122


 dies or becomes of unsound mind or incapable, (iv) if he becomes insolvent, suspends payment or compounds with
 his creditors, (v) if he is requested to resign by written notice signed by all his co-Directors, (vi) if the Company in
 general meeting shall declare that he shall cease to be a Director, (vii) if he becomes resident in the United Kingdom
 and, as a result thereof, a majority of the Directors are resident in the United Kingdom, (viii) if he becomes ineligible
 to be a Director in accordance with section 137 of the Companies Law or (ix) if he becomes prohibited from being a
 Director by reason of any order made under any provisions or any law or enactment.

 Indemnities

 The Directors, company secretary and officers of the Company and their respective heirs and executors shall, to the
 extent permitted by Section 157 of the Companies Law, be fully indemnified out of the assets and profits of the
 Company from and against all actions expenses and liabilities which they or their respective heirs or executors may
 incur by reason of any contract entered into or any act in or about the execution of their respective offices or trusts
 except such (if any) as they shall incur by or through their own negligence, default, breach of duty or breach of trust
 respectively and none of them shall be answerable for the acts, receipts, neglects or defaults of the others of them or
 for joining in any receipt for the sake of conformity or for any bankers or other person with whom any monies or
 assets of the Company may be lodged or deposited for safe custody or for any bankers or other persons into whose
 hands any money or assets of the Company may come or for any defects of title of the Company to any property
 purchased or for insufficiency or deficiency of or defect in title of the Company to any security upon which any monies
 of the Company shall be placed out or invested or for any loss misfortune or damage resulting from any such cause as
 aforesaid or which may happen in or about the execution of their respective offices or trusts, except if the same shall
 happen by or through their own negligence, default, breach of duty or breach of trust.

 To the fullest extent permitted by applicable law (including the Companies Law) and subject to compliance with this
 Offering Memorandum, the Portfolio Manager, its affiliates, any officer, director, secretary, manager, employee or
 any direct or indirect partner, member, stockholder, agent or legal representative (including executors, guardians and
 trustees) of the Portfolio Manager and its affiliates, including persons formerly serving in such capacities, any person
 who serves at the request of the Portfolio Manager or the Board pursuant to the Articles, on behalf of the Company as
 an officer, director, secretary, manager, partner, member, employee, stockholder, agent or legal representative of any
 other person serving at the request of the Portfolio Manager or the Board pursuant to the Articles on behalf of the
 Company in such capacity as listed above, each member of the Advisory Board and each member of any subcommittee
 thereof and any assignees or successors of the foregoing (each, an “Indemnified Person”) shall be fully indemnified
 against all losses, liabilities, damages, expenses or costs (including any claim, judgment, award, settlement, reasonable
 legal and other professional fees and disbursements and other costs or expenses incurred in connection with the
 defence of any proceeding, whether or not matured or unmatured or whether or not asserted or brought due to
 contractual or other restrictions, joint or several) other than those arising from suits, disputes or actions by Highland,
 its affiliates or principals, Other Accounts or CLO HoldCo, Ltd. (collectively, the “Indemnified Losses”) to which
 an Indemnified Person may become subject by reason of any acts or omissions or any alleged acts or omissions arising
 out of such Indemnified Person’s or any other person’s activities in connection with the conduct of the business or
 affairs of the Company and/or an investment, unless such Indemnified Losses result from any action or omission
 which constitutes, with respect to such person, a Triggering Event; provided, that notwithstanding the foregoing, the
 members of the Advisory Board or members of any subcommittee thereof shall be subject only to a duty of good faith
 (it being understood that, to the fullest extent permitted by applicable law, any such member, in determining to take
 or refrain from taking any action, shall be permitted to take into consideration only the interests of the Shareholder
 and/or other person represented by such member and, in so doing, shall, to the fullest extent permitted by applicable
 law, be considered to have acted in good faith). Any claims arising from a Triggering Event shall be limited to actual
 out-of-pocket damages incurred as a direct consequence of the Triggering Event, and shall not include punitive,
 consequential or other damages or lost profits.

 Borrowing powers

 Subject to the restrictions set forth in this Offering Memorandum, the Board may exercise all the powers of the
 Company to borrow money (in whatever currency the Board determines from time to time) and to mortgage,
 hypothecate, pledge or charge all or part of its undertaking property and uncalled capital and to issue debentures and
 other securities, whether outright or as collateral security for any liability or obligation of the Company or of any third
 party, subject to any limits on borrowings adopted by the Board from time to time. The Board may exercise all the




                                                          - 95 -D
                                                         Exhibit
                                                      Page 104 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                      Page 105 of
                                         122


 powers of the Company to engage in currency or interest rate hedging in the interests of efficient portfolio
 management.

 Forfeiture and surrender of Shares

 Any Share in respect of which a notice requiring payment of an unpaid call or instalment, together with any interest
 which may have accrued and any expenses which may have been incurred, has been served may, at any time before
 payment has been made, be forfeited by a resolution of the Directors to that effect. Such forfeiture shall include all
 dividends declared in respect of the forfeited Share and not actually paid before the forfeiture.

 The Board may accept from any Shareholder on such terms as agreed a surrender of any Shares in respect of which
 there is a liability for calls. Any surrendered Share may be disposed of in the same manner as a forfeited share.

 If any Shares are owned directly or beneficially by a person believed by the Directors to be a Prohibited U.S. Person,
 the Directors may give notice to such person requiring them either (i) to provide the Directors within 30 days of receipt
 of such notice with sufficient satisfactory documentary evidence to satisfy the Directors that such person is not a
 Prohibited U.S. Person or (ii) to sell or transfer their Shares to a person qualified to own the same within 30 days and
 within such 30 days to provide the Directors with satisfactory evidence of such sale or transfer. Where condition (i)
 or (ii) is not satisfied within 30 days after the serving of the notice, the person will be deemed, upon the expiration of
 such 30 days, to have forfeited their Shares.

 LITIGATION

 There are no, and have not been in the last 12 months, any governmental, legal or arbitration proceedings, nor, so far
 as the Company is aware, are any such proceedings pending or threatened, which may have, or have in the recent past
 had, a significant effect on the Company’s financial position or profitability.

 RELATED PARTY TRANSACTIONS

 Other than as set out in the section of this Offering Memorandum entitled “—Material Contracts” (including the
 NexBank Credit Facility), “Investment Policy—Company Borrowing” and cross-transactions as described in “Risk
 Factors—Risks Relating to Conflicts of Interest—The Company will be subject to various conflicts of interest involving
 the Portfolio Manager and its affiliates” the Company has not entered into any related party transactions. The consent
 of the Advisory Board will be required with respect to transactions with any Related Party.

 GENERAL

 Highland may be regarded as the promoter of the Company. Save as disclosed in this section of this Offering
 Memorandum, no amount or benefit has been paid, or given, to the promoter or any of its subsidiaries since the
 incorporation of the Company and none is intended to be paid, or given. Highland is a limited partnership, established
 under the laws of the State of Delaware in the U.S. with its registered office at 1209 Orange Street, in the City of
 Wilmington, County of New Castle, Delaware 19801.

 The Net Placing Proceeds available for investment by the Company following the Placing will be approximately U.S.
 $153 million (less any amounts retained for working capital purposes) and these proceeds will be invested in
 accordance with the Company’s investment policy described in the section of this Offering Memorandum entitled
 “The Company”. Since incorporation, the Company has not commenced operations, and therefore has not generated
 earnings. As the Shares do not have a par value, the Placing Price consists solely of share premium.

 None of the Shares available under the Placing are being underwritten.

 Application will be made to the appropriate securities exchange for the Placing Shares to be admitted when deemed
 appropriate by the Company.

 The Company does not own any premises and does not lease any premises.




                                                          - 96 -D
                                                         Exhibit
                                                      Page 105 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                    Page 106 of
                                         122


 THIRD PARTY SOURCES

 Where third party information has been referenced in this Offering Memorandum, the source of that third party
 information has been disclosed. Where information contained in this Offering Memorandum has been so sourced, the
 Company confirms that such information has been accurately reproduced and, as far as the Company is aware and
 able to ascertain from information published by such third parties, no facts have been omitted which would render the
 reproduced information inaccurate or misleading.

 Highland has given and not withdrawn its written consent to the issue of this Offering Memorandum with references
 to its name in the form and context in which such references appear. Highland accepts responsibility for information
 attributed to it in this Offering Memorandum and declares that, having taken all reasonable care to ensure that such is
 the case, the information attributed to it in this Offering Memorandum is, to the best of its knowledge, in accordance
 with the facts and contains no omission likely to affect its import.

 Each of the Management Companies has given and, as at the date of this Offering Memorandum, has not withdrawn
 its written consent to the issue of this Offering Memorandum with references to its name in the form and context in
 which such references appear. Each of the Management Companies accepts responsibility for information attributed
 to it in this Offering Memorandum and declares that, having taken all reasonable care to ensure that such is the case,
 the information attributed to it in this Offering Memorandum is, to the best of its knowledge, in accordance with the
 facts and contains no omission likely to affect its import.

 WORKING CAPITAL

 The Company is of the opinion that the working capital available to the Group is sufficient for the present requirements
 of the Company, that is, for at least the next 12 months from the date of this Offering Memorandum.

 CAPITALISATION AND INDEBTEDNESS

 As at the date of this Offering Memorandum, the Company:

          (a)      does not have any secured, unsecured or unguaranteed indebtedness, including indirect and
                   contingent, other than the NexBank Credit Facility;

          (b)      has not granted any mortgage or charge over any of its assets, other than that granted under the
                   NexBank Credit Facility; and

          (c)      does not have any contingent liabilities or guarantees.

 As at the date of this Offering Memorandum, the Company’s issued and fully paid up share capital consisted of
 143,454,001 Shares of no par value.

 DOCUMENTS AVAILABLE FOR INSPECTION

 Copies of the Articles, the constitutional documents of the Company, the material contracts referred to in “—Material
 Contracts” above and this Offering Memorandum will be available for inspection at the registered office of the
 Company during normal business hours on any weekday (Saturdays and public holidays excepted) up to and including
 the date of the Placing.

 Copies of this Offering Memorandum may be obtained, free of charge during normal business hours on any weekday
 (bank and public holidays excepted) at the Company’s registered office up to and including the date of the Placing.

 RELATIONSHIP BETWEEN SHAREHOLDERS, THE COMPANY AND SERVICE PROVIDERS

 The Company is a registered closed-ended investment company incorporated in Guernsey with limited liability on 30
 March 2015. While prospective investors will acquire an interest in the Company on subscribing for Placing Shares,
 the Company is the sole legal and/or beneficial owner of its investments. Consequently, Shareholders have no direct
 legal or beneficial interest in those investments. The liability of Shareholders for the debts and other obligations of
 the Company is limited to the amount unpaid, if any, on the Placing Shares held by them.



                                                         - 97 -D
                                                        Exhibit
                                                     Page 106 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                         Page 107 of
                                         122


 Shareholders’ rights in respect of their investment in the Company are governed by the Articles, the Companies Law
 and the investment terms set out in this Offering Memorandum.

 RIGHTS AGAINST THIRD PARTIES, INCLUDING THIRD PARTY SERVICE PROVIDERS

 As the Company has no employees and the Directors have all been appointed on a non-executive basis, the Company
 is reliant on the performance of service providers listed in this Offering Memorandum (the “Service Providers”).

 Without prejudice to any potential right of action in tort that a Shareholder may have to bring a claim against a Service
 Provider, each Shareholder’s contractual relationship in respect of its investment in Shares is with the Company only.
 Therefore, no Shareholder will have any contractual claim against any Service Provider with respect to such Service
 Provider’s default.

 JURISDICTION AND APPLICABLE LAW

 As noted above, Shareholders’ rights are governed by the Articles, the Companies Law and the terms set out in this
 Offering Memorandum. By subscribing for Placing Shares, investors agree to be bound by the Articles, the Companies
 Law and the terms set out in this Offering Memorandum.

 Information on the existence or not of any legal instruments providing for the recognition and enforcement of
 judgments in the territory where the Company is established is as follows. A final and conclusive judgement under
 which a sum of money is payable (not being a sum payable in respect of taxes or other charges of a like nature or in
 respect of a fine or penalty) obtained in the superior courts in the reciprocating countries set out in the Judgments
 (Reciprocal Enforcement) (Guernsey) Law 1957 (the ‘‘1957 Law’’) (which includes the Supreme Court and the Senior
 Courts of England and Wales, excluding the Crown Court), after a hearing on the merits would be recognised as a
 valid judgement by the Guernsey courts and would be enforceable in accordance with and subject to the provisions of
 the 1957 Law.

 The Guernsey courts would also recognise, without reconsideration of the merits and assuming proper service of
 process and assumption of jurisdiction in accordance with the laws of the relevant jurisdiction, any final and conclusive
 judgement under which affixed or ascertainable sum of money is payable (not being a sum payable in respect of taxes
 or other charges or a like nature or in respect of a fine or other penalty) obtained in a court not recognised by the 1957
 Law provided that the judgment was not obtained by fraud or in a manner opposed to the principles of natural justice
 and recognition of the judgment is not contrary to public policy as applied by the Guernsey courts.

 FAIR TREATMENT AND PREFERENTIAL TREATMENT OF INVESTORS

 The Directors owe certain fiduciary duties to the Company which require them, among other things, to act in good
 faith and in what they consider to be the best interests of the Company. In doing so, the Directors will act in a manner
 that ensures the fair treatment of investors.

 Under the AIFMD Rules, the Portfolio Manager as AIFM must treat all investors fairly. The Portfolio Manager
 ensures the fair treatment of investors through its decision-making procedures and organisational structure which (1)
 identify any preferential treatment, or the right thereto, accorded to investors and (2) ensure that any such preferential
 treatment does not result in an overall disadvantage to other investors.

 In addition, the Portfolio Manager monitors the terms of side arrangements entered into with investors in relation to
 their investment in the Company to seek to ensure the fair treatment of investors. In so doing, the Portfolio Manager
 takes into consideration whether such side arrangements are in accordance with side arrangements previously entered
 into.

 The Portfolio Manager may enter into side letters in relation to the Company and its investments with certain
 individual investors covering, inter alia, capacity, provision of additional information, fees, most favoured investor
 commitments, individual investor approval requirements, transfer rights and confirmations of how expenses will be
 borne. Such information may provide the recipient greater insights into the Company activities than is included in
 standard reports to investors. In entering into any side letters, the Company will act in the best interests of the investors
 as a whole.




                                                           - 98 -D
                                                          Exhibit
                                                       Page 107 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                           Page 108 of
                                         122


 Information on such side letters will be disclosed to investors in accordance with the AIFMD.




                                                       - 99 -D
                                                      Exhibit
                                                   Page 108 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                       Page 109 of
                                         122


                                  TERMS AND CONDITIONS OF THE PLACING

 INTRODUCTION

 Each Placee which confirms its agreement (whether orally or in writing) to subscribe for Placing Shares under the
 Placing will be bound by these terms and conditions and will be deemed to have accepted them.

 The Company may require any Placee to agree to such further terms and/or conditions and/or give such additional
 warranties and/or representations as it (in its absolute discretion) sees fit and/or may require any such Placee to execute
 a separate placing letter (a “Placing Letter”).

 AGREEMENT TO SUBSCRIBE FOR PLACING SHARES

 Any Placee agrees to become a member of the Company and agrees to subscribe for those Placing Shares allocated to
 it at the Placing Price in respect of the Placing Shares allocated to the Placee. To the fullest extent permitted by law,
 each Placee acknowledges and agrees that it will not be entitled to exercise any remedy of rescission at any time. This
 does not affect any other rights the Placee may have.

 PAYMENT FOR PLACING SHARES

 Each Placee must pay the Placing Price for the Placing Shares issued to the Placee in the manner and by the time
 directed by the Company. If any Placee fails to pay as so directed and/or by the time required, the relevant Placee’s
 application for Placing Shares shall be rejected.

 REPRESENTATIONS AND WARRANTIES

 By agreeing to subscribe for Placing Shares, each Placee which will enter into a commitment to subscribe for Placing
 Shares will (for itself and any person(s) procured by it to subscribe for Placing Shares and any nominee(s) for any
 such person(s)) agree, represent and warrant to the Company that:

     (a)       in agreeing to subscribe for Placing Shares under the Placing, it is relying solely on this Offering
               Memorandum and any subsequent notice published by the Company subsequent to the date of this
               Offering Memorandum and not on any other information given, or representation or statement made at
               any time, by any person concerning the Company or the Placing. It agrees that none of the Company
               nor any of its respective officers, agents or employees, will have any liability for any other information
               or representation. It irrevocably and unconditionally waives any rights it may have in respect of any
               other information or representation;

     (b)       if the laws of any territory or jurisdiction outside the United Kingdom are applicable to its agreement to
               subscribe for Placing Shares under the Placing, it warrants that it has complied with all such laws,
               obtained all governmental and other consents which may be required, complied with all requisite
               formalities and paid any issue, transfer or other taxes due in connection with its placing commitment in
               any territory and that it has not taken any action or omitted to take any action which will result in the
               Company or any of its respective officers, agents, affiliates or employees acting in breach of the
               regulatory or legal requirements, directly or indirectly, of any territory or jurisdiction outside the United
               Kingdom in connection with the Placing;

     (c)       it does not have a registered address in, and is not a citizen, resident or national of, any jurisdiction in
               which it is unlawful to make or accept an offer of the Placing Shares and it is not acting on a non-
               discretionary basis for any such person;

     (d)       it agrees that, having had the opportunity to read this Offering Memorandum, it shall be deemed to have
               had notice of all information and representations contained in this Offering Memorandum, that it is
               acquiring Placing Shares solely on the basis of this Offering Memorandum and any subsequent notice
               published by the Company subsequent to the date of this Offering Memorandum and no other
               information and that in accepting a participation in the Placing it has had access to all information it
               believes necessary or appropriate in connection with its decision to subscribe for Placing Shares;




                                                          - 100 -D
                                                         Exhibit
                                                      Page 109 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                    Page 110 of
                                         122


    (e)   it acknowledges that no person is authorised in connection with the Placing to give any information or
          make any representation other than as contained in this Offering Memorandum and any subsequent
          notice published by the Company subsequent to the date of this Offering Memorandum and, if given or
          made, any information or representation must not be relied upon as having been authorised by the
          Company;

    (f)   it is not applying as, nor is it applying as nominee or agent for, a person who is or may be liable to notify
          and account for tax under the Stamp Duty Reserve Tax Regulations 1986 at any of the increased rates
          referred to in section 67, 70, 93 or 96 (depository receipts and clearance services) of the Finance Act
          1986;

    (g)   it accepts that none of the Placing Shares have been or will be registered under the laws of any Restricted
          Territory. Accordingly, the Placing Shares may not be offered, sold, issued or delivered, directly or
          indirectly, within any Restricted Territory unless an exemption from any registration requirement is
          available;

    (h)   if it is receiving the offer in circumstances under which the laws or regulations of a jurisdiction other
          than the United Kingdom would apply, that it is a person to whom the Placing Shares may be lawfully
          offered under that other jurisdiction’s laws and regulations;

    (i)   if it is a resident in the EEA (other than the United Kingdom), it is a “Qualified Investor” within the
          meaning of the law in the Relevant Member State implementing Article 2(1)(e)(i), (ii) or (iii) of the
          Prospectus Directive;

    (j)   if it is outside the United Kingdom, neither this Offering Memorandum nor any other offering, marketing
          or other material in connection with the Placing constitutes an invitation, offer or promotion to, or
          arrangement with, it or any person whom it is procuring to subscribe for Placing Shares pursuant to the
          Placing unless, in the relevant territory, such offer, invitation or other course of conduct could lawfully
          be made to it or such person and such documents or materials could lawfully be provided to it or such
          person and Placing Shares could lawfully be distributed to and subscribed and held by it or such person
          without compliance with any unfulfilled approval, registration or other regulatory or legal requirements;

    (k)   it acknowledges the representations, warranties and agreements set out in this Offering Memorandum,
          including those set out in the section of this Offering Memorandum entitled “Purchase and Transfer
          Restrictions” in “Placing Arrangements”, and further acknowledges that it is not a U.S. Person, it is not
          located within the United States, it is subscribing for Placing Shares in an “offshore transaction” as
          defined in Regulation S and it is not acquiring the Placing Shares for the account or benefit of a U.S.
          Person, and where it is subscribing for Placing Shares for one or more managed, discretionary or advisory
          accounts, it is authorised in writing for each such account: (i) to subscribe for the Placing Shares for
          each such account; (ii) to make on each such account’s behalf the representations, warranties and
          agreements set out in this Offering Memorandum or in any Placing Letter, where relevant; and (iii) to
          receive on behalf of each such account any documentation relating to the Placing in the form provided
          by the Company. It agrees that the provision of this paragraph shall survive any resale of the Placing
          Shares by or on behalf of any such account;

    (l)   it is acting as principal only in respect of the Placing, or, if it is acting for any other person (i) it is and
          will remain liable to the Company for the performance of all its obligations as a placee in respect of the
          Placing (regardless of the fact that it is acting for another person), (ii) it is both an “authorised person”
          for the purposes of FSMA and a “qualified investor” as defined at Article 2.1(e)(i) of Directive
          2003/71/EC (known as Prospectus Directive) acting as agent for such person, and (iii) such person is
          either (1) a FSMA Qualified Investor or (2) its “client” (as defined in section 86(2) of FSMA) that has
          engaged it to act as his agent on terms which enable it to make decisions concerning the Placing or any
          other offers of transferable securities on his behalf without reference to him;

    (m)   it has not and will not offer or sell any Placing Shares to persons in the United Kingdom, except to
          persons whose ordinary activities involve them in acquiring, holding, managing or disposing of
          investments (as principal or agent) for the purposes of their business or otherwise in circumstances which



                                                      - 101 -D
                                                     Exhibit
                                                  Page 110 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                    Page 111 of
                                         122


          have not resulted and which will not result in an offer to the public in the United Kingdom within the
          meaning of section 102B of the FSMA;

    (n)   it is an “eligible counterparty” within the meaning of Chapter 3 of the FCA’s Conduct of Business
          Sourcebook and it is subscribing for or purchasing the Shares for investment only and not for resale or
          distribution;

    (o)   it irrevocably appoints any Director of the Company to be its agent and on its behalf (without any
          obligation or duty to do so), to sign, execute and deliver any documents and do all acts, matters and
          things as may be necessary for, or incidental to, its subscription for all or any of the Placing Shares for
          which it has given a commitment under the Placing, in the event of its own failure to do so;

    (p)   it accepts that if the Placing does not proceed or such Placing Shares are not admitted to a securities
          exchange for any reason whatsoever, then none of the Company or any of its affiliates, nor persons
          controlling, controlled by or under common control with any of them nor any of their respective
          employees, agents, officers, members, stockholders, partners or representatives, shall have any liability
          whatsoever to it or any other person;

    (q)   it has not taken any action or omitted to take any action which will or may result in the Company or any
          of its directors, officers, agents, affiliates, employees or advisers being in breach of the legal or regulatory
          requirements of any territory in connection with the Placing or its subscription of Placing Shares pursuant
          to the Placing;

    (r)   in connection with its participation in the Placing it has observed all relevant legislation and regulations,
          in particular (but without limitation) those relating to money laundering and countering terrorist
          financing and that its placing commitment is only made on the basis that it accepts full responsibility for
          any requirement to identify and verify the identity of its clients and other persons in respect of whom it
          has applied. In addition, it warrants that it is a person: (i) subject to the Money Laundering Regulations
          2007 in force in the United Kingdom; or (ii) subject to the Money Laundering Directive (2005/60/EC of
          the European Parliament and of the EC Council of 26 October 2005 on the prevention of the use of the
          financial system for the purpose of money laundering and terrorist financing); or (iii) subject to the
          Guernsey AML Requirements; or (iv) acting in the course of a business in relation to which an overseas
          regulatory authority exercises regulatory functions and is based or incorporated in, or formed under the
          law of, a country in which there are in force provisions at least equivalent to those required by the Money
          Laundering Directive;

    (s)   due to anti-money laundering and the countering of terrorist financing requirements, the Company may
          require proof of identity of the Placee and related parties and verification of the source of the payment
          before the placing commitment can be processed and that, in the event of delay or failure by the Placee
          to produce any information required for verification purposes, the Company may refuse to accept the
          placing commitment and the subscription moneys relating thereto. It holds harmless and will indemnify
          the Company against any liability, loss or cost ensuing due to the failure to process the placing
          commitment, if such information as has been required has not been provided by it or has not been
          provided timeously;

    (t)   any person in Guernsey involved in the business of the Company who knows or suspects or has
          reasonable grounds for knowing or suspecting that any other person (including the Company or any
          person subscribing for Placing Shares) is involved in money laundering activities, is under an obligation
          to report such suspicion to the relevant authorities pursuant to the Guernsey AML Requirements. Similar
          disclosures may be required under other legislation;

    (u)   it and each person or body (including, without limitation, any local authority or the managers of any
          pension fund) on whose behalf it accepts Placing Shares pursuant to the Placing or to whom it allocates
          such Placing Shares have the capacity and authority to enter into and to perform their obligations as a
          Placee of the Placing Shares and will honour those obligations;




                                                      - 102 -D
                                                     Exhibit
                                                  Page 111 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                    Page 112 of
                                         122


     (v)      it confirms that it is not acquiring the Placing Shares using the assets of: (i)(A) an “employee benefit
              plan” as defined in Section 3(3) of ERISA that is subject to Title I of ERISA; (B) a “plan” as defined in
              Section 4975 of the U.S. Tax Code, including an individual retirement account or other arrangement that
              is subject to Section 4975 of the U.S. Tax Code; or (C) an entity whose underlying assets are considered
              to include “plan assets” by reason of investment by an “employee benefit plan” or “plan” described in
              preceding clause (A) or (B) in such entity pursuant to the U.S. Plan Assets Regulations; or (ii) a
              governmental, church, non-U.S. or other employee benefit plan that is subject to any federal, state, local
              or non-U.S. law that is substantially similar to the provisions of Title I of ERISA or Section 4975 of the
              U.S. Tax Code, unless its purchase, holding, and disposition of the Placing Shares will not constitute or
              result in a non-exempt violation of any such substantially similar law;

     (w)      the representations, undertakings and warranties contained in this Offering Memorandum or in any
              Placing Letter, where relevant, are irrevocable. It acknowledges that the Company and its affiliates will
              rely upon the truth and accuracy of such representations and warranties and it agrees that if any of the
              representations or warranties made or deemed to have been made by its subscription of the Shares are
              no longer accurate, it shall promptly notify the Company;

     (x)      nothing has been done or will be done by it in relation to the Placing that has resulted or could result in
              any person being required to publish a prospectus in relation to the Company or to any ordinary shares
              in accordance with FSMA or the Prospectus Rules or in accordance with any other laws applicable in
              any part of the European Union or the European Economic Area;

     (y)      it accepts that the allocation of Placing Shares shall be determined by the Company in its absolute
              discretion and that such persons may scale down any placing commitments for this purpose on such basis
              as they may determine; and

     (z)      time shall be of the essence as regards its obligations to settle payment for the Placing Shares and to
              comply with its other obligations under the Placing; and

     (aa)     it has been provided an opportunity to ask questions of, and have received satisfactory answers thereto
              from, the Company, the Portfolio Manager, Highland, Acis and/or their respective affiliates, as
              applicable, regarding the Company’s assets and the terms and conditions of the offering of the Placing
              Shares, and it and its representatives have obtained all additional information requested of the Company,
              the Portfolio Manager, Highland, Acis and/or their respective affiliates, as applicable and to the extent
              such information is in their possession or reasonably obtainable thereby without undue expense or
              burden, in order to respond to any inquiries it has made regarding the offering of the Placing Shares. In
              connection with the offering of the Shares, it is not relying upon any statements other than those
              statements contained in the Offering Memorandum. It are not relying on the Company, the Portfolio
              Manager, Highland, Acis and/or their respective any of its respective affiliates or any of its partners,
              members, managers, shareholders, officers, employees, shared personnel, representatives, consultants,
              advisors, attorneys or agents for legal, investment or tax advice. It has sought independent legal,
              investment and tax advice to the extent that it has deemed necessary or appropriate in connection with
              its decision to subscribe for the Placing Shares.

 SUPPLY AND DISCLOSURE OF INFORMATION

 If the Administrator or the Company or any of their agents request any information in connection with a Placee’s
 agreement to subscribe for Placing Shares under the Placing or to comply with any relevant legislation, such Placee
 must promptly disclose it to them.

 DATA PROTECTION

 Pursuant to the Data Protection (Bailiwick of Guernsey) Law, 2001, as amended (the “DP Law”) and any successor
 legislation, the Company and/or the Administrator may hold personal data (as defined in the DP Law) relating to past
 and present Shareholders.




                                                        - 103 -D
                                                       Exhibit
                                                    Page 112 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                      Page 113 of
                                         122


 Such personal data held is used by those parties in relation to the Placing and to maintain a register of the Shareholders
 and mailing lists and this may include sharing such data with third parties in one or more of the countries mentioned
 below when (a) effecting the payment of dividends and redemption proceeds to Shareholders (in each case, where
 applicable) and, if applicable, the payment of commissions to third parties; and (b) filing returns of Shareholders and
 their respective transactions in shares with statutory bodies and regulatory authorities. Personal data may be retained
 on record for a period exceeding six years after it is no longer used.

 The countries referred to above include, but need not be limited to, those in the European Economic Area or the
 European Union and any of their respective dependent territories overseas, Andorra, Argentina, Canada, State of
 Israel, New Zealand, Switzerland and the Eastern Republic of Uruguay.

 By becoming registered as a holder of Placing Shares in the Company a person becomes a data subject (as defined in
 the DP Law) and is deemed to have consented to the processing by the Company and the Administrator of any personal
 data relating to them in the manner described above.

 The Company will be the “data controller” in respect of the personal data, but has appointed the Administrator as a
 “data processor” of such data (each as defined in the DP Law). Details of the registration of the Company as data
 controller can be found on the website of the Guernsey Data Protection Commissioner: www.dpr.gov.gg.

 MISCELLANEOUS

 The rights and remedies of the Company and the Administrator under these terms and conditions are in addition to
 any rights and remedies which would otherwise be available to each of them and the exercise or partial exercise of
 one will not prevent the exercise of others.

 On the acceptance of their placing commitment, if a Placee is a discretionary fund manager, that Placee may be asked
 to disclose in writing or orally the jurisdiction in which its funds are managed or owned. All documents provided in
 connection with the Placing will be sent at the Placee’s risk. They may be returned by post to such Placee at the
 address notified by such Placee.

 Each Placee agrees to be bound by the Articles (as amended from time to time) once the Placing Shares, which the
 Placee has agreed to subscribe for pursuant to the Placing, have been acquired by the Placee. The contract to subscribe
 for Placing Shares under the Placing and the appointments and authorities mentioned in this Offering Memorandum
 will be governed by, and construed in accordance with, the laws of England. For the exclusive benefit of the Company
 and the Administrator, each Placee irrevocably submits to the jurisdiction of the courts of England and Wales and
 waives any objection to proceedings in any such court on the ground of venue or on the ground that proceedings have
 been brought in an inconvenient forum. This does not prevent an action being taken against a Placee in any other
 jurisdiction.

 In the case of a joint agreement to subscribe for Placing Shares under the Placing, references to a “Placee” in these
 terms and conditions are to each of the Placees who are a party to that joint agreement and their liability is joint and
 several.

 The Company expressly reserves the right to modify the Placing (including, without limitation, its timetable and
 settlement) at any time prior to the date of the Placing.




                                                          - 104 -D
                                                         Exhibit
                                                      Page 113 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                 Page 114 of
                                         122




                                              PLACING STATISTICS

     Target Gross Placing Proceeds*                                                              U.S. $153 million

     Minimum expected initial Net Asset Value per Share**                                            U.S. $1.02535


 *  The target size of the Placing is U.S. $153 million. The number of Placing Shares to be issued, and therefore the
    Gross Placing Proceeds, is not known as at the date of this Offering Memorandum.
 ** NAV per Share immediately following Placing based on the NAV of the Company as at September 30, 2017, as
    adjusted with respect to a dividend of US $ 9 million on October 10, 2017, and a buyback of Shares from Acis
    Capital Management, L.P. for an aggregate purchase price of $991,180.13 on October 24, 2017.




                                                        - 105 -D
                                                       Exhibit
                                                    Page 114 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                   Page 115 of
                                         122


                                                 DEFINITIONS

 The following definitions apply in this Offering Memorandum unless the context otherwise requires:

   “2010 PD Amending Directive”           Directive 2010/73/EU of the European Parliament and of the Council of
                                          24 November 2010 amending Directives 2003/71/EC on the prospectus to
                                          be published when securities are offered to the public or admitted to
                                          trading and 2004/109/EC on the harmonisation of transparency
                                          requirements in relation to information about issuers whose securities are
                                          admitted to trading on a regulated market

   “Accredited Investor”                  an as “accredited investor” as defined in Rule 501(a) of Regulation D
                                          under the Securities Act

   “Acis”                                 Acis Capital Management, L.P.

   “Acis CLO Management”                  Acis CLO Management, LLC

   “Acis Legacy CLO”                      a CLO in which Acis is the CLO manager

   “Administration Agreement”             the agreement dated 10 August 2015 between the Company and the
                                          Administrator, a summary of which is set out in the section of this
                                          Offering Memorandum entitled “Additional Information on the
                                          Company”

   “Administrator”                        State Street (Guernsey) Limited, or such other person or persons from
                                          time to time appointed by the Company

   “affiliate” or “affiliated”            with respect to a person, (i) any other person who, directly or indirectly,
                                          is in control of, or controlled by, or is under common control with, such
                                          person or (ii) any other person who is a director, officer or employee (a)
                                          of such person, (b) of any subsidiary or parent company of such person or
                                          (c) of any person described in clause (i) above. For the purposes of this
                                          definition, control of a person shall mean the power, direct or indirect, (i)
                                          to vote more than 50% of the securities having ordinary voting power for
                                          the election of directors of such persons or (ii) to direct or cause the
                                          direction of the management and policies of such person whether by
                                          contract or otherwise. For purposes of this definition, the management of
                                          an account by one person for the benefit of any other person shall not
                                          constitute “control” of such other person and no entity shall be deemed an
                                          “affiliate” of the Company solely because the Administrator or its
                                          affiliates serve as administrator or share trustee for such entity

   “AIF”                                  an alternative investment fund, as defined in the AIFMD

   “AIFM”                                 an alternative investment fund manager, as defined in the AIFMD

   “AIFMD”                                Directive 2011/61/EU of the European Parliament and of the Council of
                                          8 June 2011 on Alternative Investment Fund Managers and amending
                                          Directive 2003/41/EC and 2009/65/EC and Regulations (EC) No
                                          1060/2009 and (EU) No 1095/2010




                                                     Exhibit
                                                      - 106 -D
                                                  Page 115 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                            Page 116 of
                                         122


   “AIFMD Rules”                     any implementing legislation and regulations under AIFMD including,
                                     without limitation, Commission Delegated Regulation (EU) No 231/2013
                                     supplementing the AIFMD with regard to exemptions, general operating
                                     conditions, depositaries, leverage, transparency, supervision and other
                                     applicable regulations implementing the AIFMD, in each case as may be
                                     altered, amended, added to or cancelled from time to time

   “Application Form”                the application form for Shares, which is available upon request;

   “Approved Pricing Source”         in relation to loans, Markit Partners or any other entity appointed from
                                     time to time and in relation to CLO Notes, Thomson Reuters or any other
                                     entity appointed from time to time

   “Articles”                        the articles of incorporation of the Company

   “Audit Committee”                 the audit committee of the Company, as more fully described in the
                                     section of this Offering Memorandum entitled “Audit Committee” in
                                     “Company Directors and Administration”

   “Auditor”                         PricewaterhouseCoopers CI LLP, or such other person or persons from
                                     time to time appointed by the Company

   “bps”                             basis point

   “Business Day”                    a day on which the banks in Guernsey and the United Kingdom are
                                     normally open for business

   “certificated” or “certificated   not in uncertificated form
   form”

   “Chairman”                        the chairman of the Board

   “CLO”                             a special purpose vehicle which issues notes backed by a pool of collateral
                                     consisting primarily of loans

   “CLO Income Notes”                the most subordinated tranche of debt issued by a CLO (which may be
                                     represented by a debt or equity security)

   “CLO Manager”                     the entity acting as manager in a CLO pursuant to the relevant CLO
                                     Management Agreement

   “CLO Notes”                       notes representing tranches of debt issued by a CLO, including CLO
                                     Income Notes (which may be represented by a debt or equity security)

   “Closing Date”                    November 15, 2017

   “Companies Law”                   the Companies (Guernsey) Law 2008, as amended, extended or replaced
                                     and any ordinance, statutory instrument or regulation made thereunder

   “Company”                         Highland CLO Funding, Ltd., a closed-ended investment company
                                     incorporated in Guernsey under the Companies Law on 30 March 2015
                                     with registration number 60120

   “CRR”                             Regulation 575/2013 of the European Parliament and of the Council on
                                     prudential requirements for credit institutions and investment firms




                                                Exhibit
                                                 - 107 -D
                                             Page 116 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                              Page 117 of
                                         122


   “CRR Retention Requirements”       the retention requirements contained in the CRR as amended from time to
                                      time and including any guidance or any technical standards published in
                                      relation thereto

   “Custodian”                        State Street Custodial Services (Ireland) Limited

   “Custody Agreement”                the agreement dated 10 August 2015 between the Company and the
                                      Custodian, further details of which are set out in the section of this
                                      Offering Memorandum entitled “Additional Information on the
                                      Company”

   “Directors” or “Board” or “Board   the directors of the Company
   of Directors”

   “DP Law”                           The Data Protection (Bailiwick of Guernsey) Law, 2001, as amended

   “EEA”                              the European Economic Area being the countries included as such in the
                                      Agreement on European Economic Area, dated 1 January 1994, among
                                      Iceland, Liechtenstein, Norway, the European Community and the EU
                                      Member States, as may be modified, supplemented or replaced

   “Eligible U.S. Investor”           a U.S. Person who is reasonably believed to be (x) a Qualified Institutional
                                      Buyer and a Qualified Purchaser (y) an Accredited Investor and a
                                      Qualified Purchaser or (z) an Accredited Investor and a Knowledgeable
                                      Employee with respect to the Company and to whom the Company is
                                      privately placing a certain number of the Placing Shares in reliance on
                                      exemptions from registration under the U.S. Securities Act and the U.S.
                                      Investment Company Act

   “ERISA”                            the U.S. Employee Retirement Income Security Act of 1974, as amended
                                      from time to time, and the applicable regulations thereunder

   “EU”                               the European Union

   “EU Member State”                  a member country of the EU

   “EU Retention Requirements”        has the meaning given to it in the section of this Offering Memorandum
                                      entitled “Risk Factors”

   “EU Savings Tax Directive”         Council Directive 2003/48/EC of 3 June 2003 on taxation of savings
                                      income in the form of interest payments

   “EURIBOR”                          Euro interbank offered rate, a benchmark interest rate

   “Euro” or “€”                      the lawful currency of the EU

   “FATCA”                            the U.S. Foreign Account Tax Compliance Act 2010

   “FATCA Withholding”                has the meaning given to it in the section of this Offering Memorandum
                                      entitled “Risk Factors”

   “Financial Conduct Authority” or   the UK Financial Conduct Authority and any successor regulatory
   “FCA”                              authority




                                                 Exhibit
                                                  - 108 -D
                                              Page 117 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                        Page 118 of
                                         122


   “Forward Purchase Agreement”   agreements which may be entered into from time to time between the
                                  Company and a CLO pursuant to which the Company may, from time to
                                  time, enter into sale and purchase contracts with a CLO with respect to
                                  certain assets of the Company

   “FSMA”                         the Financial Services and Markets Act 2000 of the United Kingdom, as
                                  amended

   “FTT”                          the European Commission’s proposal for a Directive for a common
                                  financial transaction tax in certain EU Member States

   “GFSC” or “Commission”         the Guernsey Financial Services Commission

   “GFSC Code”                    the Finance Sector Code of Corporate Governance published by the
                                  Commission

   “Gross Placing Proceeds”       the aggregate value of the Placing Shares

   “Guernsey AML Requirements”    The Criminal Justice (Proceeds of Crime) (Bailiwick of Guernsey) Law,
                                  1999, the Criminal Justice (Proceeds of Crime) (Financial Services
                                  Businesses) (Bailiwick of Guernsey) Regulations 2007 and the Handbook
                                  of Financial Services Business (in each case as amended) and any other
                                  regulations relating to prevention of use of the financial system for the
                                  purpose of money laundering and made pursuant thereto

   “Guernsey IGA Legislation”     Guernsey legislation implementing the IGA

   “Highland”                     Highland Capital Management, L.P.

   “Highland CLO”                 a CLO in which Highland or Highland CLO Management (or their
                                  affiliate) or a wholly owned subsidiary of the Company advised by
                                  Highland is the collateral manager

   “Highland CLO Management”      Highland CLO Management, LLC

   “Highland HCF Advisor”         Highland HCF Advisor, Ltd.

   “Highland Legacy CLO”          a CLO in which Highland is the CLO manager

   “HMRC”                         Her Majesty’s Revenue and Customs

   “IRR”                          internal rate of return

   “IRS”                          U.S. Internal Revenue Service

   “Knowledgeable Employee”       a “knowledgeable employee” as defined in Rule 3c-5 promulgated under
                                  the Investment Company Act

   “LIBOR”                        London interbank offered rate, a benchmark interest rate

   “Managed CLO”                  any Acis Legacy CLO, Acis CLO 7, any Highland CLO or any Highland
                                  Legacy CLO

   “Market Abuse Directive”       Directive 2003/6/EC of the European Parliament and of the Council on
                                  insider dealing and market manipulation (market abuse)

   “Memorandum”                   the memorandum of incorporation of the Company




                                              Exhibit
                                               - 109 -D
                                           Page 118 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                            Page 119 of
                                         122


   “Money Laundering Directive”     2005/60/EC of the European Parliament and of the EC Council of
                                    26 October 2005 on the prevention of the use of the financial system for
                                    the purpose of money laundering and terrorist financing

   “Net Asset Value” or “NAV”       gross assets less liabilities (including accrued but unpaid fees) determined
                                    in accordance with the section of this Offering Memorandum entitled “Net
                                    Asset Value” in “The Company”

   “Net Asset Value per Share” or   the Net Asset Value divided by the number of Shares in issue at the
   “NAV per Share”                  relevant time

   “Net Placing Proceeds”           the Gross Placing Proceeds less any offering expenses and any amounts
                                    retained for working capital purposes

   “Non-Qualified Holder”           any person whose ownership of Shares (i) may result in the U.S. Plan
                                    Threshold being exceeded causing the Company’s assets to be deemed
                                    “plan assets” for the purpose of ERISA or the U.S. Tax Code; (ii) may
                                    cause the Company to be required to register as an “investment company”
                                    under the U.S. Investment Company Act (including because the holder of
                                    the shares is not a “qualified purchaser” as defined in the U.S. Investment
                                    Company Act) or to lose an exemption or a status thereunder to which it
                                    might be entitled; (iii) may cause the Company to have to register under
                                    the U.S. Exchange Act or any similar legislation; (iv) may cause the
                                    Company not to be considered a “Foreign Private Issuer” as such term is
                                    defined in rule 3b-4(c) under the U.S. Exchange Act; (v) may result in a
                                    person holding shares in violation of the transfer restrictions published by
                                    the Company, from time to time; and (vi) may cause the Company to be a
                                    “controlled foreign corporation” for the purposes of the U.S. Tax Code

   “Offering Memorandum”            this offering memorandum

   “Ordinary Shares”                ordinary shares of no par value each in the capital of the Company

   “Placee”                         a person subscribing for Shares under the Placing

   “Placing”                        the placing of Placing Shares at the Placing Price to one or more investors

   “Placing Price”                  As of a given date, the price per Ordinary Share determined in reference
                                    to the most recent quarterly determined NAV

   “Placing Shares”                 Shares to be issued by the Company pursuant to the Placing

   “POI Law”                        The Protection of Investors (Bailiwick of Guernsey) Law, 1987, as
                                    amended

   “Portfolio Management            the agreement dated 22 December 2016 between the Company and the
   Agreement”                       Portfolio Manager pursuant to which the Portfolio Manager will provide
                                    certain support and personnel to the Company

   “Portfolio Manager”              Highland HCF Advisor acting as Portfolio Manager to the Company
                                    pursuant to the Portfolio Management Agreement

   “Prospectus Directive”           Directive 2003/71/EC of the European Parliament and of the Council on
                                    the prospectus to be published when securities are offered to the public or
                                    admitted to trading

   “Provider”                       the provider of any Warehouse Loan to the Company




                                               Exhibit
                                                - 110 -D
                                            Page 119 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                                Page 120 of
                                         122


   “Qualified Institutional Buyers”   has the meaning given in Regulation 144A of the U.S. Securities Act

   “Qualified Purchasers”             has the meaning given in the U.S. Investment Company Act

   “RCIS Rules”                       the Registered Collective Investment Schemes Rules 2015

   “Register”                         the register of Shareholders

   “Regulation S”                     Regulation S promulgated under the U.S. Securities Act

   “Relevant Member State”            each member state of the European Economic Area which has
                                      implemented the Prospectus Directive

   “Restricted Shareholders”          Shareholders who are resident in, or citizens of, a Restricted Territory

   “Restricted Territory”             the United States and any other jurisdiction where the extension or
                                      availability of the Placing would breach any applicable law

   “RTS”                              the Regulatory Technical Standards, published by the European
                                      Commission

   “SDRT”                             UK Stamp Duty Reserve Tax

   “SEC”                              the U.S. Securities and Exchange Commission

   “Services Agreements”              the Staff and Services Agreement and the Sub-Advisory Agreement

   “Share”                            a share in the capital of the Company (of whatever class) and having such
                                      rights and being subject to such restrictions as are contained in the Articles

   “Shareholder”                      a holder of Shares

   “Shareholding”                     a holding of Shares

   “UK” or “United Kingdom”           the United Kingdom of Great Britain and Northern Ireland

   “UK Corporate Governance           the UK Corporate Governance Code as published by the Financial
   Code”                              Reporting Council

   “United States” or “U.S.”          the United States of America, its territories and possessions, any state of
                                      the United States of America and the District of Columbia

   “U.S. Dollar” or “U.S.$”           the lawful currency of the United States

   “U.S. Exchange Act”                the U.S. Securities Exchange Act of 1934, as amended

   “U.S. Investment Company Act”      the U.S. Investment Company Act of 1940, as amended

   “U.S. Person”                      has the meaning given in Regulation S under the U.S. Securities Act

   “U.S. Plan”                        any plan subject to Title 1 of ERISA or section 4975 of the U.S. Tax Code

   “U.S. Plan Assets Regulations”     the regulations promulgated by the U.S. Department of Labor at 29 CFR
                                      2510.3-101, as modified by section 3(42) of ERISA

   “U.S. Plan Investor”               (i) an “employee benefit plan” as defined in section 3(3) of ERISA that is
                                      subject to Title I of ERISA; (ii) a “plan” as defined in Section 4975 of the
                                      U.S. Tax Code, including an individual retirement account or other
                                      arrangement that is subject to Section 4975 of the U.S. Tax Code; or




                                                  Exhibit
                                                   - 111 -D
                                               Page 120 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                         Page 121 of
                                         122


                                 (iii) an entity whose underlying assets are considered to include “plan
                                 assets” by reason of investment by an “employee benefit plan” or “plan”
                                 described in the preceding clause (i) or (ii) in such entity pursuant to the
                                 U.S. Plan Assets Regulations

   “U.S. Plan Threshold”         ownership by benefit plan investors, as defined under section 3(42) of
                                 ERISA, in the aggregate of 25 per cent or more of the value of any class
                                 of equity in the Company (calculated by excluding the value of any equity
                                 interest held by any person (other than a benefit plan investor, as defined
                                 under section 3(42) of ERISA) that has discretionary authority or control
                                 with respect to the assets of the Company or that provides investment
                                 advice for a fee (direct or indirect) with respect to such assets, or any
                                 affiliate of such a person); the term shall be amended to reflect such new
                                 ownership threshold that may be established by a change in the U.S. Plan
                                 Asset Regulations or other applicable law

   “U.S. Risk Retention Rules”   the United States federal interagency credit risk retention rules, codified
                                 at 17 C.F.R. Part 246.

   “U.S. Securities Act”         the U.S. Securities Act of 1933, as amended

   “U.S. Tax Code”               the U.S. Internal Revenue Code of 1986, as amended

   “VAT”                         value added tax or a similar consumption tax




                                            Exhibit
                                             - 112 -D
                                         Page 121 of 122
Case 18-30264-sgj11 Doc 756-1 Filed 12/05/18 Entered 12/05/18 23:51:09                          Page 122 of
                                         122


                            DIRECTORS, ADVISERS AND SERVICE PROVIDERS



  Directors                                                   Registered Office
  Heather Bestwick                                            First Floor, Dorey Court
  William Scott                                               Admiral Park
                                                              St Peter Port
  All c/o the Company’s registered office                     Guernsey
                                                              GY1 6HJ
                                                              Channel Islands


  Portfolio Manager and Adviser
  Highland HCF Advisor, Ltd.
  c/o Maples Corporate Services Limited
  PO Box 309, Ugland House
  Grand Cayman, KY1-1104
  Cayman Islands



  Legal Advisers to the Company (as to Guernsey               Legal Advisers to the Company
  law)                                                        (as to English law)
  Mourant Ozannes                                             Dechert LLP
  PO Box 186                                                  160 Queen Victoria Street
  1 Le Marchant Street                                        London
  St Peter Port                                               EC4V 4QQ
  Guernsey GY1 4HP                                            United Kingdom
  Channel Islands

  Administrator/Company Secretary
  State Street (Guernsey) Limited
  First Floor, Dorey Court
  Admiral Park
  St Peter Port, Guernsey GY1 6HJ
  Channel Islands

  Custodian & Principal Bankers                               Corporate Services Provider
  State Street Custodial Services (Ireland) Limited           State Street Guernsey (Limited)
  No. 78                                                      First Floor, Dorey Court
  Sir John Rogerson’s Quay                                    Admiral Park,
  Dublin                                                      St Peter Port, Guernsey GY1 6HJ
  Ireland                                                     Channel Islands

  Auditors
  PricewaterhouseCoopers CI LLP
  Royal Bank Place
  1 Glategny Esplanade
  St Peter Port
  Guernsey
  GY1 4ND
  Channel Islands




                                                         Exhibit
                                                          - 113 -D
                                                      Page 122 of 122
